Exhibit 10

 

EXECUTION VERSION

 

 

 

MASTER AGREEMENT

 

BY AND BETWEEN

 

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

 

AND

 

PROTECTIVE LIFE INSURANCE COMPANY

 

DATED AS OF SEPTEMBER 30, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

2

 

 

 

SECTION 1.1.

Definitions

2

 

 

 

ARTICLE II. CLOSING; INITIAL REINSURANCE PREMIUM AND CEDING ALLOWANCE

11

 

 

 

SECTION 2.1.

Closing

11

SECTION 2.2.

Closing Deliveries

12

SECTION 2.3.

Payment at Closing

12

SECTION 2.4.

Post-Closing Adjustments

13

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF CEDENT

15

 

 

 

SECTION 3.1.

Organization, Standing and Corporate Power

15

SECTION 3.2.

Authority

15

SECTION 3.3.

Actions and Proceedings

16

SECTION 3.4.

No Conflict or Violation

16

SECTION 3.5.

Governmental Consents

17

SECTION 3.6.

Compliance

17

SECTION 3.7.

Permits

17

SECTION 3.8.

Insurance Matters

18

SECTION 3.9.

Reserved

19

SECTION 3.10.

Reinsurance

19

SECTION 3.11.

Absence of Certain Changes

19

SECTION 3.12.

Cedent Financial Statements; Reserves

20

SECTION 3.13.

Books and Records

21

SECTION 3.14.

No Undisclosed Material Liabilities

21

SECTION 3.15.

Brokers and Finders

21

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF REINSURER

22

 

 

 

SECTION 4.1.

Organization, Standing and Corporate Power

22

SECTION 4.2.

Authority

22

SECTION 4.3.

Actions and Proceedings

22

SECTION 4.4.

No Conflict or Violation

22

SECTION 4.5.

Governmental Consents

23

SECTION 4.6.

Compliance

23

SECTION 4.7.

Licensing Status

23

SECTION 4.8.

Brokers and Finders

24

 

 

 

ARTICLE V. COVENANTS

24

 

 

 

SECTION 5.1.

Conduct of Business of the Company

24

SECTION 5.2.

Access to Information; Confidentiality

25

SECTION 5.3.

Confidentiality of Business Information

25

 

i

--------------------------------------------------------------------------------


 

SECTION 5.4.

Commercially Reasonable Efforts

26

SECTION 5.5.

Consents, Approvals and Filings

26

SECTION 5.6.

Ceded Reinsurance Agreements

28

SECTION 5.7.

Reserved

29

SECTION 5.8.

Restructuring Transactions

29

SECTION 5.9.

Public Announcements

29

SECTION 5.10.

Further Assurances

29

 

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT

30

 

 

 

SECTION 6.1.

Conditions to Each Party’s Obligations

30

SECTION 6.2.

Conditions to Obligations of Reinsurer

30

SECTION 6.3.

Conditions to Obligations of Cedent

31

 

 

 

 

ARTICLE VII. INDEMNIFICATION

32

 

 

 

 

SECTION 7.1.

Survival of Representations, Warranties and Covenants

32

SECTION 7.2.

Indemnification

32

SECTION 7.3.

Certain Limitations

33

SECTION 7.4.

Procedures for Third Party Claims

34

SECTION 7.5.

Direct Claims

35

SECTION 7.6.

Certain Other Matters

36

 

 

 

 

ARTICLE VIII. TERMINATION PRIOR TO CLOSING

36

 

 

 

 

SECTION 8.1.

Termination of Agreement

36

SECTION 8.2.

Effect of Termination

36

 

 

 

 

ARTICLE IX. GENERAL PROVISIONS

37

 

 

 

 

SECTION 9.1.

Fees and Expenses

37

SECTION 9.2.

Notices

37

SECTION 9.3.

Construction

38

SECTION 9.4.

Entire Agreement

39

SECTION 9.5.

Third Party Beneficiaries

39

SECTION 9.6.

Governing Law

39

SECTION 9.7.

Jurisdiction; Enforcement

39

SECTION 9.8.

Assignment

40

SECTION 9.9.

Amendments

41

SECTION 9.10.

Severability

41

SECTION 9.11.

Waiver

41

SECTION 9.12.

Certain Limitations

41

SECTION 9.13.

Currency

42

SECTION 9.14.

Counterparts

42

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT A — Reinsured Policies as of June 30, 2015

 

EXHIBIT B — Initial Net Settlement

 

EXHIBIT C — Form of Reinsurance Agreement

 

ANNEX A — Reserve Methodology

 

ANNEX B — Restructuring Transactions

 

Cedent Disclosure Schedule

Section 1.1 — Knowledge of Cedent

Section 3.3 — Actions and Proceedings

Section 3.4 — No Conflict or Violations

Section 3.5 — Governmental Consents

Section 3.6(a) — Compliance with Applicable Laws

Section 3.6(b) — Compliance — Personal Information

Section 3.7 — Permits

Section 3.8(a) — Examinations by Governmental Authorities

Section 3.8(b) — Forms for Reinsured Policies

Section 3.8(d) — Compliance with Certain Insurance Laws Applicable to Reinsured
Policies

Section 3.10(a) — Ceded Reinsurance Agreements

Section 3.10(b) — Assumed Reinsurance Agreements

Section 3.10(c) — Recapture Rights

Section 3.11 — Absence of Certain Changes

Section 3.12(b) — Actuarial Report

Section 3.12(c) — Excess Reinsurance Rate Increases

Section 3.12(d) — Security Interest in the Recoveries

Section 3.14 — Material Liabilities

Section 5.1 — Conduct of Business of the Company

 

Reinsurer Disclosure Schedule

Section 1.1 — Knowledge of Reinsurer

Section 2.1 — Financing Approvals

Section 4.5 — Governmental Consents

Section 4.6 — Compliance

 

iii

--------------------------------------------------------------------------------


 

MASTER AGREEMENT

 

This MASTER AGREEMENT, dated as of September 30, 2015 (this “Agreement”), is
made by and between Genworth Life and Annuity Insurance Company, a
Virginia-domiciled life insurance company (“Cedent”), and Protective Life
Insurance Company, a Tennessee-domiciled life insurance company (“Reinsurer”).

 

WHEREAS, Cedent, Genworth Life Insurance Company, a Delaware-domiciled life
insurance company (“GLIC”), and Genworth Life Insurance Company of New York, a
New York-domiciled life insurance company (“GLICNY”), each have issued certain
Reinsured Policies (as defined herein);

 

WHEREAS, GLIC has ceded to Cedent, and Cedent has reinsured from GLIC, certain
risks and liabilities arising under the Reinsured Policies issued by GLIC
pursuant to (i) the Reinsurance Agreement, dated as of July 1, 2003, by and
between GLIC, as ceding company, and Cedent, as reinsurer, as amended prior to
the date hereof or as contemplated hereby (the “2003 GLIC Reinsurance
Agreement”); and (ii) the Reinsurance Agreement, dated as of October 1, 2004, by
and between GLIC, as ceding company, and Cedent, as reinsurer, as amended prior
to the date hereof or as contemplated hereby (the “2004 GLIC Reinsurance
Agreement” and, together with the 2003 GLIC Reinsurance Agreement, the “GLIC
Reinsurance Agreements”);

 

WHEREAS, GLICNY has ceded to Cedent, and Cedent has reinsured from GLICNY,
certain risks and liabilities arising under the Reinsured Policies issued by
GLICNY pursuant to the Reinsurance Agreement, dated as of July 1, 2003, by and
between GLICNY, as ceding company and as successor by merger to American
Mayflower Life Insurance Company, and Cedent, as reinsurer, as amended prior to
the date hereof (the “GLICNY Reinsurance Agreement”);

 

WHEREAS, Cedent has reinsured or retroceded, as applicable, (i) to River Lake
Insurance Company, a South Carolina-domiciled captive insurance company
subsidiary of Cedent (“RLI”), certain of Cedent’s risks and liabilities arising
under certain of the Reinsured Policies issued or reinsured by Cedent, pursuant
to an Amended and Restated Reinsurance Agreement, effective July 1, 2003,
between Cedent and RLI (the “River Lake I Reinsurance Agreement”); and (ii) to
River Lake Insurance Company II, a South Carolina-domiciled captive insurance
company subsidiary of Cedent (“RLII”), certain of Cedent’s risks and liabilities
arising under the remainder of the Reinsured Policies issued or reinsured by
Cedent, pursuant to an Amended and Restated Reinsurance Agreement, effective
October 1, 2004, between Cedent and RLII (the “River Lake II Reinsurance
Agreement” and, together with the River Lake I Reinsurance Agreement, the “RL
Captive Reinsurance Agreements”);

 

WHEREAS, on or prior to the Closing Date, with effect as of the Effective Date,
Cedent will recapture from each of RLI and RLII all of the risks and liabilities
reinsured or retroceded, as applicable, to RLI or RLII pursuant to the RL
Captive Reinsurance Agreements;

 

WHEREAS, Cedent has reinsured to Jamestown Life Insurance Company, a
Virginia-domiciled life insurance company subsidiary of Cedent (“Jamestown”), a
10% quota share of Cedent’s risk and liabilities arising out of certain of the
Reinsured Policies issued by

 

1

--------------------------------------------------------------------------------


 

Cedent, pursuant to the Automatic Coinsurance Agreement, effective January 1,
2001, by and between Cedent and Jamestown (the “Jamestown Reinsurance
Agreement”);

 

WHEREAS, on or prior to the Closing Date, with effect as of the Effective Date,
Cedent will recapture from Jamestown all of the risks and liabilities reinsured
to Jamestown pursuant to the Jamestown Reinsurance Agreement;

 

WHEREAS, on or prior to the Closing Date, with effect as of Effective Date, GLIC
and Cedent will amend the GLIC Reinsurance Agreements as contemplated by Annex B
to this Agreement, in order to, among other things, cede to Cedent the 10% quota
share of GLIC’s risks and liabilities arising out of certain of the Reinsured
Policies issued by GLIC that is currently retained by GLIC; and

 

WHEREAS, on the Closing Date, Cedent and Reinsurer will enter into a Reinsurance
Agreement substantially in the form attached as Exhibit C hereto (the
“Reinsurance Agreement”), such that Reinsurer will reinsure from Cedent, on a
100% indemnity basis, as of the Effective Date, the Reinsured Benefits (as
defined therein), subject to the terms, conditions and limitations set forth in
the Reinsurance Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties hereto agree as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1.    Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 

“Action” means any civil, criminal or administrative action, arbitration, suit,
claim, litigation, investigation, examination or similar proceeding, in each
case before a Governmental Authority or an arbitrator.

 

“Affiliate” means any entity which is controlled by, controls or is under common
control with, a given entity. For purposes of the foregoing, “control,”
including the terms “controlling,” “controlled by” and “under common control”
means the possession, direct or indirect, of the power to direct or cause the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliate Policies” means the fully underwritten level term life insurance
policies but not any riders thereto (a) issued by GLIC or GLICNY and described
in Section B of Exhibit A, (b) in-force as of December 31, 2014 and as of the
Effective Time and (c) identified by policy number in the file referenced in
Section A of Exhibit A (as such file may be replaced in accordance with the
Reinsurance Agreement).

 

“Applicable Law” means any domestic or foreign, federal, state, county or local
statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable

 

2

--------------------------------------------------------------------------------


 

to any party hereto, and any order, writ, injunction, directive, judgment or
decree of a court of competent jurisdiction applicable to any party hereto.

“Assumed IMR” means, as of any date, the aggregate statutory liability for
interest maintenance reserve assumed by Reinsurer as of such date pursuant to
the Reinsurance Agreement, as would be reported in the statutory financial
statements of the Reinsurer using the NAIC-approved practices and procedures in
force in Reinsurer’s Domicile as of such date.

 

“Assumed Policies” means the Affiliate Policies ceded to Cedent under the GLIC
Reinsurance Agreements or the GLICNY Reinsurance Agreement.

 

“Assumed Reinsurance Agreements” means, together, the GLICNY Reinsurance
Agreement and the GLIC Reinsurance Agreements.

 

“Base Ceding Commission” means $62,700,000.

 

“Books and Records” means all books and records (including computer generated,
recorded or stored records) maintained primarily for or primarily relating to
the Business that are in the possession or control of Cedent or any of its
Affiliates, including any books and records used by Cedent or its Affiliates in
the computation of Insurance Reserves or used to generate the factual data
provided to Milliman in writing for use in connection with the preparation of
the Actuarial Report; provided, however, that Books and Records excludes:
(1) Tax Returns and Tax records and all other data and information with respect
to Taxes; (2) files, records, data and information with respect to the employees
of Cedent or its Affiliates; (3) records, data and information with respect to
any employee benefit plan established, maintained or contributed to by Cedent or
any of its Affiliates; (4) any materials prepared for the boards of directors or
similar governing bodies of Cedent or any of its Affiliates; (5) any corporate
minute books, stock records or similar corporate records of Cedent or its
Affiliates; (6) any materials that are legally privileged for which Cedent or
its Affiliates do not have a common interest with Reinsurer; (7) any information
that is not permitted to be disclosed by Cedent to Reinsurer or its Affiliates
pursuant to Applicable Law or pursuant to any contract to which Cedent or any of
its Affiliates is a party; (8) any internal drafts, opinions, valuations,
correspondence or other materials produced by, or provided between or among,
Cedent and its Affiliates or Representatives with respect to the negotiation,
valuation and consummation of the transactions contemplated under this Agreement
and the other Transaction Agreements or the terms of engagement of such
Representatives with respect thereto; (9) consolidated financial records
(including general ledgers) of Cedent or its Affiliates, consolidated regulatory
filings made by Cedent or its Affiliates and any related correspondence with
Governmental Authorities, except to the extent the information contained therein
specifically and separately identifies the Business and is not otherwise
included in a Book and Record; and (10) contracts between third party vendors
and Cedent or any of its Affiliates, except to the extent relating to the
operation of the Business; provided, with respect to the foregoing clauses
(6) and (7), that Cedent shall use commercially reasonable efforts to obtain
waivers or make other arrangements (including redacting information and entering
into joint defense agreements) that would enable such materials to be made
available to Reinsurer; provided, further, that to the extent Books and Records
contain information that relates to any business of Cedent and its Affiliates
other than

 

3

--------------------------------------------------------------------------------


 

the Business, then such information shall not constitute “Books and Records” for
purposes of this Agreement and may be redacted from the Books and Records for
purposes of Section 2.4(d) and Section 5.2.

 

“Business” means the operation, administration, marketing, underwriting, sale,
distribution, and reinsurance of the Reinsured Policies as conducted by Cedent
or its applicable Affiliates on or prior to the date hereof.

 

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which banking institutions in Richmond, Virginia, Birmingham, Alabama or New
York, New York are required or authorized by Applicable Law to be closed.

 

“Ceded Reinsurance Agreements” means the reinsurance agreements under which
Cedent, GLIC, GLICNY, Jamestown, RLI or RLII has ceded to reinsurers risks
arising in respect of the Reinsured Policies, in each case that are (a) in force
on the date hereof or (b) terminated on the date hereof but under which there
remains any outstanding liability or obligation from any reinsurer thereunder;
provided, that Ceded Reinsurance Agreements shall not include the RL Captive
Reinsurance Agreements, the Assumed Reinsurance Agreements or the Jamestown
Reinsurance Agreement.

 

“Ceded Reserves” shall equal (a) with respect to a Direct Policy, the Statutory
Reserves for such Direct Policy, properly adjusted by Reinsurer’s Share, and
then reduced by 100% of the reserves allocable to Excess Reinsurance with
respect to such Direct Policy, and (b) with respect to an Assumed Policy, the
Statutory Reserves as would be calculated using NAIC-approved statutory
accounting practices and procedures in force in Cedent’s Domicile for such
Assumed Policy, properly adjusted by Reinsurer’s Share, and then reduced by 100%
of the reserves allocable to Excess Reinsurance with respect to such Assumed
Policy.

 

“Ceded Total Reserves” shall equal (a) the Ceded Reserves for all then in-force
Reinsured Policies minus (b) the amount of the deferred net premium asset for
the in-force Reinsured Policies on a direct mode premium basis as would be
calculated using NAIC-approved statutory accounting practices and procedures in
force in Cedent’s Domicile.

 

“Cedent Disclosure Schedule” means the disclosure schedule (including any
attachments thereto) delivered by Cedent to Reinsurer concurrently with the
execution and delivery of, and constituting a part of, this Agreement.

 

“Ceding Commission” means (a) the Base Ceding Commission plus (b) the Adjusted
Initial Discounted IMR (as finally determined pursuant to Section 2.4).

 

“Confidentiality Agreement” means the confidentiality agreement dated March 23,
2015 between Protective Life Corporation and Genworth Financial, Inc.

 

“Covered Benefits” means the sum of (a) all death benefits arising under a
Reinsured Policy (including all interest required under such Reinsured Policy or
by Applicable Law whether payable to a beneficiary or escheated) and (b) all
cash surrender values arising

 

4

--------------------------------------------------------------------------------


 

under a Reinsured Policy; provided, however, that Covered Benefits shall not
include Excluded Interest.

 

“Covered Liabilities” means all liabilities and obligations incurred by Cedent,
GLIC or GLICNY for Covered Benefits (a) under the express terms of the Reinsured
Policies or (b) as a result of the payment of Covered Benefits consistent with
then current standard industry practices with respect to the payment of claims
and Existing Practices or, if applicable, Then Current Practices (each as
defined in the Reinsurance Agreement).

 

“Credit for Reinsurance” means that Cedent is able to take full statutory
financial statement credit for the reinsurance provided by the Reinsurance
Agreement in its statutory financial statements filed in Cedent’s Domicile and
any other jurisdiction in which Cedent is required by Applicable Law to file
statutory financial statements, other than New York.

 

“Data Room” means the electronic data room named “Project Genesis” established
by or on behalf of the Cedent and maintained by Intralinks, Inc.

 

“Direct Policies” means the fully underwritten level term life insurance
policies but not any riders thereto (a) issued by Cedent and described in
Section B of Exhibit A, (b) in-force as of December 31, 2014 and as of the
Effective Time and (c) as identified by policy number in the file referenced in
Section A of Exhibit A (as such file may be replaced in accordance with the
Reinsurance Agreement).

 

“Discounted IMR” means, as of any date of determination, the present value, as
of such date, of the Assumed IMR, determined using an amortization schedule
consistent with the NAIC-approved practices and procedures in force in
Reinsurer’s Domicile and applying an annual discount rate of 10%.

 

“Domicile” means the state or commonwealth in which a particular entity is
domiciled; provided, however, that if Cedent’s domicile is the State of New
York, Cedent’s domicile shall be deemed to be the Commonwealth of Virginia.

 

“Domicile SAP” means the statutory accounting practices and procedures
prescribed in Cedent’s Domicile from time to time.

 

“Economic Reserves” shall have the meaning set forth in the Reinsurance
Agreement.

 

“Effective Time” shall have the meaning set forth in the Reinsurance Agreement.

 

“Estimated Ceding Commission” means (a) the Base Ceding Commission plus (b) the
Estimated Initial Discounted IMR.

 

“Estimated Initial Allowance” means an amount equal to the Estimated Initial
Ceded Total Reserves, as set forth in Cedent’s Estimated Net Settlement
Statement, minus the Estimated Initial Economic Reserves.

 

5

--------------------------------------------------------------------------------


 

“Estimated Initial Economic Reserves” means $388,500,000.

 

“Excess Reinsurance” shall have the meaning set forth in the Reinsurance
Agreement.

 

“Excluded Interest” means (a) interest on a death benefit arising under a
Reinsured Policy to the extent such interest arises as a direct result of the
failure by Cedent, GLIC, GLICNY or their respective delegees or subcontractors
to act in accordance with (i) Applicable Law or, to the extent consistent
therewith, (ii) then current standard industry practices with respect to the
payment of claims or (iii) Existing Practices or, if applicable, Then Current
Practices (each as defined in the Reinsurance Agreement); or (b) interest that
accrues under a settlement option elected by the beneficiary of a death benefit.

 

“Extra-Contractual Obligations” shall have the meaning set forth in the
Reinsurance Agreement.

 

“Governmental Authority” means any domestic or foreign, federal, state, county
or local governmental or public agency, instrumentality, commission, authority
or self-regulatory organization, board or body.

 

“Indemnitee” means any Person entitled to indemnification under this Agreement.

 

“Indemnitor” means any Person required to provide indemnification under this
Agreement.

 

“Indemnifiable Losses” means any and all damages, losses, liabilities,
obligations, interest, penalties, costs, and expenses (including reasonable
attorneys’ fees and expenses); provided that any Indemnity Payment (x) shall in
no event include any amounts constituting consequential, indirect, special or
punitive damages (except to the extent incurred by a third party and actually
paid to such third party in connection with a Third Party Claim), or any damages
for lost profits, unless (1) such damages for lost profits do not constitute
consequential, indirect, special or punitive damages of any Reinsurer
Indemnified Person; (2) such damages for lost profits are recoverable under the
laws of the State of New York; (3) the Indemnitee satisfies all elements
necessary for proof of such damages for lost profits under such laws; and
(4) such lost profits can be demonstrated by reference to the Actuarial Report
and therefore to be within the reasonable contemplation of the parties (it being
understood that nothing in this definition is intended to limit the effect of
the statement set forth in the last sentence of Section 3.12(b), and that lost
profits damages with respect to the reduction or elimination of any profits
contemplated by the Actuarial Report shall in no event exceed the present value
ascribed to any such remaining profits contemplated by the Actuarial Report as
of the date of the Indemnifiable Loss giving rise to the related claim,
calculated based on the assumptions on which the Actuarial Report was prepared
and discounted using a discount rate of 10%), and (y) shall be net of any
(1) amounts recovered by the Indemnitee for the Indemnifiable Losses for which
such Indemnity Payment is made under any insurance policy, reinsurance
agreement, warranty, or indemnity or otherwise from any Person other than a
party hereto, and the Indemnitee shall promptly reimburse the Indemnitor for any
such amount that is received by it from any such other Person with respect to an
Indemnifiable Loss after any indemnification with respect thereto has actually
been paid

 

6

--------------------------------------------------------------------------------


 

pursuant to this Agreement; and (2) amounts specifically included in the
calculation of the Adjusted Initial Ceded Total Reserves.

 

“Indemnity Payment” means any amount of Indemnifiable Losses required to be paid
pursuant to this Agreement.

 

“Initial Assumed IMR” means the Assumed IMR as of the Effective Time.

 

“Initial Ceded Total Reserves” means the Ceded Total Reserves as of the
Effective Time.

 

“Initial Discounted IMR” means the Discounted IMR as of the Effective Time.

 

“Initial Economic Reserves” means the Economic Reserves as of the Effective
Time.

 

“Initial Net Settlement” means an amount equal to the result of (a) the
Estimated Initial Ceded Total Reserves, plus (b) the Estimated Initial Assumed
IMR, minus (c) the Estimated Initial Allowance, minus (d) the Estimated Ceding
Commission, each as set forth in Cedent’s Estimated Net Settlement Statement.

 

“Insurance Regulator” means, with respect to any jurisdiction, the Governmental
Authority charged with the supervision of insurance companies in such
jurisdiction.

 

“Insurance Reserves” means the reserves for the payment of benefits, losses,
claims, unearned premium and expenses under the Reinsured Policies.

 

“Knowledge of Cedent” means the actual knowledge, after reasonable
investigation, of those persons identified in Schedule 1.1 of the Cedent
Disclosure Schedule.

 

“Knowledge of Reinsurer” means the actual knowledge, after reasonable
investigation, of those persons identified in Schedule 1.1 of the Reinsurer
Disclosure Schedule.

 

“Liabilities” means any and all debts, liabilities, commitments or obligations,
whether direct or indirect, accrued or fixed, known or unknown, absolute or
contingent, matured or unmatured or determined or determinable, whether arising
in the past, present or future.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or results of operations of the Business,
taken as a whole, but for purposes of this clause (a) excluding any such effect
to the extent resulting from or arising out of: (i) any change, development,
event or occurrence in general political, economic, or securities or financial
market conditions (including changes in interest rates, changes in currency
exchange rates, or changes in equity prices); (ii) any change, development,
event or occurrence generally affecting participants in the life insurance,
annuity or financial services industries; (iii) any change or proposed change in
Domicile SAP or Applicable Law, or the interpretation or enforcement thereof;
(iv) natural disasters, catastrophic events, pandemics, hostilities, acts of war
or terrorism, or any escalation or worsening thereof; (v) the public
announcement of any of the

 

7

--------------------------------------------------------------------------------


 

transactions contemplated by the Transaction Agreements; (vi) the identity of or
facts related to Reinsurer; (vii) any action (A) taken by Cedent or any of its
Affiliates, agents or representatives at the written instruction of or with the
written consent of Reinsurer or (B) failed to be taken by Cedent or any of its
Affiliates, agents or representatives because Reinsurer has withheld its consent
in breach of an obligation under this Agreement not to withhold such consent;
(viii) any downgrade or threatened downgrade in the rating assigned to GLICNY,
GLIC or Cedent by any rating agency (but not the facts or circumstances giving
rise to such downgrade or threatened downgrade); or (ix) any failure of GLICNY,
GLIC or Cedent to meet any financial projections, forecasts, predictions, or
targets (provided that this clause (ix) shall not by itself exclude the
underlying causes of any such failure); except, in the case of clause (i) (ii),
(iii) and (iv), to the extent such effect has a disproportionate effect on the
Business taken as a whole relative to comparable businesses of other life
insurance companies; or (b) the ability of Cedent and its Affiliates to perform
their respective obligations under the Transaction Agreements, including
consummation of the transactions contemplated hereby or thereby. For the
avoidance of doubt, the inability of the Reinsurer to timely obtain the
Financing Approvals, if applicable, will not be a Material Adverse Effect.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Permits” means licenses, permits, orders, approvals, registrations,
authorizations and qualifications with Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization, Governmental
Authority, or other entity.

 

“Personal Information” means personal, private, health or financial information
about individual policyholders or benefit recipients under the Reinsured
Policies.

 

“Premiums” means the direct term premium, including policy fees, additional
substandard premiums and modal loadings payable to GLIC, GLICNY or the Cedent
with respect to the Reinsured Policies.

 

“Producers” means the brokers, insurance agents, producers, distributors or
other persons involved in the marketing and production of the Reinsured
Policies.

 

“Reinsured Benefits” means (i) all Covered Liabilities payable by Cedent, GLIC
or GLICNY under the Reinsured Policies after the Effective Date on account of
dates of death or surrender on or after the Effective Date, appropriately
adjusted by the Reinsurer’s Share, and then reduced by 100% of the death or
surrender benefits which are payable to Cedent or GLIC in respect of such
Reinsured Policy under the terms of Excess Reinsurance (including interest on
and claims expenses with respect to such death or surrender benefits if such
interest or such claims expenses are payable to Cedent or GLIC in respect of
such Reinsured Policy under the terms of Excess Reinsurance), regardless of
whether such amounts are actually paid to Cedent or GLIC by such Excess
Reinsurance; and (ii) all Reinsurer Extra-Contractual Obligations.

 

8

--------------------------------------------------------------------------------


 

“Reinsured Policies” means the Direct Policies and the Assumed Policies
together.

 

“Reinsurer Disclosure Schedule” means the disclosure schedule (including any
attachments thereto) delivered by Reinsurer to Cedent concurrently with the
execution and delivery of, and constituting a part of, this Agreement.

 

“Reinsurer Extra-Contractual Obligations” shall have the meaning set forth in
the Reinsurance Agreement.

 

“Reinsurer Material Adverse Effect” means a material adverse effect on the
ability of Reinsurer to perform its obligations under the Transaction
Agreements, including consummation of the transactions contemplated hereby or
thereby.

 

“Reinsurer’s Share” has the meaning set forth in the Reinsurance Agreement.

 

“Representative” means, with respect to any Person, such Person’s Affiliates and
any directors, officer, employee, agent attorney or consultant of such Person or
any such Affiliate.

 

“Reserve Methodology” means the methodologies, procedures, judgments and
estimates for determining Economic Reserves set forth in Annex A.

 

“Restructuring Transactions” means the transactions set forth on Annex B.

 

“Statutory Reserves” shall equal the aggregate statutory reserves (including
deficiency reserves and unearned premium reserves) in respect of the Reinsured
Benefits as calculated by Cedent using the NAIC approved practices and
procedures in force in Cedent’s Domicile from time to time. For the purposes of
calculating the Initial Net Settlement, Cedent shall use the NAIC-approved
practices and procedures in force in the Commonwealth of Virginia as of the
Closing.

 

“Tax Return” means any report, estimate, extension request, information
statement, claim for refund, or return relating to, or required to be filed in
connection with, any Tax, including any schedule or attachment thereto, and any
amendment thereof.

 

“Taxes” means any and all federal, state, local, or foreign income, premium,
property (real or personal), sales, excise, employment, payroll, withholding,
gross receipts, license, severance, stamp, occupation, windfall profits,
environmental, customs duties, capital stock, franchise, profits, social
security (or similar, including FICA), unemployment, disability, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind or any charge of any kind in the nature of (or similar to) taxes
whatsoever, including any interest, penalty, or addition thereto.

 

“Third Party Claim” means any claim, action, suit, or proceeding made or brought
by any Person that is not a party to this Agreement or an Affiliate thereof.

 

9

--------------------------------------------------------------------------------


 

“Transaction Agreements” means this Agreement and the Reinsurance Agreement.

 

“Transaction Expenses” means, without duplication, all liabilities (except for
any Taxes) incurred by any party hereto for fees, expenses, costs, or charges as
a result of the contemplation, negotiation, efforts to consummate, or
consummation of the transactions contemplated by this Agreement, including any
fees and expenses of investment bankers, attorneys, accountants, or other
advisors, and any fees payable by such parties to Governmental Authorities or
other third parties, in each case, in connection with the consummation of the
transactions contemplated by this Agreement.

 

In addition, the following terms shall have the respective meanings set forth in
the following sections of this Agreement:

 

Term

 

Section

2003 GLIC Reinsurance Agreement

 

Recitals

2004 GLIC Reinsurance Agreement

 

Recitals

Actuarial Firm

 

2.4(c)

Actuarial Report

 

3.12(b)

Adjusted Allowance

 

2.4(e)(iv)

Adjusted Initial Assumed IMR

 

2.4(e)

Adjusted Initial Ceded Total Reserves

 

2.4(e)

Adjusted Initial Discounted IMR

 

2.4(e)

Adjusted Initial Economic Reserves

 

2.4(e)

Agreement

 

Preamble

Audited 2014 Financial Statements

 

3.12(a)(i)

Burdensome Condition

 

5.5(a)

Cedent

 

Preamble

Cedent Factual Data

 

3.12(b)

Cedent Financial Statements

 

3.12(a)(i)

Cedent Fundamental Representations

 

7.1(a)

Cedent Indemnified Persons

 

7.2(b)

Cedent’s Estimated Net Settlement Statement

 

2.3(a)

Cedent’s Final Reserve Statement

 

2.4(a)

Closing

 

2.1

Closing Date

 

2.1

Condition Satisfaction

 

2.1

Deadline Date

 

8.1(b)

Deductible

 

7.3(a)

Disputed Item

 

2.4(b)

Effective Date

 

2.1

Enforceability Exceptions

 

3.2

Estimated Initial Assumed IMR

 

2.3(a)

Estimated Initial Ceded Total Reserves

 

2.3(a)

Estimated Initial Discounted IMR

 

2.3(a)

Financing Approvals

 

2.1

 

10

--------------------------------------------------------------------------------


 

Term

 

Section

GLIC

 

Recitals

GLIC Reinsurance Agreements

 

Recitals

GLICNY

 

Recitals

GLICNY Reinsurance Agreement

 

Recitals

Jamestown

 

Recitals

Jamestown Reinsurance Agreement

 

Recitals

Milliman

 

3.12(b)

New York Court

 

9.7(a)

Notice of Disagreement

 

2.4(b)

Order

 

3.3(a)

Policyholder Personal Information

 

5.3

Reinsurance Agreement

 

Recitals

Reinsurer

 

Preamble

Reinsurer Fundamental Representations

 

7.1(a)

Reinsurer Indemnified Persons

 

7.2(a)

Reserve Funding Transaction

 

5.5(d)

Resolution Period

 

2.4(c)

River Lake I Reinsurance Agreement

 

Recitals

River Lake II Reinsurance Agreement

 

Recitals

RL Captive Reinsurance Agreements

 

Recitals

RLI

 

Recitals

RLII

 

Recitals

Threshold Amount

 

7.3(a)

Unresolved Items

 

2.4(c)

 

ARTICLE II.

CLOSING; INITIAL REINSURANCE PREMIUM AND CEDING ALLOWANCE

 

SECTION 2.1.   Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, New York 10019, at 10:00 a.m., New York City time,
(i) on January 6, 2016 subject to (A) all the conditions set forth in Article VI
having been satisfied or waived in accordance with this Agreement prior to such
date and time (other than those conditions that by their terms are to be
satisfied at the Closing but subject to the satisfaction or waiver of such
conditions) (the “Condition Satisfaction”) and (B) Reinsurer and its applicable
Affiliates having received each of the approvals of Governmental Authorities set
forth in Section 2.1 of the Reinsurer Disclosure Schedule (the “Financing
Approvals”) not later than the date that is three (3) Business Days prior to
January 6, 2016; or (ii) if the Condition Satisfaction does not occur prior to
the date and time specified in the foregoing clause (i)(A) and/or Reinsurer and
its applicable Affiliates have not received the Financing Approvals by the date
specified in the foregoing clause (i)(B), then on the fifth (5th) Business Day
following the later of (A) the date on which the Condition Satisfaction has
occurred and (B) the date on which Reinsurer and its applicable Affiliates have
received the Financing Approvals; or (iii) if the Condition Satisfaction has
occurred but Reinsurer and its applicable Affiliates have not received all of
the Financing

 

11

--------------------------------------------------------------------------------


 

Approvals by June 22, 2016, then on June 30, 2016; in each case, subject to the
satisfaction or waiver of all of the conditions set forth in Article VI in
accordance with this Agreement prior to the date and time of the Closing (other
than those conditions that by their terms are to be satisfied at the Closing but
subject to the satisfaction or waiver of such conditions); or such other date,
time, or place as is agreed to in writing by the parties hereto. The actual date
and time on which the Closing occurs are referred to herein as the “Closing
Date.” The “Effective Date” for purposes of this Agreement and the Reinsurance
Agreement shall be the first day of the month in which the Closing occurs.

 

SECTION 2.2.   Closing Deliveries.

 

(a)           Cedent’s Closing Deliveries. At the Closing, Cedent shall make the
payment contemplated by Section 2.3 and also deliver to Reinsurer:

 

(i)            a certificate of Cedent duly executed by an authorized officer of
Cedent, dated as of the Closing Date, certifying that the conditions set forth
in Section 6.2(a) and Section 6.2(b) have been satisfied; and

 

(ii)           counterparts of the Reinsurance Agreement, duly executed by
Cedent.

 

(b)           Reinsurer’s Closing Deliveries. At the Closing, Reinsurer shall
make the payment contemplated by Section 2.3 and also deliver to Cedent:

 

(i)            a certificate of Reinsurer duly executed by an authorized officer
of Reinsurer, dated as of the Closing Date, certifying that the conditions set
forth in Section 6.3(a) and Section 6.3(b) have been satisfied; and

 

(ii)           counterparts of the Reinsurance Agreement, duly executed by
Reinsurer.

 

SECTION 2.3.   Payment at Closing.

 

(a)           No later than five Business Days prior to the anticipated Closing
Date, Cedent shall deliver to Reinsurer a statement, substantially in the form
attached as Exhibit B (“Cedent’s Estimated Net Settlement Statement”), which
shall be prepared as an estimate in good faith by Cedent in accordance with the
Reserve Methodology and the definitions thereof after giving effect to the
Restructuring Transactions on a pro forma basis, and shall set forth, in
reasonable detail, Cedent’s estimated calculations of the Initial Ceded Total
Reserves (the “Estimated Initial Ceded Total Reserves”), the Estimated Initial
Economic Reserves, the Estimated Initial Allowance, the Initial Assumed IMR
(“Estimated Initial Assumed IMR”), the Initial Discounted IMR (the “Estimated
Initial Discounted IMR”), the Estimated Ceding Commission and the Initial Net
Settlement. Cedent’s Estimated Net Settlement Statement shall be accompanied by
a certificate signed by a senior officer of Cedent that Cedent’s Estimated Net
Settlement Statement was prepared in accordance with this Section 2.3(a).

 

12

--------------------------------------------------------------------------------


 

(b)           As consideration for the reinsurance by Reinsurer of the Reinsured
Policies and the Assumed IMR under the Reinsurance Agreement, on the Closing
Date, Cedent shall pay to Reinsurer, pursuant to clause (d) of this Section 2.3
an amount equal to the sum of (i) the Estimated Initial Ceded Total Reserves and
(ii) the Estimated Initial Assumed IMR, each as reflected on Cedent’s Estimated
Net Settlement Statement.

 

(c)           Simultaneously with the transfer described in the foregoing clause
(b), Reinsurer shall pay to Cedent, pursuant to clause (d) of this Section 2.3,
an amount equal to the sum of (A) the Estimated Initial Allowance and (B) the
Estimated Ceding Commission, each as reflected on Cedent’s Estimated Net
Settlement Statement and.

 

(d)           On the Closing Date, Cedent and Reinsurer shall settle payments
described in the foregoing clauses (b) and (c) on a net basis with Cedent paying
to Reinsurer the Initial Net Settlement as reflected on Cedent’s Estimated Net
Settlement Statement in cash by wire transfer of immediately available funds to
an account designated by Reinsurer at least two Business Days prior to the
Closing Date.

 

SECTION 2.4.   Post-Closing Adjustments.

 

(a)           No later than ninety (90) days following the Closing Date, Cedent
shall deliver to Reinsurer a statement, substantially in the form attached as
Exhibit B (the “Cedent’s Final Reserve Statement”), setting forth in reasonable
detail Cedent’s calculation of the Initial Ceded Total Reserves, the Initial
Economic Reserves, the Initial Assumed IMR and the Initial Discounted IMR in
accordance with the Reserve Methodology and the definitions thereof, which
amounts shall be calculated, to the extent applicable, based upon the inventory
of Reinsured Policies in-force as of the Effective Date that is included in the
in force cession file to be delivered by Cedent to Reinsurer within ten
(10) Business Days following the Closing Date pursuant to Section 3(a) of
Article II and Exhibit VI-A of the Reinsurance Agreement. The Cedent’s Final
Reserve Statement shall be accompanied by a certificate signed by a senior
officer of Cedent that Cedent’s Final Reserve Statement was prepared in
accordance with this Section 2.4(a).

 

(b)           If Reinsurer reasonably disagrees that Cedent’s Final Reserve
Statement was not determined in accordance with Section 2.4(a) or believes that
Cedent’s Final Reserve Statement contains mathematical errors, Reinsurer may,
within thirty (30) days after receipt of Cedent’s Final Reserve Statement,
deliver a notice of disagreement (a “Notice of Disagreement”) to Cedent
disagreeing with Cedent’s Final Reserve Statement and specifying in reasonable
detail each item that Reinsurer in good faith disputes (each, a “Disputed Item”)
and the amount in dispute for each such Disputed Item (determined in accordance
with the Reserve Methodology). If Reinsurer does not deliver a Notice of
Disagreement within such thirty (30) day period, then the Initial Ceded Total
Reserves, the Initial Economic Reserves, the Initial Assumed IMR and the Initial
Discounted IMR shall be deemed to equal the amount provided in Cedent’s Final
Reserve Statement.

 

(c)           If a Notice of Disagreement was timely delivered pursuant to
Section 2.4(b), Cedent and Reinsurer shall, during the fifteen (15) days
following Cedent’s receipt of such Notice of Disagreement (the “Resolution
Period”), seek in good faith to reach agreement on the

 

13

--------------------------------------------------------------------------------


 

Disputed Items. If, by the end of the Resolution Period, Cedent and Reinsurer
are unable to reach such agreement with respect to all of the Disputed Items,
they shall promptly thereafter engage and submit the unresolved Disputed Items
(the “Unresolved Items”) to Milliman (other than the Chicago office thereof) or
other firm mutually agreed by the parties (the “Actuarial Firm”) which shall
promptly review this Agreement and the Unresolved Items. The Actuarial Firm
shall issue its written determination with respect to each Unresolved Item
within thirty (30) days after the Unresolved Items are submitted for review. The
Actuarial Firm’s determination of the Unresolved Items shall be in accordance
with the Reserve Methodology and within the range of Cedent’s and Reinsurer’s
disagreement with respect to each Unresolved Item, and the Actuarial Firm shall
recalculate the Initial Ceded Total Reserves, the Initial Economic Reserves, the
Initial Assumed IMR and the Initial Discounted IMR (as applicable) after giving
effect to its resolution of the Unresolved Items. Each party shall use
commercially reasonable efforts to furnish to the Actuarial Firm such work
papers, books, records and documents and other information pertaining to the
Unresolved Items as the Actuarial Firm may request. Absent manifest error, the
determination of the Actuarial Firm shall be final, binding and conclusive on
Cedent and Reinsurer. Judgment may be entered upon the determination by the
Actuarial Firm in accordance with Section 9.7. The fees, expenses and costs of
the Actuarial Firm incurred in rendering any determination pursuant to this
Section 2.4 shall be split equally between Cedent and Reinsurer.

 

(d)           Each party shall use commercially reasonable efforts to provide
promptly to the other party all relevant information and reasonable access to
employees as such other party may reasonably request in connection with its
review of the Cedent’s Estimated Net Settlement Statement, the Cedent’s Final
Reserve Statement or the Notice of Disagreement, as the case may be, including
all work papers of the accountants who audited, compiled or reviewed such
statements or notices (subject to the requesting party and its Representatives
entering into any reasonable customary undertakings required by the other
party’s accountants in connection therewith), and shall otherwise cooperate in
good faith with such other party to arrive at a final determination of the
Initial Ceded Total Reserves, the Initial Economic Reserves, the Initial Assumed
IMR and the Initial Discounted IMR; provided, that Cedent shall not be required
to provide Reinsurer with any information set forth in the provisos to the
definition of “Books and Records.”

 

(e)           As used herein, the “Adjusted Initial Ceded Total Reserves,”
“Adjusted Initial Economic Reserves,” “Adjusted Initial Assumed IMR” and
“Adjusted Initial Discounted IMR” shall be Initial Ceded Total Reserves, Initial
Economic Reserves, Initial Assumed IMR and/or Initial Discounted IMR,
respectively, each as finally determined pursuant to this Section 2.4. Following
final determination of the Adjusted Initial Ceded Total Reserves, Adjusted
Initial Economic Reserves, Adjusted Initial Assumed IMR and Adjusted Initial
Discounted IMR, whether by the absence of timely delivery of Notice of
Disagreement or pursuant to Section 2.4(c):

 

(i)            Cedent shall pay to Reinsurer the excess, if any, of the Adjusted
Initial Ceded Total Reserves over the Estimated Initial Ceded Total Reserves;
and Reinsurer shall pay to Cedent the excess, if any, of the Estimated Initial
Ceded Total Reserves over the Adjusted Initial Ceded Total Reserves;

 

14

--------------------------------------------------------------------------------


 

(ii)           Cedent shall pay to Reinsurer the excess, if any, of the Adjusted
Initial Assumed IMR over the Estimated Initial Assumed IMR; and Reinsurer shall
pay to Cedent the excess, if any, of the Estimated Initial Assumed IMR over the
Adjusted Initial Assumed IMR;

 

(iii)          Cedent shall pay to Reinsurer the excess, if any, of the
Estimated Initial Discounted IMR over the Adjusted Initial Discounted IMR; and
Reinsurer shall pay to Cedent the excess, if any, of the Adjusted Initial
Discounted IMR over the Estimated Initial Discounted IMR; and

 

(iv)          Cedent shall pay to Reinsurer the excess, if any, of the Estimated
Initial Allowance over the Adjusted Allowance; and Reinsurer shall pay to Cedent
the excess, if any, of the Adjusted Allowance over the Estimated Initial
Allowance. “Adjusted Allowance” means the difference of the Adjusted Initial
Ceded Total Reserves and the Adjusted Initial Economic Reserves.

 

The payments contemplated by the foregoing clauses (i)-(iv) of this
Section 2.4(e) shall be settled on a net basis within five (5) Business Days
after such amounts have been resolved pursuant to this Section 2.4, by wire
transfer of immediately available funds to an account designated by Reinsurer or
Cedent, as applicable. The amount of any payment to be made pursuant to this
Section 2.4(e) shall not bear any interest.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF CEDENT

 

Subject to and as qualified by the matters set forth in the Cedent Disclosure
Schedule (subject to Section 9.3(g)), Cedent represents and warrants to
Reinsurer as of the date hereof and as of the Closing Date as follows:

 

SECTION 3.1.      Organization, Standing and Corporate Power.  Cedent is a life
insurance company duly organized, validly existing and in good standing under
the laws of the Commonwealth of Virginia.  Cedent has all requisite corporate
power and authority to carry on the operations of its business as they are now
being conducted and to own, lease and operate its properties and assets. Cedent
is duly qualified or licensed to do business as a foreign company in good
standing in each jurisdiction in which the conduct of its business or the
ownership, leasing or operation of its properties or assets makes such
qualification necessary, except where the failure to be so qualified or licensed
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Cedent will have obtained all
authorizations and approvals required under Applicable Law to perform the
obligations contemplated of Cedent under the Transaction Agreements.

 

SECTION 3.2.      Authority. Cedent has the requisite corporate power and
authority to enter into the Transaction Agreements, to consummate the
transactions contemplated thereby and to perform the obligations thereunder. The
execution and delivery by Cedent of the Transaction Agreements, the consummation
by Cedent of the transactions contemplated thereby and the performance by Cedent
of its obligations thereunder have been duly authorized by all necessary
corporate or other organizational action on the part of Cedent. Each of the
Transaction

 

15

--------------------------------------------------------------------------------


 

Agreements has been or, with respect to the Transaction Agreements to be
executed and delivered at the Closing, will be duly executed and delivered by
Cedent and, assuming the Transaction Agreements constitute legal, valid and
binding agreements of the other parties thereto, constitute legal, valid and
binding obligations of Cedent, enforceable against Cedent in accordance with
their terms, except that (a) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, affecting creditors’ rights generally and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought (clauses (a) and (b) shall be referred to
as, the “Enforceability Exceptions”).

 

SECTION 3.3.   Actions and Proceedings. Except as set forth in Section 3.3 of
Cedent Disclosure Schedule, there are no:

 

(a)           outstanding orders, decrees, injunctions or judgments by or with
any Governmental Authority (“Orders”) in effect against the Cedent, GLIC or
GLICNY that restrict materially the conduct of the Business or that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; or

 

(b)           Actions pending or, to the Knowledge of Cedent, threatened in
writing with respect to the Business (other than Actions solely involving claims
under or in connection with Reinsured Policies in the ordinary course of
business seeking only damages that are within applicable policy limits) that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.4.   No Conflict or Violation. Except as set forth in Section 3.4 of
Cedent Disclosure Schedule, the execution, delivery and performance by Cedent of
the Transaction Agreements and the consummation of the transactions contemplated
thereby in accordance with the respective terms and conditions thereof will not:

 

(a)           violate any provision of the Articles of Incorporation, Bylaws or
other organizational documents of Cedent;

 

(b)           violate, conflict with, result in the breach of any of the terms
of, any loss of rights under or modification of the effect of, otherwise give
any other contracting party the right to accelerate, terminate or cancel, or
constitute (or with notice or lapse of time or both, constitute) a default
under, any contract with respect to the Business to which Cedent is a party or
by or to which any of its or their properties may be bound or subject;

 

(c)           violate any Order, judgment, injunction, condition, agreement,
award or decree of any court, arbitrator or Governmental Authority, foreign or
domestic, against or imposed or binding upon, Cedent; or

 

(d)           subject to obtaining the consents and approvals, making the
filings and giving the notices referred to in Section 3.5, violate any
Applicable Law; or

 

16

--------------------------------------------------------------------------------


 

(e)           result in a breach or violation of any of the terms or conditions
of, constitute a default under, or otherwise cause an impairment or revocation
of, any Permit related to the Business;

 

except, in the case of clauses (b), (c), (d) and (e) of this Section 3.4, for
such breaches, losses of rights, accelerations, conflicts, modifications,
terminations, violations, defaults, impairments or revocations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.5.   Governmental Consents. No consent, approval or authorization of,
or declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Cedent in connection with the execution, delivery
and performance of this Agreement or the Reinsurance Agreement by Cedent, or the
consummation by Cedent of the transactions contemplated hereby or thereby,
except for the approvals, filings, and notices set forth in Section 3.5 of the
Cedent Disclosure Schedule and such consents, approvals, authorizations,
declarations, filings, or notices that, if not obtained or made, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.6.   Compliance.

 

(a)           Except as disclosed in Section 3.6(a) of the Cedent Disclosure
Schedule, since January 1, 2013, the Business has been conducted in compliance
in all material respects with Applicable Laws. Except as disclosed in
Section 3.6 of the Cedent Disclosure Schedule, since January 1, 2013, none of
Cedent or any of its Affiliates has received any written notice from any
Governmental Authority regarding any actual or alleged violation of, or failure
on the part of any Cedent or any of its Affiliates to comply with, any
Applicable Law in any material respect with respect to the Business.

 

(b)           Except as disclosed in Section 3.6(b) of the Cedent Disclosure
Schedule, the collection, storage, use and dissemination by Cedent or its
Affiliates in the operation of the Business of any Personal Information is and
has, since January 1, 2013, been in compliance with all applicable privacy
policies, terms of use, contractual requirements and Applicable Law except to
the extent such failure to comply would not reasonably be expected to result in
a Material Adverse Effect. Cedent and its Affiliates use commercially reasonable
measures to protect the secrecy of Personal Information that they collect and
maintain in connection with the Business and to prevent unauthorized access to
such Personal Information by any Person. With respect to the Business, Cedent
and its Affiliates engaged in the Business have implemented and maintain a
security plan which (i) is designed to implement and monitor effective and
commercially reasonable administrative, electronic and physical safeguards to
ensure that confidential information and Personal Information are protected
against unauthorized access, disclosure, use, modification or other misuse or
misappropriation thereof and (ii) prescribes notification procedures in
compliance with Applicable Laws in the case of any breach of security
compromising Personal Information.

 

SECTION 3.7.   Permits. Except as set forth in Section 3.7 of Cedent Disclosure
Schedule, (a) to the Knowledge of Cedent, each of Cedent, GLIC and GLICNY, as
applicable,

 

17

--------------------------------------------------------------------------------


 

held, at the time it issued any Reinsured Policies, all material Permits
required under Applicable Law in order to issue such Reinsured Policies, and
(b) each of Cedent, GLIC and GLICNY, as applicable, holds all material Permits
required under Applicable Law that are necessary to entitle them to conduct the
Business as currently conducted. All such material Permits referred to under
clause (b) of this Section 3.7 are valid and in full force and effect. Cedent is
not an investment company subject to registration under the Investment Company
Act of 1940, as amended.

 

SECTION 3.8.   Insurance Matters.

 

(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, since January 1, 2013, each of
Cedent, GLIC and GLICNY has filed all reports, statements, registrations,
filings or submissions that are required under Applicable Law to be filed with
any Governmental Authority and that relate in whole or in substantial part to
the Business, and all such reports, statements, documents, registrations,
filings or submissions were true, complete and accurate when filed in all
material respects. To the Knowledge of Cedent, Cedent has made available to
Reinsurer true, correct and complete copies of all material reports, statements,
documents, registrations, filings or submissions, and all reports on financial
examination, market conduct reports and other reports (in final form) delivered
by any Governmental Authority in respect of the Business since January 1, 2013.
As of the date of this Agreement, none of Cedent, GLIC, GLICNY or any of their
Affiliates is subject to any pending financial or market conduct examination by
any Governmental Authority in connection with the Business except as set forth
in Section 3.8(a) of Cedent Disclosure Schedule.

 

(b)           Except as set forth in Section 3.8(b) of Cedent Disclosure
Schedule, to the Knowledge of Cedent, the Reinsured Policies, to the extent
required under Applicable Law, have been issued on forms approved by the
applicable insurance regulatory authority or filed and not objected to by such
insurance regulatory authority within the period provided for objection, in each
case except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. No material deficiencies have been
asserted in writing by any Governmental Authority with respect to any such
filings which have not been cured or otherwise resolved.

 

(c)           Since January 1, 2013, the Reinsured Policies have been
administered in all material respects in accordance with the applicable policy
forms and requirements of Applicable Law.

 

(d)           Except as set forth in Section 3.8(d) of Cedent Disclosure
Schedule, and to the extent applicable to the Reinsured Policies, to the
Knowledge of Cedent, each of Cedent, GLIC, GLICNY and their respective
Affiliates is and has been in compliance in all material respects with all
Applicable Laws regulating the marketing and sale of life insurance policies,
regulating advertisements, requiring mandatory disclosure of policy information,
requiring employment of standards to determine if the purchase of a policy or
contract is suitable for an applicant, prohibiting the use of unfair methods of
competition and deceptive acts or practices and regulating replacement
transactions. For purposes of this Section 3.8(d), (i) “advertisement” means any
material designed to create public interest in life insurance policies

 

18

--------------------------------------------------------------------------------


 

or in an insurer, or in an insurance producer, or to induce the public to
purchase, increase, modify, reinstate, borrow on, surrender, replace or retain
such a policy or contract, and (ii) “replacement transaction” means a
transaction in which a new life insurance policy is to be purchased by a
prospective insured and the proposing producer knows or should know that one or
more existing life insurance policies will lapse, or will be forfeited,
surrendered, reduced in value or pledged as collateral.

 

SECTION 3.9.   Reserved.

 

SECTION 3.10.   Reinsurance.

 

(a)           Section 3.10(a)(i) of Cedent Disclosure Schedule sets forth a
complete list of Ceded Reinsurance Agreements in effect as of the date hereof.
Cedent has made available to the Reinsurer true and correct copies of each of
the Ceded Reinsurance Agreements. Except as set forth in Section 3.10(a)(ii) of
Cedent Disclosure Schedule, no party to any Ceded Reinsurance Agreement has
given the other party written notice of termination (provisional or otherwise)
under any Ceded Reinsurance Agreement with respect to the Reinsured Policies.
None of Cedent, GLIC or GLICNY, or, to the Knowledge of Cedent, any other party
is in material breach or default under any Ceded Reinsurance Agreement. Except
as set forth in Section 3.10(a)(iii) of Cedent Disclosure Schedule, each such
Ceded Reinsurance Agreement with respect to the Reinsured Policies is in full
force and effect and is valid and enforceable against Cedent, GLIC or GLICNY, as
applicable, and, to the Knowledge of Cedent, each other party thereto in
accordance with its terms, subject to the Enforceability Exceptions.

 

(b)           Except for the Assumed Reinsurance Agreements or as set forth on
Section 3.10(b) of the Cedent Disclosure Schedule, neither Cedent, GLIC nor
GLICNY is a party to any reinsurance, retrocession or similar contracts under
which any Person cedes to Cedent, GLIC or GLICNY any risks included in the
Business, whether or not any such contract is currently accepting new business.

 

(c)           As of the Closing Date, GLICNY will have no present right under
the terms of the GLICNY Reinsurance Agreement to recapture all or any part of
the reinsurance ceded thereunder, with or without giving of notice, as a result
of the event described in Section 3.10(c) of the Cedent Disclosure Schedule.

 

(d)           As of December 31, 2014, each Reinsured Policy was ceded, in whole
or in part, pursuant to either the River Lake I Reinsurance Agreement or the
River Lake II Reinsurance Agreement.

 

SECTION 3.11.  Absence of Certain Changes. Except as set forth in Section 3.11
of Cedent Disclosure Schedule, from December 31, 2014 through the date hereof,
(a) the Business has been conducted in all material respects in the ordinary
course of business consistent with past practices, (b) there has not been any
event, occurrence or condition of any character that has had, or which would,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect and (c) none of Cedent, GLIC, GLICNY, or any of their Affiliates
has taken any action or failed to take any action that would have resulted in a
breach of any of the covenants set forth in Section 5.1, had Section 5.1 been in
effect since December 31, 2014.

 

19

--------------------------------------------------------------------------------


 

SECTION 3.12.  Cedent Financial Statements; Reserves.

 

(a)           Financial Statements.

 

(i)            Cedent has made available to Reinsurer true, correct and complete
copies of the following statutory statements, as filed with the insurance
regulatory authority of Cedent’s state of domicile, together with the exhibits,
schedules and notes thereto and any affirmations and certifications filed
therewith: (A) Cedent’s unaudited annual statutory financial statements, as of
and for the years ended December 31, 2013 and December 31, 2014, (B) Cedent’s
audited annual statutory financial statements as of and for the year ended
December 31, 2013, (C) Cedent’s audited annual statutory financial statements as
of and for the year ended December 31, 2014 (the “Audited 2014 Financial
Statements”) and (C) the unaudited quarterly statutory financial statements of
Cedent as of and for the quarter ended June 30, 2015 (collectively, the “Cedent
Financial Statements”). The Cedent Financial Statements have been prepared in
accordance with the Domicile SAP applied on a consistent basis (except as may be
indicated in the notes thereto) and present fairly, in all material respects,
the statutory financial position, results of operations and cash flows of Cedent
at and for the respective periods indicated therein. To the Knowledge of Cedent,
no material deficiency has been asserted in writing by any Governmental
Authority with respect to any Cedent Financial Statements that remains
unresolved prior to the date hereof.

 

(ii)           Subject to Section 9.12, the Insurance Reserves as of
December 31, 2014 reflected on the Audited 2014 Financial Statements: (A) were
computed in all material respects in accordance with generally accepted
actuarial standards consistently applied and (B) were fairly stated in
accordance with Domicile SAP and Applicable Law.

 

(b)           Cedent has made available to Reinsurer a true, complete and
correct copy of the “Actuarial Appraisal of River Lake I and River Lake II
Blocks of Business” prepared by Milliman, Inc. (“Milliman”) with respect to the
Business dated April 20, 2015, and all supplements and addenda thereto (the
“Actuarial Report”). Except as set forth in Section 3.12(b) of Cedent Disclosure
Schedule, to the Knowledge of Cedent, the factual data furnished by Cedent and
its Affiliates in writing to Milliman with respect to the Business for its use
in connection with the preparation of the Actuarial Report (the “Cedent Factual
Data”) was (i) derived from the Books and Records, (ii) generated from the same
underlying systems that were utilized by Cedent or its applicable Affiliates to
prepare the Audited 2014 Financial Statements to the extent applicable and
(iii) accurate in all material respects as of the date such Cedent Factual Data
was furnished to Milliman. In the good faith judgment of Cedent and in the
context of industry practices for the preparation of third party actuarial
reports to be used in the sale of a block of life insurance business, the Cedent
Factual Data was complete in all material respects as of the date furnished to
Milliman. Except as set forth in Section 3.12(b) of the Cedent Disclosure
Schedule, as of the date hereof, Milliman has not issued to Cedent or its
Affiliates any new or revised report with respect to the Business or any errata
with respect to the Actuarial

 

20

--------------------------------------------------------------------------------


 

Report nor has it notified Cedent or any of its Affiliates that the Actuarial
Report is inaccurate in any material respect. Notwithstanding anything in this
Agreement to the contrary, Cedent does not guarantee the projected results
included in the Actuarial Report, or make any representation or warranty
(x) with respect to any estimates, projections, predications, forecasts,
assumptions, methodologies and judgments in the Actuarial Report or the
assumptions on the basis of which such information or data was prepared
(including, without limitation, as to future mortality, policyholder behavior,
expense, investment experience and other actuarial factors with respect to the
Business or its associated liabilities or assets) or (y) to the effect that the
projected profits set forth in the Actuarial Report will be realized.

 

(c)           Except as set forth in Section 3.12(c) of the Cedent Disclosure
Schedule or included in the Cedent Factual Data, from January 1, 2015 to the
date hereof, none of Cedent or any of its Affiliates has received any written
notice of any actual or proposed increase in the reinsurance rates payable under
any Excess Reinsurance with respect to the Reinsured Policies, and no such
increase has occurred.

 

(d)           Except as set forth in Section 3.12(d) of the Cedent Disclosure
Schedule or as contemplated by the Reinsurance Agreement, Cedent has not granted
a security interest in the Recurring Reinsurance Premiums (as defined in the
Reinsurance Agreement) to any Person.

 

SECTION 3.13.  Books and Records. The Books and Records (i) have been maintained
in all material respects in accordance with sound business practices and
Applicable Law and (ii) to the Knowledge of Cedent, have been prepared using
processes and procedures for which there are no material weaknesses or
significant deficiencies in internal controls over financial reporting that
adversely affect the ability of Cedent to accurately present and reflect in all
material respects all of the Business and other transactions and actions related
thereto.

 

SECTION 3.14.  No Undisclosed Material Liabilities. The Business does not have
any material Liabilities of a type that are required to be set forth on a
balance sheet prepared in accordance with Domicile SAP, except (a) as set forth
in Section 3.14 of Cedent Disclosure Schedule, (b) Liabilities disclosed or
reserved against in the Cedent Financial Statements, or (c) liabilities and
obligations that (x) were incurred after December 31, 2014 in the ordinary
course of business and (y) would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

SECTION 3.15.  Brokers and Finders. No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, Cedent or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby, except Goldman Sachs & Co., whose fees for
services rendered in connection therewith will be paid by Cedent.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF REINSURER

 

Subject to and as qualified by the matters set forth in the Reinsurer Disclosure
Schedule (subject to Section 9.3(g)), Reinsurer represents and warrants to
Cedent as of the date hereof and as of the Closing Date as follows:

 

SECTION 4.1.   Organization, Standing and Corporate Power. Reinsurer is a life
insurance company duly organized, validly existing and in good standing under
the laws of the State of Tennessee, and has all requisite corporate power and
authority to carry on the operations of its business as they are now being
conducted and to own, lease and operate its properties and assets. Reinsurer is
duly qualified or licensed to do business as a foreign company in good standing
in each jurisdiction in which the conduct of its business or the ownership,
leasing or operation of its properties or assets makes such qualification
necessary, except where the failure to be so qualified or licensed would not,
individually or in the aggregate, reasonably be expected to have a Reinsurer
Material Adverse Effect. As of the Closing Date, Reinsurer will have obtained
all authorizations and approvals required under Applicable Law to perform the
obligations contemplated of Reinsurer under the Transaction Agreements.

 

SECTION 4.2.   Authority. Reinsurer has the requisite corporate power and
authority to enter into the Transaction Agreements, to consummate the
transactions contemplated thereby and to perform the obligations thereunder. The
execution and delivery by Reinsurer of the Transaction Agreements, the
consummation by Reinsurer of the transactions contemplated thereby and the
performance by the Reinsurer of its obligations thereunder have been duly
authorized by all necessary corporate or other organizational action on the part
of Reinsurer. Each of the Transaction Agreements has been or, with respect to
the Transaction Agreements to be executed and delivered at the Closing, will be
duly executed and delivered by Reinsurer and, assuming the Transaction
Agreements constitute legal, valid and binding agreements of the other parties
thereto, constitute legal, valid and binding obligations of Reinsurer,
enforceable against Reinsurer in accordance with their terms, except that
enforcement may be subject to the Enforceability Exceptions.

 

SECTION 4.3.   Actions and Proceedings. There are no:

 

(a)           outstanding Orders in effect against Reinsurer that, individually
or in the aggregate, would reasonably be expected to have a Reinsurer Material
Adverse Effect; or

 

(b)           Actions pending or, to the Knowledge of Reinsurer, threatened in
writing against Reinsurer of any kind that would, individually or in the
aggregate, reasonably be expected to have a Reinsurer Material Adverse Effect.

 

SECTION 4.4.   No Conflict or Violation. The execution, delivery and performance
by Reinsurer of the Transaction Agreements and the consummation of the
transactions contemplated thereby in accordance with the respective terms and
conditions thereof will not:

 

22

--------------------------------------------------------------------------------


 

(a)           violate any provision of the Articles of Incorporation, Bylaws or
other organizational documents of Reinsurer;

 

(b)           violate, conflict with, result in the breach of any of the terms
of, any loss of rights under or modification of the effect of, otherwise give
any other contracting party the right to accelerate, terminate or cancel, or
constitute (or with notice or lapse of time or both, constitute) a default
under, any contract to which Reinsurer is a party or by or to which any of its
or their properties may be bound or subject;

 

(c)           violate any Order, judgment, injunction, condition, agreement,
award or decree of any court, arbitrator or Governmental Authority, foreign or
domestic, against or imposed or binding upon, Reinsurer; or

 

(d)           subject to obtaining the consents and approvals, making the
filings and giving the notices referred to in Section 4.5, violate any
Applicable Law; or

 

(e)           result in a breach or violation of any of the terms or conditions
of, constitute a default under, or otherwise cause an impairment or revocation
of, any Permit related to the Reinsurer’s business;

 

except, in the case of clauses (b), (c), (d) and (e) of this Section 4.4, for
such breaches, losses of rights, accelerations, conflicts, modifications,
terminations, violations, defaults, impairments or revocations that would not,
individually or in the aggregate, reasonably be expected to have a Reinsurer
Material Adverse Effect.

 

SECTION 4.5.   Governmental Consents. No consent, approval or authorization of,
or declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Reinsurer in connection with the execution,
delivery and performance of this Agreement or the Reinsurance Agreement by
Reinsurer, or the consummation by Reinsurer of the transactions contemplated
hereby or thereby, except for the approvals, filings, and notices set forth in
Section 4.5 of the Reinsurer Disclosure Schedule and such consents, approvals,
authorizations, declarations, filings, or notices that, if not obtained or made,
would not, individually or in the aggregate, reasonably be expected to have a
Reinsurer Material Adverse Effect.

 

SECTION 4.6.   Compliance. Except as disclosed in Section 4.6 of the Reinsurer
Disclosure Schedule, since January 1, 2013 Reinsurer is and has been in
compliance in all material respects with all Applicable Laws, its Articles of
Incorporation and Bylaws or other organizational documents and all material
Permits issued to Reinsurer by any Governmental Authority, except for any
non-compliance which would not, individually or in the aggregate, reasonably be
expected to have a Reinsurer Material Adverse Effect.

 

SECTION 4.7.   Licensing Status. Reinsurer is licensed in Cedent’s Domicile such
that Cedent could take Credit For Reinsurance if the cession contemplated by the
Reinsurance Agreement occurred on the date hereof (with respect to this
representation and warranty given as of the date hereof) and on the Closing Date
(with respect to this representation and warranty given as of the Closing Date).

 

23

--------------------------------------------------------------------------------


 

SECTION 4.8.   Brokers and Finders. No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, Reinsurer or its Affiliates in connection with this Agreement or the
transactions contemplated hereby, except for any such broker, finder or
financial adviser, whose fees for services rendered in connection herewith will
be paid by Reinsurer.

 

ARTICLE V.

COVENANTS

 

SECTION 5.1.   Conduct of Business of the Company. Except as expressly permitted
by this Agreement, as required by Applicable Law or Domicile SAP, as set forth
in Section 5.1 of the Cedent Disclosure Schedule, as Reinsurer otherwise
consents in writing (which consent shall not be unreasonably withheld,
conditioned, or delayed) or in the event Reinsurer fails to respond to a written
request for consent within five (5) Business Days after receipt of such request,
from the date of this Agreement to the Closing Date, Cedent shall operate the
Business in the ordinary course of business consistent with past practice and
use commercially reasonable efforts to preserve intact the current relationships
of the Business with its employees, policyholders, Insurance Regulators and
others having material relationships with the Business. Without limiting the
generality of the foregoing, from the date of this Agreement to the Closing
Date, except as expressly permitted by this Agreement, as required by Applicable
Law or Domicile SAP, as set forth in Section 5.1 of the Cedent Disclosure
Schedule, as Reinsurer otherwise consents in writing (which consent shall not,
other than with respect to clauses (e) or (g) of this Section 5.1, be
unreasonably withheld, conditioned, or delayed) or in the event Reinsurer fails
to respond to a written request for consent within five (5) Business Days after
receipt of such request, Cedent shall not, and shall not cause or permit any of
its Affiliates to, do any of the following without the consent of Reinsurer:

 

(a)           make any material change in the conduct of the Business, including
the licensure of Cedent as an insurer or reinsurer in the State of Delaware,
Commonwealth of Virginia or change the Domicile of Cedent to the State of New
York;

 

(b)           make any material change in the accounting, actuarial, financial
reporting, reserving or claims administration policies, practices, or principles
used in connection with the Business;

 

(c)           (A) waive or release any material claim or litigation or waive any
material right with respect to the Business, other than in the ordinary course
of business consistent with past practice, or (B) enter into any settlement or
release with respect to any Action or Order with respect to the Business (except
for claims under Reinsured Policies in the ordinary course of business
consistent with past practice and within applicable policy limits), unless such
settlement or release contemplates only the payment of money without ongoing
limits on the conduct or operation of the Business;

 

(d)           abandon, modify, waive or terminate any material Permit to the
extent used in the Business;

 

24

--------------------------------------------------------------------------------


 

(e)           (A) amend, terminate (or consent to the termination of), waive any
material rights under or, other than pursuant to its current terms and in the
ordinary course of business consistent with past practice, renew or extend, any
Ceded Reinsurance Agreements with respect to the Reinsured Policies or settle
any disputes thereunder to the extent that any such actions relate in whole or
in part to the Reinsured Policies or (B) enter into any new reinsurance
agreement that would constitute a Ceded Reinsurance Agreement with respect to
any Reinsured Policy or, in each case, cause or permit GLIC, GLICNY, Jamestown,
RLI or RLII to take any such action;

 

(f)            except in the ordinary course of business consistent with past
practice, make any material changes in the terms or policies with respect to the
payment of commissions or other compensation to any Producers with respect to
the Business;

 

(g)           terminate, recapture any liabilities ceded under, commute, modify,
supplement, amend or waive compliance with any material provision of the Assumed
Reinsurance Agreements; or

 

(h)           enter into a binding agreement to take any of the foregoing
actions.

 

SECTION 5.2.   Access to Information; Confidentiality. From and after the date
hereof until the earlier of the Closing Date or the termination of this
Agreement, Reinsurer, at its own expense, shall have the right to inspect all
Books and Records and to interview employees or officers of Cedent or its
Affiliates having knowledge of the Business at any reasonable time during normal
business hours at the office of Cedent, in each case as Reinsurer may reasonably
request; provided, however, that Cedent shall not be obligated to provide access
to any such Books and Records if doing so would violate a contract, agreement or
obligation of confidentiality owing to a third party or jeopardize the
protection of an attorney-client privilege, it being understood that Cedent
shall use commercially reasonable efforts to obtain waivers or make other
arrangements (including by redacting information or entering into joint defense
agreements) to enable such information to be furnished or made available to
Reinsurer without so jeopardizing privilege or contravening such obligation.
Without limiting the terms thereof, the Confidentiality Agreement shall govern
the obligations of Reinsurer and its Representatives with respect to all
information of any type furnished or made available to them pursuant to this
Section 5.2.

 

SECTION 5.3.   Confidentiality of Policyholder Personal Information. From and
after the date hereof, Cedent shall not, and shall cause its Affiliates and its
and their directors, officers and employees not to, disclose to any Person
(including any of the Producers or any other insurance agent, broker or other
producer) any personally identifiable information pertaining to the holders of
Reinsured Policies (“Policyholder Personal Information”), including in
connection with any “program of internal replacement”, except for disclosures
(a) to any Producers in connection with the ordinary course administration of
the Reinsured Policies produced or marketed by such Producers, consistent with
past practices, (b) required by Applicable Law or any Governmental Authority
after prior notice has been given to Reinsurer, if reasonably practicable
(including any report, statement, testimony or other submission to such
Governmental Authority), or (c) as may be reasonably necessary to be disclosed
in connection

 

25

--------------------------------------------------------------------------------


 

with any dispute with respect to the Transaction Agreements (including in
response to any summons, subpoena or other legal process or formal or informal
investigative demand issued to Cedent or its Affiliates in the course of any
litigation, investigation, arbitration or administrative proceeding). Cedent
shall instruct its directors, officers and employees having access to
Policyholder Personal Information of the confidentiality obligations set forth
in this Section 5.3, and Cedent shall be liable to Reinsurer for any violation
of such obligations by such Persons. Notwithstanding anything in this Section to
the contrary, the parties acknowledge and agree that each party may share any
Policyholder Personal Information with (i) any Insurance Regulator or (ii) the
Internal Revenue Service or any other taxing authority as each party deems
necessary or advisable in its good faith judgment.

 

SECTION 5.4.   Commercially Reasonable Efforts. Upon the terms and subject to
the conditions and other agreements set forth in this Agreement, each of the
parties agrees to use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper, or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by the Transaction Agreements.

 

SECTION 5.5.   Consents, Approvals and Filings.

 

(a)            Subject to the terms and conditions hereof, Cedent and Reinsurer
shall each use its reasonable best efforts, and shall cooperate fully with each
other: (i) to comply as promptly as practicable with all requirements of
Government Authorities applicable to the transactions contemplated by the
Transaction Agreements; and (ii) to obtain as promptly as practicable all
necessary permits, orders, or other consents, approvals or authorizations of
Governmental Authorities and consents or waivers of all other third parties
necessary in connection with the consummation of the transactions contemplated
by the Transaction Agreements (including, for all purposes of this Section 5.5,
those set forth in Section 3.5 of the Cedent Disclosure Schedule and those set
forth in Section 4.5 of the Reinsurer Disclosure Schedule, and, except as
otherwise expressly provided in this Section 5.5, the Financing Approvals). In
connection therewith, Cedent and Reinsurer shall make and cause their respective
Affiliates to make all legally required filings as promptly as practicable in
order to facilitate prompt consummation of the transactions contemplated by the
Transaction Agreements, shall provide and shall cause their respective
Affiliates to provide such information and communications to Governmental
Authorities as such Governmental Authorities may request, shall take and shall
cause their respective Affiliates to take all steps that are necessary, proper
or advisable to avoid any Action by any Governmental Authority with respect to
the transactions contemplated by the Transaction Agreements, and shall defend or
contest in good faith any Action by any third party (including any Governmental
Authority), whether judicial or administrative, challenging any of the
Transaction Agreements or the transactions contemplated thereby, or that could
otherwise prevent, impede, interfere with, hinder, or delay in any material
respect the consummation of the transactions contemplated thereby, and shall
consent to and comply with any condition imposed by any Governmental Authority
on its grant of any such permit, order, consent, approval, or authorization,
other than any such condition that, in the case of Cedent, results in a material
impairment of the aggregate economic benefits, taken as a whole, that, as of the
date hereof, Cedent and its Affiliates reasonably expect to obtain from the

 

26

--------------------------------------------------------------------------------


 

transactions contemplated by the Transaction Agreements (a “Burdensome
Condition”). Subject to Section 5.5(d), each of the parties shall provide to the
other party copies of all applications or other communications to Governmental
Authorities in connection with this Agreement in advance of the filing or
submission thereof; provided, in no event will any party be required to disclose
to the other party any trade secrets or personally identifiable information or
personal financial information in respect of itself or any of its
Representatives.

 

(b)           Without limiting the generality of the foregoing, promptly
following the date hereof, each of Reinsurer and Cedent shall, and shall cause
their respective Affiliates to, file with all applicable Insurance Regulators
requests for approval that are required to be obtained by Reinsurer, Cedent or
such Affiliates, respectively, in connection with the transactions contemplated
by the Transaction Agreements. Subject to Section 5.5(d):

 

(i)            a reasonable time prior to furnishing any written materials to
any Insurance Regulator in connection with the transactions contemplated by the
Transaction Agreements, each party shall furnish to the other party a copy
thereof (provided, in no event will any party be required to disclose to the
other party any trade secrets or personally identifiable information or personal
financial information in respect of itself or any of its Representatives), and
such other party shall have a reasonable opportunity to provide comments
thereon, which comments shall be considered in good faith by the party
furnishing such information to the Insurance Regulator;

 

(ii)           each party shall give to the other party prompt written notice if
it receives any notice or other communication from any Insurance Regulator in
connection with the transactions contemplated by the Transaction Agreements,
and, in the case of any such notice or communication that is in writing, shall
promptly furnish the other party with a copy thereof, provided that any such
notice or communication may be redacted by the receiving party to the extent
related to matters other than approvals of Governmental Authorities necessary in
connection with the consummation of the transactions contemplated by the
Transaction Agreements; and

 

(iii)          each party shall give to the other party reasonable prior written
notice of the time and place when any meetings, telephone calls (except with
respect to routine administrative matters), or other conferences may be held by
it with any Insurance Regulator in connection with the transactions contemplated
by the Transaction Agreements, and the other party shall have the right to have
a representative or representatives attend or otherwise participate in any such
meeting, telephone call, or other conference.

 

(c)           Reinsurer and Cedent shall, upon request, furnish each other with
all information concerning themselves, their respective Affiliates, directors,
officers and shareholders, the Business and such other matters as may be
reasonably necessary or advisable in connection with the preparation of any
statement, filing, notice or application made by or on

 

27

--------------------------------------------------------------------------------


 

their behalf to any Governmental Authority in connection with the transactions
contemplated by the Transaction Agreements.

 

(d)           Without limiting the generality of the foregoing, Reinsurer will
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable to obtain
by December 31, 2015 all of the Financing Approvals; it being understood that if
the Financing Approvals are not obtained prior to December 31, 2015, Reinsurer
shall continue to use its reasonable best efforts to so obtain such approvals as
promptly as practicable thereafter. Reinsurer shall keep Cedent generally
informed on an ongoing basis with regard to the status of its efforts to obtain
the Financing Approvals; but Reinsurer shall have no obligation to disclose to
Cedent any filings or applications with, or other communications made to or
received from, any Governmental Authority to the extent related to the Financing
Approvals or the reserve funding transaction contemplated thereby (the “Reserve
Funding Transaction”), or to afford Cedent the opportunity to comment thereon.
Cedent shall not be entitled to participate in any meeting, telephone call or
other conference between Reinsurer (or any of its Representatives) and any
Governmental Authority, in each case to the extent relating to the Financing
Approvals or the Reserve Funding Transaction.

 

SECTION 5.6.   Ceded Reinsurance Agreements.

 

(a)           From the date hereof until the earlier to occur of the Closing
Date and the termination of this Agreement, Cedent will use its reasonable best
efforts to seek consents from the reinsurers under the Ceded Reinsurance
Agreements to waive any retention requirements applicable to the Reinsured
Policies under the applicable Ceded Reinsurance Agreements or to seek such other
consents, waivers or the taking of such other actions from or by such reinsurers
as may be reasonable, necessary or appropriate in furtherance of the
transactions contemplated by this Agreement and the Reinsurance Agreement, it
being understood and agreed that “reasonable best efforts” for purposes of this
Section 5.6(a) shall not be deemed to obligate Cedent or any of its Affiliates
to make any payments or otherwise pay any consideration to any Person in
connection with any such consents, waivers or other actions under the Ceded
Reinsurance Agreements. Reinsurer shall, at the request of Cedent, reasonably
cooperate in good faith with Cedent in seeking such consents, waivers and the
taking of such other actions; provided, that the Reinsurer shall not be
obligated to make any payments or otherwise pay any consideration to any Person
in connection with any such consents, waivers or other actions.

 

(b)           Notwithstanding anything in this Section 5.6 to the contrary, the
failure to obtain any approval described in Section 5.6(a) shall not
(i) constitute a failure to satisfy any condition set forth in Article VI or
(ii) otherwise relieve any Person from its obligation to consummate the
transactions contemplated by the Transaction Agreements.

 

(c)           In the event that Cedent is unable to obtain a waiver of any
retention requirement described in Section 5.6(a), the parties shall negotiate
in good faith revisions to the Reinsurance Agreement to provide for the
retention by Cedent and/or its Affiliates of the minimum amount of Reinsured
Benefits required in order for Cedent or its Affiliates, as applicable, to
comply with such retention requirements.

 

28

--------------------------------------------------------------------------------


 

(d)           From the date hereof until the earlier to occur of the Closing
Date and the termination of this Agreement, in the event Cedent, GLIC, GLICNY or
any of their respective Affiliates receives written notice of a proposed
increase in the reinsurance rates with respect to the Reinsured Policies payable
under any Ceded Reinsurance Agreement, Cedent shall, as promptly as practicable,
give to the Reinsurer, or ensure that the Reinsurer is given, written notice of
such proposed rate increase and copies of any related written correspondence
from the reinsurer under such Ceded Reinsurance Agreement with respect to such
proposed rate increase. To the extent reasonably practicable, Cedent shall, or
shall cause the applicable ceding company under such Ceded Reinsurance Agreement
to, request an extension of time to respond to such proposed increase until
after the Closing (at which time the applicable provisions of Section 4 of
Article II of the Reinsurance Agreement shall apply). To the extent that such an
extension of time has not been obtained, Cedent shall respond to such proposed
increase (to the extent applicable to risks arising in respect of the Reinsured
Policies) in good faith and in a manner consistent with past practice.

 

SECTION 5.7.   Reserved.

 

SECTION 5.8.   Restructuring Transactions. Cedent shall use its reasonable best
efforts to complete each of the Restructuring Transactions on or prior to the
Closing. Reinsurer shall, at the request of Cedent and at Cedent’s sole cost and
expense, reasonably cooperate in good faith with Cedent to complete the
Restructuring Transactions. To the extent that any Restructuring Transactions
have not been completed upon the Closing, Cedent shall continue to use its
reasonable best efforts to complete any remaining Restructuring Transactions as
soon as possible following the Closing; provided, that such obligation shall
terminate upon the issuance of a final written decision of any applicable
Governmental Authority, the approval of which is reasonably necessary to
consummate such Restructuring Transaction, denying such approval.

 

SECTION 5.9.   Public Announcements. Reinsurer and Cedent, and their respective
Affiliates, shall consult with each other before issuing, and provide each other
the opportunity to review and comment upon, any press release or other public
statement with respect to the transactions contemplated by the Transaction
Agreements and shall not issue any such press release or make any such public
statement with respect to such matters without the advance approval of the other
party following such consultation (such approval not to be unreasonably
withheld, delayed, or conditioned), except as may be required by Applicable Law
or by the requirements of any securities exchange; provided that, in the event
that any party is required by Applicable Law or the requirements of any
securities exchange to issue any such press release or make any public statement
and it is not feasible to obtain the advance approval of the other party hereto
as required by this Section 5.9, the party that issues such press release or
makes such statement shall provide the other party with notice and a copy of
such press release or statement as soon as reasonably practicable.

 

SECTION 5.10.  Further Assurances. Cedent and Reinsurer shall execute and
deliver, or shall cause to be executed and delivered, such documents,
certificates, agreements, and other writings and shall take, or shall cause to
be taken, such further actions as may be reasonably required or requested by any
party or its Affiliates to carry out the provisions of the

 

29

--------------------------------------------------------------------------------


 

Transaction Agreements and consummate or implement expeditiously the
transactions contemplated by the Transaction Agreements.

 

ARTICLE VI.

CONDITIONS PRECEDENT

 

SECTION 6.1.   Conditions to Each Party’s Obligations. The obligations of
Reinsurer and Cedent to consummate the transactions contemplated hereby shall be
subject to the satisfaction or waiver in writing at or prior to the Closing of
the following conditions:

 

(a)           Approvals. All consents, approvals or authorizations of,
declarations or filings with, or notices to any Governmental Authority in
connection with the transactions contemplated hereby that are set forth in
Section 3.5 of the Cedent Disclosure Schedule or Section 4.5 of the Reinsurer
Disclosure Schedule, other than the Financing Approvals, shall have been
obtained or made and shall be in full force and effect, and all waiting periods
required under Applicable Law with respect thereto shall have expired or been
terminated.

 

(b)           No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction and no statute, rule, or regulation of any Governmental
Authority preventing the consummation of the material transaction contemplated
by the Transaction Agreements shall be in effect.

 

SECTION 6.2.   Conditions to Obligations of Reinsurer. The obligations of
Reinsurer to consummate the transactions contemplated hereby shall be subject to
the satisfaction or waiver in writing at or prior to the Closing of the
following additional conditions:

 

(a)           Representations and Warranties. (i) The representations and
warranties of Cedent set forth in this Agreement, other than the Cedent
Fundamental Representations (without giving effect to any limitation set forth
therein as to materiality or Material Adverse Effect) shall be true and correct
on and as of the date hereof and on and as of the Closing Date as though made on
and as of the Closing Date (except to the extent any such representation and
warranty speaks only as of an earlier date, in which event such representation
and warranty shall have been true and correct as of such date), except where the
failure of all such representations and warranties to be so true and correct
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (ii) the Cedent Fundamental Representations shall
be true and correct in all respects on and as of the date hereof and on and as
of the Closing Date with the same effect as though made on and as of the Closing
Date (except for representations and warranties that are made as of a specific
date, which representations and warranties shall be true and correct at and as
of such date).

 

(b)           Performance of Obligations of Cedent. Cedent shall have performed
and complied in all material respects with all agreements, obligations, and
covenants required to be performed or complied with by it under this Agreement
on or prior to the Closing Date.

 

30

--------------------------------------------------------------------------------


 

(c)           Closing Deliveries. Cedent shall have delivered or caused to be
delivered to Reinsurer each of the documents required to be delivered by it
pursuant to Section 2.2.

 

(d)           Restructuring Transactions. Each of the Restructuring Transactions
identified in Annex B shall have been completed in accordance with Annex B.

 

(e)           No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred any fact, event, circumstance, effect,
development, occurrence or condition of any character that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 6.3.   Conditions to Obligations of Cedent. The obligations of Cedent to
consummate the transactions contemplated hereby shall be subject to the
satisfaction or waiver in writing at or prior to the Closing of the following
additional conditions:

 

(a)           Representations and Warranties. (i) The representations and
warranties of Reinsurer set forth in this Agreement, other than the Reinsurer
Fundamental Representations (without giving effect to any limitation set forth
therein as to materiality) shall be true and correct on and as of the date
hereof and on and as of the Closing Date as though made on and as of the Closing
Date (except to the extent any such representation and warranty speaks only as
of an earlier date, in which event such representation and warranty shall have
been true and correct as of such date), except where the failure of all such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to have a Reinsurer Material Adverse
Effect, and (ii) the Reinsurer Fundamental Representations shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made on and as of the Closing Date
(except for representations and warranties that are made as of a specific date,
which representations and warranties shall be true and correct at and as of such
date).

 

(b)           Performance of Obligations of Reinsurer. Reinsurer shall have
performed and complied in all material respects with all agreements,
obligations, and covenants required to be performed or complied with by it under
this Agreement on or prior to the Closing Date.

 

(c)           Closing Deliveries. Reinsurer shall have delivered or caused to
have delivered to Cedent each of the documents required to be delivered by it
pursuant to Section 2.2.

 

(d)           Absence of Burdensome Condition. The consents, approvals or
authorizations of, declarations or filings with, or notices to any Governmental
Authority described in Section 6.1(a) shall have been obtained or made without
the imposition of a Burdensome Condition.

 

31

--------------------------------------------------------------------------------


 

ARTICLE VII.

INDEMNIFICATION

 

SECTION 7.1.   Survival of Representations, Warranties and Covenants.

 

(a)           The representations and warranties of Cedent and Reinsurer
contained in this Agreement shall survive the Closing solely for purposes of
this Article VII and shall terminate and expire on the date that is eighteen
(18) months following the Closing Date; provided that the representations and
warranties made in Sections 3.1 (Organization, Standing and Corporate Power),
3.2 (Authority) and 3.15 (Brokers and Finders) (the “Cedent Fundamental
Representations”) and Sections 4.1 (Organization, Standing and Corporate Power),
4.2 (Authority) and 4.8 (Brokers and Finders) (the “Reinsurer Fundamental
Representations”) shall survive until the expiration of the applicable statute
of limitations.

 

(b)           To the extent that it is to be performed after the Closing, each
covenant in this Agreement will, for purposes of this Article VII, survive and
remain in effect in accordance with its terms plus a period of six (6) months
thereafter, after which no claim for indemnification with respect thereto may be
brought hereunder. All covenants in this Agreement that by their terms are
required to be fully performed prior to the Closing will survive until the date
that is six (6) months after the Closing Date, after which time no claim for
indemnification with respect thereto may be brought hereunder.

 

(c)           Any claim for indemnification in respect of any breach of
representation, warranty or covenant that is not asserted by notice given as
required herein prior to the expiration of the applicable survival period
specified in this Section 7.1 shall not be valid and any right to
indemnification is hereby irrevocably waived after the expiration of such period
of survival. Any claim properly made for an Indemnifiable Loss in respect of
such a breach asserted within such period of survival as herein provided will be
timely made for purposes hereof.

 

SECTION 7.2.   Indemnification.

 

(a)           Cedent shall indemnify, defend and hold harmless Reinsurer, its
Affiliates and their respective directors, officers, employees, successors and
permitted assigns (collectively, the “Reinsurer Indemnified Persons”) from and
against any and all Indemnifiable Losses resulting from or arising out of:

 

(i)            any breach of any representation or warranty of Cedent made in
Article III of this Agreement (other than Section 3.12(b) and Section 3.12(c));
or

 

(ii)           any breach or nonfulfillment of any agreement or covenant of
Cedent under this Agreement.

 

(b)           Reinsurer shall indemnify, defend and hold harmless Cedent, its
Affiliates and their respective directors, officers, employees, successors and
permitted assigns

 

32

--------------------------------------------------------------------------------


 

(collectively, the “Cedent Indemnified Persons”) from and against any and all
Indemnifiable Losses resulting from or arising out of:

 

(i)            any breach of any representation or warranty of Reinsurer made in
Article IV of this Agreement; or

 

(ii)           any breach or nonfulfillment of any agreement or covenant of
Reinsurer under this Agreement.

 

(c)           For purposes of determining whether any representation or warranty
has been breached and the amount of any Indemnifiable Losses under this
Article VII, each representation and warranty contained in this Agreement shall
be read without regard to any materiality or Material Adverse Effect (which
instead will be read as an adverse effect or change) qualifier contained
therein, except for any such limitation or qualification contained in
Section 3.11(b).

 

SECTION 7.3.   Certain Limitations.

 

(a)           No party shall be obligated to indemnify and hold harmless its
respective Indemnitees under Section 7.2(a)(i) (in the case of Cedent) or
Section 7.2(b)(i) (in the case of Reinsurer), other than in respect of any
breach of any Cedent Fundamental Representations or Reinsurer Fundamental
Representations (as applicable) (i) with respect to any claim or claims based on
substantially similar facts, events or circumstances, unless such claim or
claims involve Indemnifiable Losses in excess of $50,000 (the “Threshold
Amount”) (nor shall any claim that does not exceed the Threshold Amount be
applied to or considered for purposes of calculating the amount of Indemnifiable
Losses for which the Indemnitor is responsible under clause (ii) below), and
(ii) unless and until the aggregate amount of all Indemnifiable Losses of the
Indemnitees under such Sections 7.2(a)(i) (except in respect of Cedent
Fundamental Representations) or such Section 7.2(b)(i) (except in respect of
Reinsurer Fundamental Representations), as the case may be, exceeds $1,050,000
for all Indemnifiable Losses (the “Deductible”), at which point such Indemnitor
shall be liable to its respective Indemnitees for the value of such claims under
Sections 7.2(a)(i) or such Section 7.2(b)(i), as the case may be, that is in
excess of the Deductible, subject to the limitations set forth in this
Article VII. The maximum aggregate liability of Cedent, on the one hand, and
Reinsurer, on the other hand, to their respective Indemnitees for any and all
Indemnifiable Losses under Section 7.2(a)(i) (except in respect of a breach of
the Cedent Fundamental Representations), in the case of Cedent, or
Section 7.2(b)(i) (except in respect of a breach of the Reinsurer Fundamental
Representations), in the case of Reinsurer, shall be an amount equal to
$14,000,000.

 

(b)           No Reinsurer Indemnified Person shall be entitled to
indemnification with respect to any particular Indemnifiable Loss to the extent
the related damages, losses, liabilities, obligations, costs, or expenses were
included in the calculation of the Adjusted Initial Ceded Total Reserves.

 

(c)           In the event a claim or any Action for indemnification under this
Article VII has been finally determined, the amount of such final determination
shall be paid (i) if the Indemnified Party is a Reinsurer Indemnified Person, by
Cedent to the Reinsurer

 

33

--------------------------------------------------------------------------------


 

Indemnified Person and, (ii) if the Indemnified Party is a Cedent Indemnified
Person, by Reinsurer to the Cedent Indemnified Person, in each case on demand by
wire transfer of immediately available funds to an account designated by Cedent
or Reinsurer, as applicable. A claim or an Action, and the liability for and
amount of damages therefor, shall be deemed to be “finally determined” for
purposes of this Article VII when the parties to this Agreement have so
determine by mutual agreement or, if disputed, when a final order, judgment, or
decree of any Governmental Authority has been entered into with respect to such
claim or Action.

 

(d)           Notwithstanding anything contained in this Agreement to the
contrary, in the event that any fact, event, or circumstance that results in an
adjustment under Section 2.4 would also constitute a breach of or inaccuracy in
any of Cedent’s representations, warranties, covenants, or agreement under this
Agreement, Cedent shall have no obligation to indemnify any Reinsurer
Indemnified Person with respect to such breach or inaccuracy to the extent such
indemnification would result in a duplicate recovery.

 

(e)           The parties hereto acknowledge and agree that, except as set forth
in (i) Article II, (ii) Section 9.7(b), (iii) the Reinsurance Agreement and
(iv) with respect to causes of action arising out from actual fraud, if the
Closing occurs, their sole and exclusive remedy following the Closing at law or
equity with respect to this Agreement, the transactions contemplated hereby, or
any other matter relating to any party or its Affiliates prior to the Closing,
in each case regardless of the legal theory under which such liability or
obligation may be sought to be imposed, whether sounding in contract or in tort,
whether at law or in equity, or otherwise, shall be pursuant to the provisions
set forth in this Article VII.

 

(f)            Notwithstanding anything contained in this Agreement to the
contrary, the Reinsurer shall have no rights and remedies whatsoever under this
Agreement, including any claim for indemnification under this Article VII or
injunctive relief, in connection with any breach by Cedent of the
representations and warranties contained in Section 3.12(b) or Section 3.12(c),
except as expressly set forth in Section 6.2(a)(i).

 

SECTION 7.4.   Procedures for Third Party Claims.

 

(a)           If any Indemnitee receives notice of assertion or commencement of
any Third Party Claim against such Indemnitee in respect of which an Indemnitor
may be obligated to provide indemnification under this Agreement, the Indemnitee
shall give such Indemnitor reasonably prompt written notice (but in no event
later than thirty (30) calendar days after becoming aware) thereof and such
notice shall include a reasonable description of the claim and any documents
relating to the claim and an estimate of the Indemnifiable Loss and shall
reference the specific sections of this Agreement that form the basis of such
claim; provided that no delay on the part of the Indemnitee in notifying any
Indemnitor shall relieve the Indemnitor from any obligation hereunder unless
(and then solely to the extent) the Indemnitor is actually prejudiced by such
delay (except that the Indemnitor shall not be liable for any expenses incurred
during the period in which the Indemnitee failed to give such notice).
Thereafter, the Indemnitee shall deliver to the Indemnitor, within five calendar
days after the Indemnitee’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnitee relating to the Third Party
Claim.

 

34

--------------------------------------------------------------------------------


 

(b)           The Indemnitor shall be entitled to participate in the defense of
any Third Party Claim and, if it so chooses, to assume the defense thereof with
counsel selected by the Indemnitor. Any election by the Indemnitor to assume the
defense of a Third Party Claim must be delivered by the Indemnitor to the
Indemnitee within fifteen (15) Business Days after receipt by the Indemnitor of
the Indemnitee’s notice delivered pursuant to Section 7.4(a). Such assumption of
defense shall not be deemed to be an admission or assumption of liability by the
Indemnitor. Should the Indemnitor so elect to assume the defense of a Third
Party Claim, the Indemnitor shall not as long as it conducts such defense be
liable to the Indemnitee for legal expenses subsequently incurred by the
Indemnitee in connection with the defense thereof. If the Indemnitor assumes
such defense, the Indemnitee shall have the right to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by the Indemnitor, it being understood that the Indemnitor shall
control such defense. The Indemnitor shall be liable for the reasonable fees and
expenses of counsel employed by the Indemnitee for any period during which the
Indemnitor has not assumed the defense thereof (other than during any period in
which the Indemnitee shall have not yet given notice of the Third Party Claim as
provided above). If the Indemnitor chooses to defend any Third Party Claim, all
of the parties hereto shall, and shall cause their respective Affiliates to,
cooperate in the defense thereof. Such cooperation shall include the retention
and (upon the Indemnitor’s request at the Indemnitor’s expense) the provision to
the Indemnitor of records and information that are relevant to such Third Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the Indemnitor shall have assumed the defense of a Third Party
Claim, the Indemnitee shall not admit any liability with respect to, or pay,
settle, compromise, or discharge, such Third Party Claim without the
Indemnitor’s prior written consent, and any such admission, payment, settlement,
compromise, or discharge without the Indemnitor’s prior written consent shall be
deemed to be a waiver by the Indemnitee of any right to indemnity for all
Indemnifiable Losses related to such Third Party Claim. If the Indemnitor has
assumed the defense of a Third Party Claim, the Indemnitor may only pay, settle,
compromise, or discharge a Third Party Claim with the Indemnitee’s prior written
consent (which consent shall not be unreasonably withheld, conditioned, or
delayed); provided that the Indemnitor may pay, settle, compromise, or discharge
such a Third Party Claim without the written consent of the Indemnitee if such
settlement (i) includes a release of the Indemnitee from all liability in
respect of such Third Party Claim, (ii) does not subject the Indemnitee to any
injunctive relief or other equitable remedy, and (iii) does not include a
statement or admission of fault, culpability, or failure to act by or on behalf
of the Indemnitee. If the Indemnitor submits to the Indemnitee a bona fide
settlement offer that satisfies the requirements set forth in the proviso of the
immediately preceding sentence and the Indemnitee refuses to consent to such
settlement, then thereafter the Indemnitor’s liability to the Indemnitee with
respect to such Third Party Claim shall not exceed the Indemnitor’s portion of
the settlement amount included in such settlement offer, and the Indemnitee
shall either assume the defense of such Third Party Claim or pay the
Indemnitor’s attorney’s fees and other out-of-pocket costs incurred thereafter
in continuing the defense of such Third Party Claim.

 

SECTION 7.5.   Direct Claims. The Indemnitor will have a period of thirty (30)
days within which to respond in writing to any claim by an Indemnitee on account
of an Indemnifiable Loss that does not result from a Third Party Claim. If the
Indemnitor does not so

 

35

--------------------------------------------------------------------------------


 

respond within such 30-day period, the Indemnitor will be deemed to have
rejected such claim, in which event the Indemnitee will be entitled to pursue
such remedies as may be available to the Indemnitee.

 

SECTION 7.6.   Certain Other Matters. Upon making any Indemnity
Payment, Indemnitor will, to the extent of such Indemnity Payment, be subrogated
to all rights of Indemnitee against any third Person (other than any Tax
authority) in respect of the Indemnifiable Loss to which the Indemnity Payment
related. Without limiting the generality or effect of any other provision
hereof, each such Indemnitee and Indemnitor will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above-described
subrogation rights.

 

ARTICLE VIII.

TERMINATION PRIOR TO CLOSING

 

SECTION 8.1.   Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:

 

(a)           by Cedent or Reinsurer in writing, if there shall be any order,
injunction, or decree of any Governmental Authority that prohibits or restrains
any party from consummating the transactions contemplated hereby, and such
order, injunction or decree shall have become final and non-appealable; provided
that the party seeking to terminate this Agreement pursuant to this
Section 8.1(a) shall have performed in all material respects its obligations
under this Agreement, acted in good faith, and, if binding on such party, used
reasonable best efforts to prevent the entry of, and to remove, such order,
injunction, or decree in accordance with its obligations under this Agreement;

 

(b)           by Cedent or Reinsurer in writing, if the Closing has not occurred
on or prior to June 30, 2016 (as it may be extended, the “Deadline Date”),
unless the failure of the Closing to occur is the result of a material breach of
this Agreement by the party seeking to terminate this Agreement;

 

(c)           by either Cedent or Reinsurer (but only so long as Cedent or
Reinsurer, as applicable, is not in material breach of its obligations under
this Agreement) in writing, if a breach of any provision of this Agreement that
has been committed by the other party would cause the failure of any mutual
condition to Closing or any condition to Closing for the benefit of the
non-breaching party and such breach is not subsequently waived by the
non-breaching party or capable of being cured or is not cured within 30 calendar
days after the breaching party receives written notice from the non-breaching
party that the non-breaching party intends to terminate this Agreement pursuant
to this Section 8.1(c); or

 

(d)           by mutual written consent of Cedent and Reinsurer.

 

SECTION 8.2.   Effect of Termination. If this Agreement is terminated pursuant
to Section 8.1, this Agreement shall become null and void and of no further
force and effect without liability of either party (or any Representative of
such party) to the other party to this Agreement; provided that no such
termination shall relieve a party from liability for any breach

 

36

--------------------------------------------------------------------------------


 

of this Agreement prior to such termination or for actual fraud. Notwithstanding
the foregoing, Section 1.1, this Section 8.2 and Article IX shall survive
termination hereof pursuant to Section 8.1. If this Agreement is terminated
pursuant to Section 8.1, (a) Reinsurer shall return all documents received from
Cedent, its Affiliates, and its Representatives relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
Cedent, and (b) all confidential information received by Reinsurer with respect
to Cedent and its Affiliates shall be treated in accordance with the
Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement.

 

ARTICLE IX.

GENERAL PROVISIONS

 

SECTION 9.1.      Fees and Expenses. Each party hereto shall, except as
otherwise provided in this Agreement, pay its own Transaction Expenses incident
to preparing for, entering into, and carrying out the Transaction Agreements and
the consummation of the transactions contemplated thereby.

 

SECTION 9.2.      Notices. Notices and other communications required or
permitted to be given under this Agreement shall be effective if in writing and
(i) mailed by United States registered or certified mail, return receipt
requested, (ii) delivered by overnight express mail, (iii) e-mailed (with
confirmation of receipt) or (iv) sent by facsimile transmission (followed by a
confirmation mailed by first class or overnight mail) to:

 

(a)           if to Reinsurer:

 

Protective Life Insurance Company

2801 Highway 280 South

Birmingham, Alabama 35223

Attention: General Counsel

Email: Debbie.Long@protective.com

Facsimile: (205) 268-3597

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Marilyn Lion, Esq.

E-mail: malion@debevoise.com

Facsimile: (212) 521-7108

 

(b)           if to Cedent:

 

37

--------------------------------------------------------------------------------


 

Genworth Life and Annuity Insurance Company

6620 West Broad Street

Richmond, Virginia 23230

Attn: Legal Department

Facsimile: (804) 662-2414

 

with a copy (which shall not constitute notice) to:

 

Genworth Life and Annuity Insurance Company

700 Main Street

P.O. Box 1280

Lynchburg, Virginia 24505-1280

Attn: General Counsel

Facsimile: (434) 948-5819

 

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Alexander M. Dye

E-mail: adye@willkie.com

Facsimile: (212) 728-9642

 

Either party hereto may change the names or addresses where notice is to be
given by providing notice to the other party of such change in accordance with
this Section.

 

SECTION 9.3.   Construction.

 

(a)           Any reference herein to “days” (as opposed to “Business Days”)
shall be deemed to mean calendar days.

 

(b)           Any reference herein to a “consent” shall be deemed to mean prior
written consent.

 

(c)           Any reference herein to “notice” shall be deemed to mean prior
written notice.

 

(d)           Any reference herein to “including” and words of similar import
shall mean “including without limitation,” unless otherwise specified.

 

(e)           When a reference is made in this Agreement to a Section, Exhibit,
or Schedule, such reference shall be to a Section of, or an Exhibit or Schedule
to, this Agreement, unless otherwise indicated.

 

(f)            Unless otherwise specified, all references herein to any statute,
rule, or regulation are to the statute, rule, or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, includes any rules and regulations promulgated under said statutes)
and to any section of any statute, rule, or regulation, including any successor
to said

 

38

--------------------------------------------------------------------------------


 

section.

 

(g)           Any fact or item disclosed in any section of each of the Reinsurer
Disclosure Schedule or the Cedent Disclosure Schedule shall be deemed disclosed
in all other sections of such Disclosure Schedule to the extent the
applicability of such fact or item to such other section of such Disclosure
Schedule is reasonably apparent. Disclosure of any item in the Reinsurer
Disclosure Schedule or the Cedent Disclosure Schedule, as the case may be, shall
not be deemed an admission that such item represents a material item, fact,
exception of fact, event, or circumstance or that occurrence or non-occurrence
of any change or effect related to such item would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(h)           The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(i)            Whenever the singular is used herein, the same shall include the
plural, and whenever the plural is used herein, the same shall include the
singular, where appropriate.

 

(j)            All time periods within or following which any payment is to be
made or act is to be done shall be calculated by excluding the date on which the
period commences and including the date on which the period ends and by
extending the period to the first succeeding Business Day if the last day of the
period is not a Business Day.

 

(k)           This Agreement has been fully negotiated by the parties hereto and
shall not be construed by any Governmental Authority or other Person against
either party by virtue of the fact that such party was the drafting party.

 

SECTION 9.4.      Entire Agreement. This Agreement (including all exhibits and
schedules hereto), the Confidentiality Agreement and the Reinsurance Agreement
constitute the entire agreement, and supersede all prior agreements,
understandings, representations, and warranties, both written and oral, among
the parties with respect to the subject matter of this Agreement.

 

SECTION 9.5.      Third Party Beneficiaries. Except as set forth in Article VII
with respect to the Reinsurer Indemnified Persons and the Cedent Indemnified
Persons, this Agreement is not intended to confer upon any Person other than the
parties hereto any rights or remedies.

 

SECTION 9.6.      Governing Law. This Agreement and any dispute arising
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

SECTION 9.7.      Jurisdiction; Enforcement.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any court of the United States or any
state court, which in either case is located in the City of New York (each, a
“New York Court”) for purposes of enforcing this Agreement or determining any
claim arising from or related to the transactions contemplated by this
Agreement. In any such action, suit, or other proceeding, each of the

 

39

--------------------------------------------------------------------------------


 

parties hereto irrevocably and unconditionally waives and agrees not to assert
by way of motion, as a defense or otherwise any claim that it is not subject to
the jurisdiction of any such New York Court, that such action, suit, or other
proceeding is not subject to the jurisdiction of any such New York Court, that
such action, suit, or other proceeding is brought in an inconvenient forum or
that the venue of such action, suit, or other proceeding is improper; provided
that nothing set forth in this sentence shall prohibit any of the parties hereto
from removing any matter from one New York Court to another New York Court. Each
of the parties hereto also agrees that any final and unappealable judgment
against a party hereto in connection with any action, suit, or other proceeding
will be conclusive and binding on such party and that such award or judgment may
be enforced in any court of competent jurisdiction, either within or outside of
the United States. A certified or exemplified copy of such award or judgment
will be conclusive evidence of the fact and amount of such award or judgment.
Any process or other paper to be served in connection with any action or
proceeding under this Agreement shall, if delivered or sent in accordance with
Section 9.2, constitute good, proper, and sufficient service thereof.

 

(b)           The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Agreement,
this being in addition (subject to the terms of this Agreement) to any other
remedy to which such party is entitled at law or in equity. In the event that
any Action is brought in equity to enforce the provisions of this Agreement, no
party hereto shall allege, and each party hereto hereby waives any defense or
counterclaim, that there is an adequate remedy at law.

 

(c)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OR ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.7.

 

SECTION 9.8.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be novated, transferred or
assigned, in whole or in part, by either party without the non-transferring
party’s consent; provided that the merger of Cedent with an entity which was
under common control with it before such merger, regardless of whether Cedent is
the survivor of such merger, shall not be deemed to be an assignment; any such
resulting merged entity shall be considered to be Cedent under this Agreement.
Upon assignment, this Agreement will be binding upon the respective successors
and assigns.

 

40

--------------------------------------------------------------------------------


 

SECTION 9.9.        Amendments. This Agreement may be amended only by written
agreement of the parties. Any change or modification to this Agreement shall be
null and void unless made by amendment to this Agreement and signed by both
parties.

 

SECTION 9.10.     Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of Cedent or Reinsurer under this Agreement will not be
materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

SECTION 9.11.     Waiver. Either party may choose not to enforce or insist upon
the strict adherence to any provision or right under this Agreement. If either
party so elects, it will not be considered to be a permanent waiver of such
provision nor in any way affect the validity of this Agreement. The applicable
party will still have the right to insist upon the strict adherence to that
provision or any other provision of this Agreement in the future. Any waiver of
provisions by a party under this Agreement must be in writing and signed by a
duly authorized representative of the party.

 

SECTION 9.12.     Certain Limitations.

 

(a)           Notwithstanding anything to the contrary contained herein, the
other Transaction Agreements, the Cedent Disclosure Schedule, or any of the
Schedules or Exhibits hereto or thereto, Reinsurer acknowledges and agrees that
neither Cedent nor any of its Affiliates, nor any Representative of any of them,
makes or has made, and Reinsurer has not relied on, any inducement, promise,
representation or warranty, oral or written, express or implied, other than
except as expressly made by Cedent in Article III. Without limiting the
generality of the foregoing, other than as expressly set forth in Article III,
no Person has made any representation or warranty to Reinsurer with respect to
the Business or any other matter, including with respect to (i) the probable
success or profitability of the Business after the Closing, or (ii) any
information, documents, or material made available to Reinsurer, its Affiliates,
or their respective Representatives in any “data rooms,” information memoranda,
management presentations, functional “break-out” discussions, or in any other
form or forum in connection with the transactions contemplated by this
Agreement, including any estimation, valuation, appraisal, projection, or
forecast. With respect to any such estimation, valuation, appraisal, projection,
or forecast (including and confidential information memoranda prepared by or on
behalf of Cedent in connection with the transactions contemplated by this
Agreement), Reinsurer acknowledges that: (i) there are uncertainties inherent in
attempting to make such estimations, valuations, appraisals, projections, and
forecasts; (ii) it is familiar with such uncertainties; (iii) except as
expressly set forth in Section 3.12(b) and Section 5(a) of Article VIII of the
Reinsurance Agreement it is not acting and has not acted in reliance on any such
estimation valuation, appraisal, projection, or forecast delivered by or on
behalf of Cedent to Reinsurer, its Affiliates or their respective
Representatives; (iv) such estimations, valuations, appraisals, projections, and
forecasts are not and shall not be deemed to be representations or warranties of
Cedent or any of its Affiliates except as expressly set forth in
Section 3.12(b) and

 

41

--------------------------------------------------------------------------------


 

Section 5(a) of Article VIII of the Reinsurance Agreement; and (v) it shall have
no claim against any Person with respect to any such valuation, appraisal,
projection, or forecast except with respect to representations and warranties
expressly set forth in Section 3.12(b) and Section 5(a) of Article VIII of the
Reinsurance Agreement.

 

(b)           Notwithstanding anything in this Agreement to the contrary, Cedent
makes no express or implied representation or warranty hereby or otherwise under
this Agreement as to the future experience, success or profitability of the
Business, whether or not conducted in a manner similar to the manner in which
such business was conducted prior to the Closing, that the Insurance Reserves or
the assets supporting such Insurance Reserves have been or will be adequate or
sufficient for the purposes for which they were established or that the
reinsurance recoverables taken into account in determining the amount of such
reserves will be collectible, or except as expressly set forth in
Section 3.12(a)(ii)(A) and (B), whether such reserves were calculated,
established, or determined in accordance with any actuarial, statutory or other
standard.

 

(c)           Reinsurer further acknowledges and agrees that it (i) has made its
own inquiry and investigation into and, based thereon, has formed an independent
judgment concerning the Business, (ii) has been provided adequate access to such
information as it has deemed necessary to enable it to form such independent
judgment, (iii) has had such time as it deems necessary and appropriate fully
and completely to review and analyze such information, documents, and other
materials, and (iv) has been provided an opportunity to ask questions of Cedent
with respect to such information, documents, and other materials and has
received answers to such questions that it considers satisfactory.

 

(d)           Under no circumstances does any of the content of this Agreement
or the Reinsurance Agreement constitute an express or implied representation or
warranty with respect to the future performance of the Reinsured Policies or of
the experience, success or profitability of the Reinsured Policies.

 

SECTION 9.13.     Currency. All financial data required to be provided pursuant
to the terms of this Agreement shall be expressed in United States dollars. All
settlements of account between Cedent and Reinsurer shall be in cash.

 

SECTION 9.14. No Offset. No party to this Agreement may offset any amount due to
the other party hereto or any of such other party’s Affiliates under this
Agreement against any amount owed or alleged to be owed from such other party or
its Affiliates under this Agreement or any other Transaction Agreement without
the written consent of such other party. For clarity, this Section 9.14 shall
not be construed to limit or otherwise affect the rights of any such party to
offset any mutual debits and credits arising under the Reinsurance Agreement to
the extent permitted thereunder.

 

SECTION 9.15. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Cedent and Reinsurer agree
that transmission of copies of original signatures via electronic means, either
by facsimile or as a “scanned” document attached to electronic mail, shall
constitute valid execution of this Agreement. In the event of an

 

42

--------------------------------------------------------------------------------


 

electronic exchange of signatures for this Agreement, Cedent and Reinsurer agree
to subsequently exchange original “wet” execution signatures of this Agreement
within a reasonable time following the electronic exchange of signatures;
provided that the failure of any party to exchange original “wet” execution
signatures of this Agreement shall in no event affect the validity or
enforceability of this Agreement. Such “wet” execution signatures will reflect
the date of original execution and thus will be executed in counterpart.

 

(remainder of page intentionally left blank)

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, all as of the date first written
above.

 

 

GENWORTH LIFE AND ANNUITY
INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Lou E. Hensley

 

Name:

Lou E. Hensley

 

Title:

President & CEO

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Nancy Kane Curreri

 

Name:

Nancy Kane Curreri

 

Title:

Senior Vice President, Acquisitions

 

[Signature Page to Master Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Reinsurance Agreement

 

by and between

 

Genworth Life and Annuity Insurance Company

 

Richmond, Virginia

 

and

 

Protective Life Insurance Company

 

Brentwood, Tennessee

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I

 

Definitions

 

 

 

Article II

 

Reinsurance

 

 

 

Article III

 

Notification and Administration

 

 

 

Article IV

 

Reinsurance Premiums and Allowances

 

 

 

Article V

 

Taxes

 

 

 

Article VI

 

Claims

 

 

 

Article VII

 

Reinstatements, Conversions, Risk Classification Changes and Reductions

 

 

 

Article VIII

 

Accounting and Reserves

 

 

 

Article IX

 

Errors and Omissions

 

 

 

Article X

 

Inspection of Records

 

 

 

Article XI

 

Insolvency

 

 

 

Article XII

 

Dispute Resolution

 

 

 

Article XIII

 

Confidentiality; Privacy Requirements

 

 

 

Article XIV

 

Duration of Agreement; Termination

 

 

 

Article XV

 

Miscellaneous

 

Exhibit I

 

Excess Reinsurance

Exhibit II

 

Allowances

Exhibit III

 

Identification of Reinsured Policies

Exhibit IV

 

Reinsurer’s Share

Exhibit V

 

Net Settlement

Exhibit VI-A

 

Reinsurance Reporting

Exhibit VI-B

 

Operational Reporting

Exhibit VII

 

Premium Rates Description

Exhibit VIII

 

Economic Reserves

Exhibit IX

 

Reinsurance Credit Event Recapture Payment

Exhibit X

 

Commissions

 

i

--------------------------------------------------------------------------------


 

Appendix I

 

Management Representation Letter

 

 

 

Schedule 1

 

Schedule 1 Excess Reinsurance

 

ii

--------------------------------------------------------------------------------


 

This REINSURANCE AGREEMENT (this “Agreement”) is made by and between Genworth
Life and Annuity Insurance Company, a Virginia-domiciled stock life insurance
company (“Cedent”), and Protective Life Insurance Company, a Tennessee-domiciled
life insurance company (“Reinsurer”, and together with Cedent, the “Parties”,
and each of them a “Party”).

 

WHEREAS, Cedent is engaged in the business of both issuing life insurance
policies on a direct basis and reinsuring life insurance risks under policies
issued by other insurers;

 

WHEREAS, Cedent desires to cede or retrocede, as the case may be, to Reinsurer
on an indemnity reinsurance basis certain liabilities with respect to certain
fully underwritten single level term life insurance policies written or
reinsured by Cedent;

 

WHEREAS, Reinsurer is willing to reinsure on an indemnity reinsurance basis the
liabilities that Cedent desires to cede or retrocede hereunder on the terms
provided herein; and

 

WHEREAS, Cedent and Reinsurer have entered into that certain Master Agreement,
dated as of [         ], 2015 (the “Master Agreement”), which contemplates,
among other things, that the Parties will enter into this Agreement at the
closing of the transactions contemplated thereby.

 

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Cedent and Reinsurer
agree as follows:

 

Article I          Definitions. The following capitalized terms mean as follows:

 

1.             Accounting Period. Each “Accounting Period” under this Agreement
shall be a calendar quarter commencing on January 1st, April 1st, July 1st and
October 1st; provided that the final Accounting Period shall be the part of a
calendar quarter commencing on such applicable date and ending on the
Termination Date.

 

2.             Adjusted Recurring Reinsurance Premium. “Adjusted Recurring
Reinsurance Premium” for a given Accounting Period means the Recurring
Reinsurance Premium for such Accounting Period calculated without reduction for
any premiums payable by Cedent or GLIC in respect of Excess Reinsurance for such
Accounting Period.

 

3.             Affiliate. “Affiliate” means any entity which is controlled by,
controls or is under common control with, a given entity. For purposes of the
foregoing, “control,” including the terms “controlling,” “controlled by” and
“under common control” means the possession, direct or indirect, of the power to
direct or cause the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

4.             Affiliate Policies. “Affiliate Policies” means the fully
underwritten level term life insurance policies but not any riders thereto
(i) issued by GLIC or GLICNY and described in Section B of Exhibit III and
(ii) in-force as of December 31, 2014 and as of the Effective Time and
(iii) identified by policy number in the file referenced in Section A of
Exhibit III (as such file may be replaced in accordance with Section 3(a) of
Article II).

 

5.             Applicable Law. “Applicable Law” means any domestic or foreign,
federal, state, county or local statute, law, ordinance or code, or any written
rules, regulations or administrative interpretations issued by any Governmental
Authority pursuant to any of the foregoing, in each case applicable to any party
hereto, and any order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to any party hereto.

 

1

--------------------------------------------------------------------------------


 

6.             Assumed Policies. “Assumed Policies” means the Affiliate Policies
ceded to Cedent under the GLIC Reinsurance Agreements or the GLICNY Reinsurance
Agreement.

 

7.             Assumed Policy Premiums. “Assumed Policy Premiums” means, for any
given Accounting Period, (i) the aggregate sum across all Affiliate Policies
issued by GLIC of the product of (a) times (b), where (a) is equal to the
Reinsurer’s Share, and (b) is equal to the direct term premium, including policy
fees, additional substandard premiums, flat extra amounts and modal loadings,
payable to GLIC with respect to such Affiliate Policies and with respect to such
Accounting Period plus (ii) the aggregate sum across all Affiliate Policies
issued by GLICNY having policy effective date anniversaries in such Accounting
Period of the product of (a) times (b), where (a) is equal to the Reinsurer’s
Share and (b) is equal to the gross annual premiums, including policy fees,
additional substandard premiums and flat extra amounts, payable to GLICNY with
respect to such Affiliate Policies and with respect to such Accounting Period
(without regard to the actual mode of payment of such premiums).

 

8.             Assumed Reinsurance Agreements. “Assumed Reinsurance Agreements”
means together, the GLICNY Reinsurance Agreement and the GLIC Reinsurance
Agreements.

 

9.             Base Ceding Commission. “Base Ceding Commission” shall have the
meaning set forth in the Master Agreement.

 

10.          Business Day. “Business Day” means any day that is not a Saturday,
Sunday or other day on which commercial banks in New York City, Birmingham,
Alabama or Richmond, Virginia are authorized or required by Law to remain
closed.

 

11.          Ceded Reinsurance Agreements. “Ceded Reinsurance Agreements” shall
have the meaning set forth in the Master Agreement.

 

12.          Ceded Reserves. “Ceded Reserves” shall equal (a) with respect to a
Direct Policy, the Statutory Reserves of Cedent for such Direct Policy, properly
adjusted by Reinsurer’s Share, and then reduced by 100% of the reserves
allocable to Excess Reinsurance with respect to such Direct Policy, and (b) with
respect to an Assumed Policy, the Statutory Reserves as would be calculated
using NAIC-approved statutory accounting practices and procedures in force in
Cedent’s Domicile for such Assumed Policy, properly adjusted by Reinsurer’s
Share, and then reduced by 100% of the reserves allocable to Excess Reinsurance
with respect to such Assumed Policy.

 

13.          Ceded Total Reserves. “Ceded Total Reserves” shall equal (a) the
Ceded Reserves for all then in-force Reinsured Policies minus (b) the amount of
the deferred net premium asset for the in-force Reinsured Policies on a direct
mode premium basis as would be calculated using NAIC-approved statutory
accounting practices and procedures in force in Cedent’s Domicile.

 

14.          Cedent. “Cedent” shall have the meaning specified in the Preamble.

 

15.          Cedent Recapture Notice. “Cedent Recapture Notice” shall mean a
written notice delivered from Cedent to Reinsurer advising Reinsurer of a
recapture under Section 4(b)(ii) of Article VIII and specifying:

 

(a)           the effective date of such recapture; and

 

(b)                                 the Subject Risks being recaptured,
including, where such recapture is a partial recapture, the pro rata portion of
all Reinsured Policies to be recaptured.

 

2

--------------------------------------------------------------------------------


 

16.          Change of Control. “Change of Control” of a Party means any of the
following transactions: (x) a merger, reorganization, restructuring, or
consolidation of such Party which results in the holders, together with any such
Person’s Affiliates, of the voting securities or membership interests in that
relevant entity outstanding immediately prior thereto ceasing to hold at least
fifty percent (50%) of the combined voting power or membership interests of the
surviving entity or its parent immediately after such merger, reorganization, or
consolidation; or (y) any one Person, together with such Person’s Affiliates
(other than such Party and its Affiliates, any trustee or other fiduciary
holding securities under an employee benefit plan of such Party, or any
corporation owned directly or indirectly by the stockholders of such Party, in
substantially the same proportion as their ownership of stock of such Party),
becomes the beneficial owner of fifty percent (50%) or more of the combined
voting power or membership interests of the outstanding securities of a Party or
by contract or otherwise obtaining the right to control the board of directors
or similar governing body of a Party. For the avoidance of doubt, no transaction
solely between a Party and one or more of its Affiliates shall be deemed a
“Change of Control.”

 

17.          Ceding Commission. “Ceding Commission” shall have the meaning set
forth in the Master Agreement.

 

18.          Commissions. “Commissions” means, with respect to an Accounting
Period, the aggregate amount equal to the product of (a) 2% and (b) the Adjusted
Recurring Reinsurance Premium for such Accounting Period for each Reinsured
Policy having a plan code set forth on Exhibit X.

 

19.          Closing. “Closing” shall have the meaning set forth in the Master
Agreement.

 

20.          Closing Date. “Closing Date” shall have the meaning set forth in
the Master Agreement.

 

21.          Company Action Level RBC. “Company Action Level RBC” means, at any
date of determination, two hundred percent (200%) of the authorized control
level risk based capital of Cedent determined in accordance with the most
current formula for calculating such amount adopted by the insurance regulatory
authority in Cedent’s Domicile.

 

22.          Confidential Information. “Confidential Information” means all
documents and information concerning one party, any of its Affiliates, the
Covered Liabilities or the Reinsured Policies, including any information
relating to any Person insured directly or indirectly under the Reinsured
Policies, furnished to the other party or such other party’s Representatives in
connection with this Agreement or the transactions contemplated hereby, except
that Confidential Information shall not include information which: (a) at the
time of disclosure or thereafter is generally available to and known by the
public other than by way of a wrongful disclosure by a party hereto or their
respective Representatives; (b) was available on a non-confidential basis from a
source other than the parties hereto or their respective Representatives,
provided that such source is not and was not bound by a confidentiality
agreement with a party hereto; or (c) was independently developed without
violating any obligations under this Agreement and without the use of any
Confidential Information.

 

23.          Contestable Policy. “Contestable Policy” means, as of any given
date, a Reinsured Policy (a) that is subject to reinsurance coverage under the
Excess Reinsurance and (b) which, as of such date, has been issued as a
reinstatement within the immediately preceding two (2) years where such issuance
as a reinstatement has caused such Reinsured Policy to become subject to a new
two (2) year period of contestability.

 

3

--------------------------------------------------------------------------------


 

24.          Covered Benefits. “Covered Benefits” means the sum of (a) all death
benefits arising under a Reinsured Policy (including all interest required under
the Reinsured Policy or by Applicable Law whether payable to a beneficiary or
escheated) and (b) all cash surrender values arising under a Reinsured Policy;
provided, however, that Covered Benefits shall not include Excluded Interest.

 

25.          Covered Liabilities. “Covered Liabilities” means all liabilities
and obligations incurred by Cedent, GLIC or GLICNY for Covered Benefits
(a) under the express terms of the Reinsured Policies or (b) as a result of the
payment of Covered Benefits consistent with then current standard industry
practices with respect to the payment of claims and Existing Practices or, if
applicable, Then Current Practices.

 

26.          Credit Collateral. “Credit Collateral” shall have the meaning set
forth in Section 4(b) of Article VIII.

 

27.          Credit For Reinsurance. “Credit For Reinsurance” shall have the
meaning set forth in Section 4(a) of Article VIII.

 

28.          Credit Laws. “Credit Laws” shall have the meaning set forth in
Section 4(b) of Article VIII.

 

29.          Direct Policies. “Direct Policies” means the fully underwritten
level term life insurance policies but not any riders thereto (i) issued by
Cedent and described in Section B of Exhibit III, (ii) in-force as of
December 31, 2014 and as of the Effective Time and (iii) as identified by policy
number in the file referenced in Section A of Exhibit III (as such file may be
replaced in accordance with Section 3(a) of Article II) that are in-force as of
the Effective Time).

 

30.          Dispute. “Dispute” shall have the meaning set forth in Section 1 of
Article XII.

 

31.          Domicile. “Domicile” means (a) with respect to any entity other
than Cedent, the state or commonwealth in which the particular entity is
domiciled or (b) with respect to Cedent, “Domicile” means the Commonwealth of
Virginia or if Cedent changes its domicile to another state or commonwealth
within the United States, such other state or commonwealth; provided, however,
that if such other state is New York, Cedent’s Domicile shall be deemed to be
the Commonwealth of Virginia for purposes of Section 4 of Article VIII if, in
the reasonable judgment of Reinsurer, such change of domicile to the state of
New York materially and adversely affects the rights and obligations of
Reinsurer under Section 4 of Article VIII.

 

32.          Economic Reserves. “Economic Reserves” has the meaning set forth in
Exhibit VIII.

 

33.          Effective Date. “Effective Date” means [January 1, 2016].1

 

34.          Effective Time. “Effective Time” shall have the meaning set forth
in Section 1(a) of Article II.

 

35.          Excess Reinsurance. “Excess Reinsurance” means (a) the existing
reinsurance agreements to the extent they provide reinsurance coverage in
respect of the Reinsured Policies for amounts in excess of the amount retained
by Cedent or GLIC, as identified and summarized in Exhibit I, as amended in
accordance with the terms of this Agreement, and (b) any reinsurance agreement
entered into by Cedent, GLIC or GLICNY with the prior written

 

--------------------------------------------------------------------------------

1 In accordance with Section 2.1 of the Master Agreement, the Effective Date
will be the first day of the month in which the Closing occurs.

 

4

--------------------------------------------------------------------------------


 

approval of Reinsurer to replace any of such arrangements following any
termination or recapture thereof. For the avoidance of doubt, from and after any
partial recapture or bifurcation and novation of any Excess Reinsurance pursuant
to clause (ii) of Section 4(b) of Article II, such recaptured or bifurcated and
novated reinsurance, as applicable, shall cease to be Excess Reinsurance.

 

36.          Excluded Interest. “Excluded Interest” means (a) interest on a
death benefit arising under a Reinsured Policy to the extent such interest
arises as a direct result of the failure by Cedent, GLIC, GLICNY or their
respective delegees or subcontractors to act in accordance with (i) Applicable
Law or, to the extent consistent therewith, (ii) then current standard industry
practices with respect to the payment of claims or (iii) Existing Practices or,
if applicable, Then Current Practices; or (b) interest that accrues under a
settlement option elected by the beneficiary of a death benefit.

 

37.          Excluded Liabilities. “Excluded Liabilities” means (a) any
Extra-Contractual Obligations (other than Reinsurer Extra-Contractual
Obligations), (b) any Indebtedness of the Cedent or any of its Affiliates,
(c) any Liabilities of the Cedent or its Affiliates to the extent related to the
Restructuring Transactions or (d) Liabilities of the Cedent, GLIC, GLICNY or any
of their respective Affiliates to the extent related to (i) any failure of the
Cedent, GLIC, GLICNY or their respective delegees or subcontractors to comply
with Applicable Laws or settlements with Governmental Authorities (x) requiring
such Person to report and remit abandoned or unclaimed property in respect of
the Reinsured Policies to Governmental Authorities or (y) requiring the
investigation into amounts that may be due and unpaid in respect of the
Reinsured Policies, including with respect to unreported deaths, or (ii) any
audit, investigation or examination by or on behalf of any Governmental
Authority or third party (whenever performed) relating to compliance by Cedent,
GLIC, GLICNY or their respective delegees or subcontractors with such Applicable
Laws or settlements in respect of the Reinsured Policies, in the case of each of
(a), (b), (c) and (d), other than the Covered Liabilities or other Liabilities
expressly assumed by the Reinsurer or an Affiliate of the Reinsurer under the
Reinsurance Agreement.

 

38.          Existing Practice. “Existing Practice” shall have the meaning set
forth in Section 2(a) of Article III.

 

39.          Extra-Contractual Obligations. “Extra-Contractual Obligations”
means all liability for fines, penalties, Taxes, fees, forfeitures,
compensatory, punitive, exemplary, special, treble, bad faith, tort or any other
form of extra-contractual damages, as well as all legal fees and expenses
relating thereto, payable to any Person arising out of or relating to Reinsured
Policies (other than Covered Liabilities), which liabilities arise out of, or
result from, any act, error or omission, whether or not intentional, negligent,
in bad faith or otherwise, including, without limitation, any such act, error or
omission relating to (i) the form, design, sale, marketing, distribution,
underwriting, production, issuance, cancellation or administration of the
Reinsured Policies, (ii) the investigation, defense, trial, settlement or
handling of claims, benefits, or payments under the Reinsured Policies, or
(iii) the failure to pay or the delay in payment or errors in calculating or
administering the payment of benefits, claims or any other amounts due or
alleged to be due under or in connection with the Reinsured Policies.

 

40.          Family. “Family” shall have the meaning set forth on Exhibit I.

 

41.          GLIC. “GLIC” means Genworth Life Insurance Company, a Delaware
domestic life insurer.

 

5

--------------------------------------------------------------------------------


 

42.          GLIC Reinsurance Agreements. “GLIC Reinsurance Agreements” means,
collectively: (i) the Reinsurance Agreement, dated as of July 1, 2003, by and
between GLIC, as ceding company, and Cedent, as reinsurer, as amended; and
(ii) the Reinsurance Agreement, dated as of October 1, 2004, by and between
GLIC, as ceding company, and Cedent, as reinsurer, as amended.

 

43.          GLICNY. “GLICNY” means Genworth Life Insurance Company of New York,
a New York domestic life insurer.

 

44.          GLICNY Reinsurance Agreement. “GLICNY Reinsurance Agreement” means
the Reinsurance Agreement dated as of July 1, 2003, by and between GLICNY, as
ceding company and as successor by merger to American Mayflower Life Insurance
Company, and Cedent, as reinsurer, as amended.

 

45.          Governmental Authority. “Governmental Authority” means any domestic
or foreign, federal, state, county or local governmental or public agency,
instrumentality, commission, authority or self-regulatory organization, board or
body.

 

46.          IMR Recapture Amount. “IMR Recapture Amount” means the Net
Unamortized IMR plus the Net Reinsurer IMR, each determined as of the
Termination Date.

 

47.          Indebtedness. “Indebtedness” means (i) all indebtedness for
borrowed money, and (ii) any guarantees of the foregoing indebtedness of any
other Person; including, in each case, any accrued and unpaid interest or
penalty thereon.

 

48.          Indemnifiable Losses. “Indemnifiable Losses” means any and all
damages, losses, liabilities, obligations, interest, penalties, costs, and
expenses (including reasonable attorneys’ fees and expenses); provided that any
Indemnity Payment (x) shall in no event include any amounts constituting
consequential, indirect, special or punitive damages (except to the extent
incurred by a third party and actually paid to such third party in connection
with a Third Party Claim), or any damages for lost profits, unless (1) such
damages for lost profits do not constitute consequential, indirect, special or
punitive damages of any Reinsurer Indemnified Person; (2) such damages for lost
profits are recoverable under the laws of the State of New York; (3) the
Indemnitee satisfies all elements necessary for proof of such damages for lost
profits under such laws; and (4) such lost profits can be demonstrated by
reference to the Actuarial Report and therefore to be within the reasonable
contemplation of the parties (it being understood that nothing in this
definition is intended to limit the effect of the statement set forth in
Section 5(b)(v) of Article VIII, and that lost profits damages with respect to
the reduction or elimination of any profits contemplated by the Actuarial Report
shall in no event exceed the present value ascribed to any such remaining
profits contemplated by the Actuarial Report as of the date of the Indemnifiable
Loss giving rise to the related claim, calculated based on the assumptions on
which the Actuarial Report was prepared and discounted using a discount rate of
10%), and (y) shall be net of any (1) amounts recovered by the Indemnitee for
the Indemnifiable Losses for which such Indemnity Payment is made under any
insurance policy, reinsurance agreement, warranty, or indemnity or otherwise
from any Person other than a party hereto, and the Indemnitee shall promptly
reimburse the Indemnitor for any such amount that is received by it from any
such other Person with respect to an Indemnifiable Loss after any
indemnification with respect thereto has actually been paid pursuant to this
Agreement; and (2) amounts specifically included in the calculation of the
Adjusted Initial Ceded Total Reserves (as defined in the Master Agreement).

 

49.          Indemnitee. “Indemnitee” means any Person entitled to
indemnification under this

 

6

--------------------------------------------------------------------------------


 

Agreement.

 

50.          Indemnitor. “Indemnitor” means any Person required to provide
indemnification under this Agreement.

 

51.          Indemnity Payment. “Indemnity Payment” means any amount of
Indemnifiable Losses required to be paid pursuant to this Agreement.

 

52.          Insolvency. “Insolvency” means a supervision, rehabilitation,
liquidation or proceeding that is in substance the same type of proceeding as
the aforementioned, but conducted under a different name, whether involuntary or
otherwise.

 

53.          Insolvent. “Insolvent” means that a given entity has entered into a
supervision, rehabilitation, liquidation or proceeding that is in substance the
same type of proceeding as the aforementioned, but conducted under a different
name, whether involuntary or otherwise.

 

54.          Issuing Company. “Issuing Company” means (a) with respect to any
Direct Policy, Cedent, and (b) with respect to any Affiliate Policy, the company
that wrote or issued such Affiliate Policy.

 

55.          List of Risks Reinsured. “List of Risks Reinsured” shall have the
meaning specified in Section 1 of Article III.

 

56.          NAIC. “NAIC” means the National Association of Insurance
Commissioners or any successor thereto.

 

57.          Net Reinsurer IMR. “Net Reinsurer IMR” means the difference of
(a) the Reinsurer IMR, minus (b) the present value of such interest maintenance
reserve, determined using an amortization schedule consistent with the NAIC
approved practices and procedures in force in Reinsurer’s Domicile and applying
an annual discount rate of 10%.

 

58.          Net Settlement. “Net Settlement” shall have the meaning set forth
in Section 1 of Article VIII.

 

59.          Net Unamortized IMR. “Net Unamortized IMR” means the difference of
(a) the Initial Assumed IMR (as defined in the Master Agreement) to the extent
not amortized in the statutory financial statements of Reinsurer minus (b) the
present value of such unamortized Initial Assumed IMR, determined using an
amortization schedule consistent with the NAIC approved practices and procedures
in force in Reinsurer’s Domicile and applying an annual discount rate of 10%.

 

60.          Novation Trigger Event. “Novation Trigger Event” means the
occurrence of Cedent’s RBC Ratio falling below 150% as of a calendar quarter-end
and Cedent has not cured such shortfall as of the forty-fifth (45th) calendar
day following such calendar quarter-end.

 

61.          Post Transition Extra-Contractual Obligations. “Post Transition
Extra-Contractual Obligations” means all Extra-Contractual Obligations that
arise from and after the transfer of Administrative Services pursuant to
Section 4 of Article III to Reinsurer, an Affiliate of Reinsurer or a third
party.

 

62.          Partial Settlement. “Partial Settlement” shall have the meaning set
forth in Section 4 of Article XIV.

 

7

--------------------------------------------------------------------------------


 

63.          Percentage of Company Action Level. “Percentage of Company Action
Level” means, with respect to any date of determination, the percentage equal to
(i) the quotient of the Total Adjusted Capital of Cedent as of such date of
determination divided by the Company Action Level RBC determination, multiplied
by (ii) 100.

 

64.          Person. “Person” means an individual, corporation, partnership,
joint venture, limited liability company, association, trust, unincorporated
organization, Governmental Authority, or other entity.

 

65.          Personal Information. “Personal Information” shall have the meaning
set forth in Section 2 of Article XIII.

 

66.          Policyholders. “Policyholders” means the holders of one or more of
the Reinsured Policies.

 

67.          RBC Ratio. “RBC Ratio” means (i) with respect to a calendar year
end, the Percentage of Company Action Level as of such calendar year end and
(ii) with respect to a quarter end that does not fall on a calendar year end,
Cedent’s good faith estimate of the Percentage of Company Action Level as of
such quarter end using to the extent any factors are not reasonably available,
reasonable hypothetical amounts.

 

68.          Rate Guarantee Period. “Rate Guarantee Period” means, for a
Reinsured Policy, the period of time for which premium amounts for such
Reinsured Policy are fixed and constant.

 

69.          Recapture Actuary. “Recapture Actuary” means a senior employee or
partner at a nationally recognized independent actuarial firm that is mutually
acceptable to Cedent and Reinsurer, or, if the Parties are unable to agree on
such an actuarial firm, such individual appointed by the American Arbitration
Association.

 

70.          Recurring Reinsurance Allowances. “Recurring Reinsurance
Allowances” shall have the meaning set forth on Exhibit II.

 

71.          Recurring Reinsurance Premiums. “Recurring Reinsurance Premiums”
for a given Accounting Period means reinsurance premiums equal to the difference
between (a) and (b), where: (a) is the sum of (i) Cedent’s direct term premiums,
including policy fees, additional substandard premiums, flat extra amounts and
modal loadings, payable to Cedent with respect to the Direct Policies and with
respect to such Accounting Period, each appropriately adjusted by Reinsurer’s
Share, and then reduced by 100% of any premiums payable by Cedent in respect of
Excess Reinsurance for Direct Policies for such Accounting Period, plus
(ii) Assumed Policy Premiums with respect to such Accounting Period, reduced by
100% of any premiums payable by Cedent or GLIC in respect of Excess Reinsurance
for Assumed Policies for such Accounting Period; and (b) equals all refunds of
unearned premiums for such Accounting Period as a result of the termination of
any Reinsured Policies, whether due to lapse or death. The premium rates from
which the Recurring Reinsurance Premiums are calculated are those set forth in
Exhibit VII.

 

72.          Reinstatement Allowance. “Reinstatement Allowance” shall have the
meaning set forth on Exhibit II.

 

73.          Reinsurance Credit Event Recapture Payment. “Reinsurance Credit
Event Recapture Payment” means an amount equal to the economic reserves for the
Subject Risks as of the recapture effective date, calculated by the Recapture
Actuary in accordance with the procedures

 

8

--------------------------------------------------------------------------------


 

set forth in Exhibit IX.

 

74.          Reinsured Benefits. “Reinsured Benefits” means (i) all Covered
Liabilities payable by Cedent, GLIC or GLICNY under the Reinsured Policies on or
after the Effective Date on account of dates of death or surrender on or after
the Effective Date, appropriately adjusted by the Reinsurer’s Share, and then
reduced by 100% of the death or surrender benefits which are payable to Cedent
or GLIC in respect of such Reinsured Policy under the terms of Excess
Reinsurance (including interest on and claims expenses with respect to such
death or surrender benefits if such interest or such claims expenses are payable
to Cedent or GLIC in respect of such Reinsured Policy under the terms of Excess
Reinsurance), regardless of whether such amounts are actually paid to Cedent or
GLIC by such Excess Reinsurance; and (ii) all Reinsurer Extra-Contractual
Obligations.

 

75.          Reinsured Policies. “Reinsured Policies” means the Direct Policies
and the Assumed Policies together, as more specifically described on
Exhibit III.

 

76.          Reinsurer. “Reinsurer” shall have the meaning specified in the
Preamble.

 

77.          Reinsurer Extra-Contractual Obligations. “Reinsurer
Extra-Contractual Obligations” shall have the meaning set forth in Section 6 of
Article VI.

 

78.          Reinsurer IMR. “Reinsurer IMR” means the aggregate statutory
liability for interest maintenance reserve generated from and after the Closing
Date in respect of the reinsurance assumed hereunder, as reflected in the
statutory financial statements of Reinsurer, including any such reserve
generated as a result of the disposition of assets in connection with the
recapture payment under 3 of Article XIV.

 

79.          Reinsurer’s Share. “Reinsurer’s Share” means the participation of
Reinsurer under this Agreement as determined in accordance with Exhibit IV.

 

80.          Representative. “Representative” of a Person means such Person’s
Subsidiaries and any director, officer, employee, agent, attorney or consultant
of any of them.

 

81.          Restructuring Transactions. “Restructuring Transactions” shall have
the meaning set forth in the Master Agreement.

 

82.          Schedule 1 Base Rates. “Schedule 1 Base Rates” means the
reinsurance rates payable with respect to the Reinsured Policies under the
Excess Reinsurance identified in Schedule 1 as in effect as of the date of the
Master Agreement.

 

83.          Schedule 1 Excess Reinsurance. “Schedule 1 Excess Reinsurance”
means the Excess Reinsurance identified in Schedule 1.

 

84.          Security Incident. “Security Incident” shall have the meaning set
forth in Section 3 of Article XIII.

 

85.          Settled. “Settled” means (i) the payment by or on behalf of Cedent,
GLIC or GLICNY of Reinsured Benefits, whether in the form of cash payment,
deposit to a retained asset account or other settlement option; or (ii) in the
event of a Contested claim for Reinsured Benefits, Reinsurer has not agreed
(whether affirmatively or by default) with Cedent’s decision to Contest such
claim in accordance with the terms of Section 3 of Article VI. For the avoidance
of doubt, as required by Section 3 of Article VI, the failure of Reinsurer to
agree with Cedent’s decision to Contest a claim as described in clause
(ii) above requires Reinsurer to discharge its

 

9

--------------------------------------------------------------------------------


 

liability for such claim by paying to Cedent the full amount of the Reinsured
Benefits that are the subject of such claim.

 

86.          Statutory Reserves. “Statutory Reserves” shall equal the aggregate
gross statutory reserves (including deficiency reserves and unearned premium
reserves) in respect of the Reinsured Benefits as calculated by Cedent using the
NAIC-approved practices and procedures in force in Cedent’s Domicile from time
to time.

 

87.          Subject Risks. “Subject Risks” means the risks being recaptured by
Cedent pursuant to Section 4(b)(ii) of Article VIII.

 

88.          Taxes. “Taxes” means all forms of taxation, whether of the United
States or elsewhere and whether imposed by a local, municipal, state, federal,
foreign or other body or instrumentality, and shall include income, sales, use,
gross receipts, value added and premium taxes, together with any related
interest, penalties and additional amounts imposed by any taxing authority.

 

89.          Terminal Accounting and Settlement. “Terminal Accounting and
Settlement” means a net accounting and settlement for the termination of this
Agreement.

 

90.          Termination Date. “Termination Date” shall mean the date on which
this Agreement terminates, whether through a full recapture or otherwise.

 

91.          Then Current Practice. “Then Current Practice” shall have the
meaning set forth in Section 2(a) of Article III.

 

92.          Total Adjusted Capital. “Total Adjusted Capital” means, with
respect to Cedent, its total adjusted capital as calculated in accordance with
the most current formula for calculating such amount adopted by the insurance
regulatory authority in Cedent’s Domicile.

 

Article II               Reinsurance.

 

1.             Reinsurance.

 

(a)           Subject to the other terms and conditions of this Agreement,
including subsections (b) and (c) of this Section, Cedent hereby cedes on an
indemnity reinsurance basis to Reinsurer, and Reinsurer hereby accepts and
agrees to reinsure on a first dollar quota share indemnity reinsurance basis,
the Reinsured Benefits. Reinsurer’s liability with respect to any Reinsured
Policy will begin on the Closing Date, retroactive to 12:00:01 a.m. Richmond,
Virginia time on the Effective Date (the “Effective Time”). This Agreement shall
remain in force unless modified or terminated as provided herein.

 

(b)           This Agreement is net of Excess Reinsurance for each of claims,
premiums and reserves, as incorporated in the applicable Sections of this
Agreement and as illustrated by way of the examples set forth on Exhibit IV.

 

(c)           Reinsurer’s liability shall attach as set forth in Section 1(a) of
this Article and shall be subject in all respects to the same risks, terms,
conditions, interpretations, waivers, modifications, alterations, and
cancellations as the respective insurances (or, in the case of Assumed Policies,
reinsurances) of Cedent, GLIC or GLICNY, as applicable, the true intent of this
Agreement being that Reinsurer shall, subject to the terms, conditions and
limits of this Agreement, follow the fortunes of Cedent, GLIC or GLICNY, as
applicable, and be bound by all payments and settlements under the Reinsured
Policies entered into by or on behalf of Cedent, GLIC or GLICNY in accordance
with the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

2.             Parties. This Agreement is an agreement solely between Cedent and
Reinsurer. Reinsurer’s acceptance of reinsurance hereunder will not create any
right or legal relationship whatsoever between Reinsurer and any other Person,
including (a) the Policyholder or beneficiary under any Reinsured Policy or
(b) any cedent under any Assumed Reinsurance Agreement.

 

3.             Reinsured Policies; No Other Policies.

 

(a)                                 The Parties acknowledge and agree that, as
of the date of this Agreement, the file referenced in Section A of Exhibit III
hereto has been prepared to reflect the Reinsured Policies based on policies
in-force as of June 30, 2015 and that Cedent shall prepare and deliver to
Reinsurer an updated version of such file based on policies in-force as of the
Effective Time within ten (10) Business Days following the Closing Date, which
updated version of such file shall replace the version of such file as of the
date of this Agreement for all purposes of this Agreement.

 

(b)                                 Except (i) as contemplated above in
Section 3(a) of this Article II, and (ii) in the case of Reinsured Policy
reinstatements as described in Section 1 of Article VII, in no event shall
Reinsured Policies be deemed to include insurance policies that are not
identified by policy number in the file referenced in Section A of Exhibit III.
Notwithstanding the preceding, after the Closing Date, Cedent may seek the
approval of Reinsurer to include additional insurance policies as Reinsured
Policies hereunder, which Reinsurer may accept or reject in its absolute
discretion. Reinsurer’s approval will be applied on a per policy basis and will
be final with respect to the inclusion of such additional policies.

 

4.             Excess Reinsurance.

 

(a)           Cedent and its Affiliates shall be permitted to modify the terms
of or replace Excess Reinsurance to the extent set forth in Exhibit I. Subject
to the foregoing, except as otherwise expressly permitted by the terms of this
Agreement, including in Section 4(b)(vi) of this Article II, or to the extent
that the reinsurance of the Reinsured Policies hereunder would not be affected
thereby, Cedent shall not, and shall ensure that its Affiliates do not
(i) recapture, terminate (or consent to the termination of), waive any material
rights under, or, other than pursuant to its current terms and in the ordinary
course of business consistent with past practice, renew or extend, any Excess
Reinsurance, or (ii) enter into any new reinsurance agreement that would
constitute Excess Reinsurance with respect to any Reinsured Policy, in each case
of (i) and (ii), without the prior written consent of Reinsurer, which consent
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Cedent and its Affiliates may so recapture, terminate, waive any
material rights under, renew or extend or enter into any new reinsurance
agreement without Reinsurer’s consent, except that, in such circumstances, the
liabilities of Reinsurer and Cedent hereunder shall be determined as if no such
recapture, termination, waiver, renewal, extension or entry into new reinsurance
had occurred.2

 

(b)

 

(i)            In the event that following the Closing, Cedent or any of its
Affiliates receives written notice from a reinsurer of a proposed increase in
the reinsurance rates with respect to the Reinsured Policies payable under any
Excess Reinsurance, Cedent shall, as

 

--------------------------------------------------------------------------------

2 A provision will be added to the GLIC feeder treaty prior to closing, such
that GLIC will have corresponding obligations to Cedent.

 

11

--------------------------------------------------------------------------------


 

promptly as practicable, give to Reinsurer, or ensure that Reinsurer is given,
written notice of such proposed rate increase and copies of any related written
correspondence from the reinsurer under such Excess Reinsurance with respect to
such proposed rate increase. Cedent shall ensure that Reinsurer has an
opportunity to consult with Cedent and its applicable Affiliates, with respect
to the decision of whether to accept or negotiate such proposed rate increase
and shall ensure that any recommendations of Reinsurer with respect thereto are
considered by Cedent and such Affiliates. Cedent shall, and shall ensure that
its Affiliates, as applicable, act reasonably and in good faith in determining
the course of action with respect to such proposed rate increase, including, to
the extent available, partial recapture or bifurcation of the treaty with
respect to such Excess Reinsurance as contemplated by clause (ii) of this
Section 4(b) of Article II. In furtherance of the foregoing (x) Cedent shall
give to Reinsurer, or ensure that Reinsurer is given, a copy of any proposed
written response or other material written communications to the reinsurer under
such Excess Reinsurance with respect to such proposed rate increase and
Reinsurer shall have a reasonable opportunity to provide comments thereon, which
comments shall be considered in good faith by Cedent and its applicable
Affiliates, and (y) Cedent shall give to Reinsurer, or ensure that Reinsurer is
given, reasonable prior written notice of the time and place when any meetings
or telephone calls are scheduled with the reinsurer under such Excess
Reinsurance with respect to such proposed rate increase and shall ensure that
Reinsurer has the opportunity to have representatives attend and participate in
any such meeting or telephone call.

 

(ii)           In the event that any such notice of a proposed rate increase in
the reinsurance rates with respect to the Reinsured Policies payable under any
Excess Reinsurance is received, at Reinsurer’s reasonable request and sole cost
and expense, Cedent shall, and shall ensure that its applicable Affiliates,
cooperate with Reinsurer and use its commercially reasonable efforts to
(x) execute a partial recapture of such Excess Reinsurance with respect to
coverage for the Reinsured Policies if and to the extent that recapture of only
the Reinsured Policies (without the requirement to recapture any other policies)
is available under the terms of the Excess Reinsurance or (y) bifurcate and
novate such Excess Reinsurance such that the Reinsured Policies are ceded
pursuant to a separate reinsurance agreement between Reinsurer and the reinsurer
under such Excess Reinsurance on substantially the same terms as the Excess
Reinsurance. For the avoidance of doubt, neither of Cedent nor any of its
Affiliates shall be required to compromise any right, asset or benefit or expend
any of its own costs or incur any liabilities or provide any other consideration
in connection with the obligations set forth in this clause (ii) of this
Section 4(b) of Article II. In the event of any such partial recapture or
bifurcation and novation, all liabilities with respect to the Reinsured Policies
that were ceded to the reinsurer under the applicable Excess Reinsurance prior
to such partial recapture or bifurcation and novation, as applicable, shall
automatically be ceded to Reinsurer under this Agreement.

 

(iii)      Notwithstanding anything to the contrary herein, the amount of the
Recurring Reinsurance Premiums hereunder shall be determined as if the first
increase in the rates payable under the Schedule 1 Excess Reinsurance above the
Schedule 1 Base Rates has not occurred and, with respect to any subsequent
increases in the rates payable under the Schedule 1 Excess Reinsurance permitted
to be included in the Recurring Reinsurance Premiums pursuant to Section 4(b) of
Article II, shall be determined by applying the percentage increase to the
Schedule 1 Base Rates, if applicable as such rates may have been previously
increased in accordance with this Section 4(b)(iii) of Article II.

 

(iv)             Except to the extent that the reinsurance of the Reinsured
Policies hereunder would not be affected thereby, Cedent shall not, and shall
ensure its Affiliates do not, take any action or fail to take any action with
the intent that such action or failure to take action will

 

12

--------------------------------------------------------------------------------


 

result in any increase in the reinsurance rates payable under any Excess
Reinsurance discriminating against or disadvantaging the Reinsured Policies in
favor of other business written or reinsured by Cedent or its Affiliates for its
or their own account without the prior written consent of Reinsurer, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

(v)              Upon a Change of Control of GLIC, if applicable, Cedent shall
(i) promptly forward to Reinsurer copies of all written notices and other
written correspondence Cedent receives from GLIC under Section [ ] 3 of the GLIC
Reinsurance Agreements, (ii) designate Reinsurer as Cedent’s representative with
respect to Section [ ] of the GLIC Reinsurance Agreements, such that Reinsurer
shall be entitled to exercise all of Cedent’s rights and remedies under
Section [ ] of the GLIC Reinsurance Agreements, (iii) use commercially
reasonable efforts to cause GLIC to perform its obligations under Section [ ] of
the GLIC Reinsurance Agreements, (ii) seek to enforce Section [ ] of the GLIC
Reinsurance Agreements in the event of a breach thereof by GLIC and (iii) not
waive Section [ ] of the GLIC Reinsurance Agreements without the prior written
consent of Reinsurer.

 

(vi)             Notwithstanding anything to the contrary herein, at any time
during the term of this Agreement, Cedent or GLIC, as applicable, may recapture
the Schedule 1 Excess Reinsurance. In such event, the liabilities of Reinsurer
and Cedent shall be determined from and after the date of such recapture as if
no such recapture had occurred on such date. For the avoidance of doubt, any
increases in the rates payable under the Schedule 1 Excess Reinsurance permitted
to be included in the Recurring Reinsurance Premiums pursuant to Section 4(b) of
Article II shall continue to be included in the calculation of Recurring
Reinsurance Premiums from and after such recapture. Nothing in this Agreement
shall prohibit Cedent or GLIC from reinsuring to any other Person all or any
portion of the risks so recaptured under the Schedule 1 Excess Reinsurance.

 

5.             Affiliate Reinsurance. Cedent shall (i) not amend and shall
maintain in full force and effect the Assumed Reinsurance Agreements and
(ii) perform fully each of its respective obligations thereunder, except, in
each case of (i) and (ii), to the extent that the reinsurance of the Reinsured
Policies hereunder would not be affected thereby.

 

6.             Novation of Reinsured Policies.

 

(a)           Following the occurrence of a Novation Trigger Event and prior
written notification to Cedent, Reinsurer shall have the right, but not the
obligation, to the extent permitted by Applicable Law, to assume and novate, in
whole (but not in part), some or all of the Reinsured Policies so as to
substitute Reinsurer or an Affiliate of Reinsurer reasonably acceptable to
Cedent as the insurer directly liable to the payees under such Reinsured
Policies. Cedent shall, upon Reinsurer’s reasonable request, cooperate with
Reinsurer with respect to such assumptions and novations of the Reinsured
Policies by Reinsurer or such an Affiliate of Reinsurer, including by
cooperating and using commercially reasonable efforts to assist Reinsurer in
seeking the necessary consents to assign or novate to Reinsurer or such
Affiliate of Reinsurer the portion of the Excess Reinsurance that provides
coverage to Reinsured Policies that are so assumed and novated. Any costs and
expenses of such assumptions and novations of Reinsured Policies or assignments
and novations of Excess Reinsurance shall be borne by Reinsurer and Reinsurer
shall promptly reimburse Cedent for all costs and expenses incurred by Cedent or
its Affiliates in connection therewith.

 

--------------------------------------------------------------------------------

3 A provision will be added to the GLIC feeder treaty prior to closing, such
that GLIC will have corresponding obligations to Cedent.

 

13

--------------------------------------------------------------------------------


 

(b)           The Cedent shall provide to Reinsurer the RBC Ratio as of the last
day of each Accounting Period during the term hereof by the date that is either:
(i) 75 calendar days after the end of the Accounting Period if such Accounting
Period is the last Accounting Period of a calendar year, or (ii) 60 calendar
days after the end of the Accounting Period otherwise.

 

7.             Interest Maintenance Reserve. The Parties agree and acknowledge
that Reinsurer assumes hereunder Cedent’s aggregate statutory liability for
interest maintenance reserve in respect of the Reinsured Benefits as of the
Effective Time. In the event of a recapture or termination of the reinsurance
hereunder, Cedent shall recapture the unamortized portion of such liability (or,
in the case of a partial recapture under Section 4(b)(ii) of Article VIII, the
applicable pro rata share thereof), and shall assume from Reinsurer the
Reinsurer IMR (or, in the case of a partial recapture under Section 4(b)(ii) of
Article VIII, the applicable pro rata share thereof).

 

Article III             Notification and Administration.

 

1.             Notice of Reinsured Risks; Additional Reports. Pursuant to
Section 3 of Article II, Cedent shall provide Reinsurer, within ten
(10) Business Days after the Closing Date, with an updated version of the file
referenced in Section A of Exhibit III based on the Reinsured Policies in-force
(a “List of Risks Reinsured”) as of the Effective Time, which file shall contain
the information shown in Section 1 of Exhibit VI-A for each Reinsured Policy.
From and after the Closing Date, Cedent shall deliver to Reinsurer, at the times
specified in Exhibit VI-A, the reports set forth in Exhibit VI-A, including a
“List of Risks Reinsured” containing the information shown in Section 5 of
Exhibit VI-A with respect to all in-force Reinsured Policies and the other
reports and information set forth in Exhibit VI-A. In addition, (a) Reinsurer
may reasonably request in writing from Cedent any reports related to the
Reinsured Policies necessary in order to comply with the requirements of
Applicable Law or Governmental Authority or respond to a request from a
Governmental Authority and, subject to Cedent’s receipt of reasonable written
notice of such request, Cedent shall use its commercially reasonable efforts to
provide any such reports on a timely basis in order for Reinsurer to comply with
any filing deadlines and (b) Reinsurer may reasonably request any additional
reports relating to the Reinsured Policies (other than the reports set forth in
Exhibit VI-A or Exhibit VI-B or referenced in clause (a) of this Section 1 of
Article II) (“Additional Reports”) for internal or external audit or reporting
functions, or for any other reasonable business purpose, and Cedent and
Reinsurer shall negotiate in good faith and in a commercially reasonable manner
for Cedent to prepare such Additional Reports on fair and reasonable terms.
Cedent shall be permitted to satisfy the notice and delivery requirements set
forth in this Section 1 of this Article III by making such information available
to Reinsurer in a commercially reasonable format reasonably acceptable to
Reinsurer.

 

2.             Administration and Management Actions.

 

(a)           Cedent shall ensure that all administrative and related services
that are necessary or appropriate with respect to the Reinsured Policies written
by Cedent, GLIC or GLICNY, including the billing and collection of premiums in
respect of the Reinsured Policies, the administration of claims thereunder and
the investigation into amounts that may be due and unpaid in respect of the
Reinsured Policies (together, the “Administrative Services”), are provided in
accordance with the terms hereof, and Cedent shall administer reinsurance ceded
under this Agreement through its reinsurance administration system. In the event
that GLIC and/or GLICNY assign to Cedent such Administrative Services with
respect to the Affiliate Policies issued by them, all references in this
Section 2(a) to “direct writing company” shall mean to Cedent. With respect to
the Administrative Services, Cedent shall ensure that each direct writing
company acts with the skill, diligence and expertise that would reasonably be
expected from experienced and qualified personnel performing such duties with
respect to such

 

14

--------------------------------------------------------------------------------


 

direct writing company’s business generally, in accordance with the terms of the
Reinsured Policies and Applicable Law and with substantially the same priority
as the direct writing company accords its own operations with respect to similar
business for its own account. To the extent consistent with the standards set
forth in the immediately preceding sentence, in undertaking the Administrative
Services, Cedent shall ensure that the Administrative Services are performed in
all material respects in accordance and consistent with the direct writing
company’s existing administrative and claims practices in effect with respect to
similar business for its own account during the twelve (12) months prior to the
date of the Master Agreement (such practices, an “Existing Practice”), except
that, to the extent the direct writing company modifies an Existing Practice
from time to time following date of the Master Agreement (an Existing Practice,
as modified from time to time to the extent consistent with the standards set
forth in the immediately preceding sentence, a “Then Current Practice”), Cedent
shall ensure that the direct writing company shall act in accordance and
consistent with the Then Current Practice. The Cedent shall ensure that the
Administrative Services with respect to Reinsured Policies written by Cedent and
GLIC are not administered from a location within the State of New York in
violation of Applicable Law, including any insurance laws of the State of New
York that prohibit unauthorized insurers from conducting an insurance business
in the State of New York. From and after the Closing Date, Cedent shall deliver
to Reinsurer at the times specified in Exhibit VI-B operational reports
containing the information shown in Exhibit VI-B with respect to the
Administrative Services provided hereunder. Cedent shall provide Reinsurer at
least [30] calendar days written notice prior to any direct writing company
delegating or subcontracting (a) decision making authority with respect to the
payment of claims, (b) the collection of premium or (c) all or substantially all
of the Administrative Services, in each case of (a), (b) or (c), to any Person
other than an Affiliate of Cedent and following any such delegation or
subcontracting provide any additional operational reports with respect to the
provision of such subcontracted or delegated Administrative Services by such
delegee or subcontractor customarily provided by third party administrators
performing the duties to be performed by such delegate or subcontractor as
Reinsurer may reasonably request. To the extent the direct writing company
delegates any of its duties to provide Administrative Services to a third party
or an Affiliate, such delegee shall be subject to the same standards as are set
forth in this paragraph, and Cedent shall remain fully responsible for such
duties to the extent such delegee fails to comply with the applicable
administrative provisions of this Agreement..

 

(b)           (i)            Except (A) as directed by or consented to by
Reinsurer, which consent shall not be unreasonably withheld, conditioned or
delayed, (B) for any change initiated by the holder of such Reinsured Policy, or
required by any Governmental Authority or Applicable Law, or (C) with respect to
non-guaranteed elements of the Reinsured Policies, including setting the premium
amount for any Reinsured Policy for which the Rate Guarantee Period has expired
(which is subject to clause (ii) of this Section 2(b)), Cedent shall ensure that
neither Cedent, GLIC or GLICNY change the terms or conditions of any Reinsured
Policy to the extent that such change would affect the Reinsured Benefits
reinsured hereunder. If Cedent’s liability under any of the Reinsured Policies
is changed because of changes made on or after the Closing Date in the terms and
conditions of the Reinsured Policies, including to any endorsements thereto,
that are required by any Governmental Authority or Applicable Law or otherwise
permitted or required by the foregoing provisions of this Section 2(b), such
changes shall be shared by Cedent and Reinsurer proportionately based on the
Reinsurer’s Share, subject to the terms and conditions of this Agreement.

 

(ii)           Cedent shall notify Reinsurer in writing at least sixty (60)
calendar days prior to changes being made to premium rates for Reinsured
Policies for which the Rate Guarantee Period has expired or to any other
non-guaranteed elements of the Reinsured

 

15

--------------------------------------------------------------------------------


 

Policies; provided, however, that Cedent shall not be required to so notify
Reinsurer of changes to such post-level term premium rates if such changes are
consistent with the rates illustrated in the Reinsured Policies as the
post-level term premium rates expected to be charged by the direct writing
company, which are not, for the avoidance of doubt, the guaranteed maximum
post-level term premium rates set forth in the Reinsured Policies. Following
receipt of such notice, Reinsurer may make recommendations to Cedent with
respect to such post-level term premium rates or other non-guaranteed elements;
provided that such recommendations shall comply and be consistent with
(A) Applicable Law, (B) the terms of the Reinsured Policies and (C) to the
extent applicable, Actuarial Standards of Practice promulgated by the Actuarial
Standard Board governing redetermination of non-guaranteed charges, and Cedent
shall consider any such recommendations in good faith and act reasonably in
determining whether any such recommendations should be accepted. The parties
acknowledge and agree that in considering any such recommendations in good
faith, Cedent shall be permitted to take into account, among other factors,
(A) the terms of the Ceded Reinsurance Agreements, (B) all other reinsurance
agreements to which Cedent, GLIC or GLICNY is a party that provide coverage for
level term life insurance policies not reinsured hereunder, and (C) Cedent’s
expected future mortality, interest, expense or persistency under the Reinsured
Policies.

 

3.             Internal Control Reporting. Within twenty (20) calendar days
following the end of each calendar year during the term of this Agreement,
Cedent shall prepare and provide to Reinsurer, with respect to the prior year, a
Management Attestation Letter on internal controls, signed by an authorized
officer of Cedent, in substantially the form set forth in Appendix I.

 

4.             Transfer of Administration. In addition to and without limiting
any other remedies contemplated by this Agreement, in the event that Cedent has
(i) exhibited a pattern and practice of deficient performance of its material
obligations set forth in this Article III that has had, or would reasonably be
expected to have, a material adverse impact on the aggregate economic benefits
Reinsurer reasonably expected to obtain from this Agreement, and (ii) failed to
return to compliance with respect to the performance of such obligations within
ninety (90) days following written notice from Reinsurer, then Reinsurer, at its
own cost and expense, shall have the right, but not the obligation, to transfer
all (but not less than all) of the Administrative Services to Reinsurer or an
Affiliate or third party designated by Reinsurer and reasonably acceptable to
Cedent, and Cedent shall cooperate with Reinsurer, and take all actions
reasonably necessary, at Reinsurer’s cost and expense, to transfer such
Administrative Services. From and after the date that all of the Administrative
Services have been so transferred, Reinsurer shall be responsible for providing
all Administrative Services in accordance with the standards set forth in
Section 2 of this Article III, and Reinsurer shall bear all costs and expenses
for the provision of such Administrative Services. Cedent shall not be entitled
to receive the Recurring Reinsurance Allowance for any periods from and after
the date that the Administrative Services have been so transferred in accordance
with this Section 4.

 

Article IV             Reinsurance Premiums and Allowances.

 

1.             Closing Date Payments. As consideration for the reinsurance of
the Reinsured Policies to Reinsurer, Reinsurer has paid to Cedent, on the
Closing Date, the Ceding Commission as contemplated in Section 2.3 of the Master
Agreement, and Cedent has paid or has caused the payment of cash on the Closing
Date to Reinsurer in accordance with Section 2.3 of the Master Agreement,
subject to adjustment therein.

 

2.             Recurring Reinsurance Premiums. As additional consideration for
the reinsurance provided herein, Cedent shall pay to Reinsurer the Recurring
Reinsurance Premiums in accordance with Section 1 of Article VIII.

 

3.             Recurring Reinsurance Allowances. As reimbursement for
Reinsurer’s share of

 

16

--------------------------------------------------------------------------------


 

expenses incurred in issuing and administering the Reinsured Policies, Reinsurer
shall pay Cedent the Recurring Reinsurance Allowances in accordance with
Section 1 of Article VIII.

 

4.             Commissions. As reimbursement for Reinsurer’s share of
Commissions incurred by Cedent, GLIC or GLICNY, as applicable, Reinsurer shall
pay Cedent Commissions in accordance with Section 1 of Article VIII.

 

Article V               Taxes.

 

1.             Premium Taxes and Guaranty Fund Assessments. Reinsurer shall not
reimburse Cedent for any premium and other Taxes or guaranty fund assessments
arising on account of premiums on the Reinsured Policies. For the sake of
greater clarity, reimbursement for premium taxes and guaranty fund assessments
arising on account of premiums on the Reinsured Policies is embedded in the
Recurring Reinsurance Allowances.

 

2.             DAC Tax Election. Both parties hereto hereby enter into an
election under Treasury Regulations Section 1.848-2(g)(8) whereby:

 

(a)           For each taxable year under this Agreement, the party with net
positive consideration, as defined in Treasury Regulations Section 1.848-2, will
capitalize specified policy acquisition expenses with respect to this Agreement
without regard to the general deductions limitation of Section 848(c)(1) of the
Internal Revenue Code of 1986, as amended. The parties shall each attach a
schedule to their federal income tax returns stating that an election under
Treasury Regulations Section 1.848-2(g)(8) has been made for this Agreement.

 

(b)           Both parties agree to exchange information about the amount of net
consideration for all reinsurance agreements in force between them to ensure
consistency for purposes of computing specified policy acquisition expenses.

 

(c)           This election will be made for the taxable year of each party that
includes the Effective Date. This election will remain in effect for all future
taxable years for which this Agreement remains in effect.

 

(d)           Cedent and Reinsurer represent and warrant that they are subject
to United States taxation under Subchapter L of the Internal Revenue Code of
1986, as amended.

 

Article VI             Claims.

 

1.             Notice of Claims. Cedent shall give Reinsurer prompt notice of
any claim for Covered Benefits made against Cedent on a Reinsured Policy and
notice of any claim for Covered Benefits made against GLIC or GLICNY promptly
after Cedent receives notice of such claim. For any claim for Covered Benefits,
Cedent shall, as soon as reasonably practicable, provide Reinsurer with copies
of such proofs of loss, underwriting reports, investigative reports or other
documents bearing on such claims as Reinsurer may reasonably request.

 

2.             Claims. Subject to Section 3 of this Article, claims payments for
Reinsured Benefits will be made by Reinsurer to Cedent in accordance with
Section 1 of Article VII; provided, however, that Reinsurer will have no
obligation to make payment for Reinsured Benefits with respect to Contestable
Policies. Reinsurer shall accept the decision of Cedent, GLIC and GLICNY, as
applicable, in the settlement and payment of claims in accordance with the terms
of this Agreement. Reinsurer will make one lump sum payment under its
reinsurance for all Reinsured Benefits for each Reinsured Policy in accordance
with Section 1 of Article VIII, regardless of the mode of settlement effected
under the reinsured risk by Cedent, GLIC or GLICNY, as applicable. Such payment
will include all Reinsured Benefits Settled in respect of such claim, plus
related claim expenses, appropriately adjusted by the Reinsurer’s Share. Related
claim expenses include, but may not be limited to, fees and expenses of third
parties utilized by or on behalf of Cedent, GLIC or GLICNY in connection with
the claim investigation (other than routine processing of Covered Benefits). For
the avoidance of doubt,

 

17

--------------------------------------------------------------------------------


 

related claims expenses do not include interest or compensation of the Issuing
Company’s or its Affiliate’s salaried officers and employees, or third party
administrators performing services that, as of the date hereof, are being
conducted by salaried officers or employees of the Issuing Company or its
Affiliates and, apart from the payment of the Recurring Reinsurance Allowance,
in no event shall Reinsurer be liable for any expenses incurred in connection
with conflicting claims of entitlement to Reinsured Policy benefits that the
Issuing Company admits are payable.

 

3.             Disputed Claims. Cedent will notify Reinsurer if Cedent intends
to contest, compromise or litigate a claim involving a policy reinsured under
this Agreement (a “Contest”), including where Cedent has been given the option
under the Assumed Reinsurance Agreements to opt out of a Contest with respect to
an Assumed Policy but has elected to participate with GLIC or GLICNY, as
applicable, in such Contest. Reinsurer will provide written notice to Cedent no
later than five (5) Business Days following receipt of such notice indicating
whether or not it agrees with Cedent’s intention to Contest the claim. In the
event of any failure of Reinsurer to provide such notice within such five
(5) Business Day period, Reinsurer shall be deemed to have not agreed with
Cedent’s intention to Contest the claim and shall result in default
non-participation by Reinsurer. If Reinsurer agrees with Cedent, the parties
shall share the claims expenses of such claim in proportion to the economic
benefits that would inure to the parties if such Contest were successful, and
Reinsurer shall be liable for such Extra-Contractual Obligations arising out of
the Contested claim to the extent set forth in Section 6 of this Article VI. If
Reinsurer does not agree with Cedent’s decision to Contest a claim, Reinsurer
shall, as part of the Net Settlement for the Accounting Period during which
Reinsurer has not agreed with Cedent’s decision (whether affirmatively or by
default), discharge its liability for such claim by paying to Cedent the full
amount of the Reinsured Benefits that are the subject of such claim. In such
case, Reinsurer shall not be liable for any portion of any claims expense of the
Contest incurred by Cedent.

 

4.             Settlement Authority. Subject to the foregoing Section 3, Cedent,
GLIC and GLICNY, as applicable, shall have full authority to determine liability
on any claim reinsured hereunder and may settle losses as it deems appropriate,
but in so doing it shall act in accordance with Section 2(a) of Article III.

 

5.             Misstatement of Age or Sex. In the event of an increase or
reduction in the amount of Cedent’s, GLIC’s or GLICNY’s insurance in respect of
any Reinsured Policy because of an overstatement or understatement of age or
misstatement of sex, established during the life, or after the death, of the
insured, Cedent and Reinsurer will share in such increase or reduction
proportionately based on Reinsurer’s Share.

 

6.             Extra-Contractual Obligations. Where (a) Reinsurer has agreed in
writing to Cedent’s course of conduct giving rise to Extra-Contractual
Obligations; or (b) Extra-Contractual Obligations arise out of any actions,
omissions or course of conduct relating to a claim which Reinsurer has agreed,
in accordance with Section 3 of Article VI, with Cedent’s decision to Contest,
Reinsurer shall be liable for the Reinsurer’s Share of the portion of such
Extra-Contractual Obligations that arise from, in the case of clause (a), such
course of conduct agreed in writing to by Reinsurer or, in the case of clause
(b), such decision to Contest, reduced by 100% of the benefits payable to Cedent
or GLIC in respect of such Extra-Contractual Obligations under the terms of the
Excess Reinsurance (such portion of Extra-Contractual Obligations for which
Reinsurer is liable, together with Post Transition Extra-Contractual
Obligations, the “Reinsurer Extra-Contractual Obligations”). In no event shall
Reinsurer be liable for any Extra-Contractual Obligations other than Reinsurer
Extra-Contractual Obligations..

 

18

--------------------------------------------------------------------------------


 

Article VII            Reinstatements, Conversions, Risk Classification Changes
and Reductions.

 

1.             Reinstatements.

 

(a)           Reinsured Policies which were issued as a reinstatement prior to
the Effective Date shall be ceded under this Agreement. Reinsured Policies which
lapse on or after the Effective Date and which are issued as reinstatements on
or after the Effective Date, shall be ceded under this Agreement.

 

(b)           Reinstatements must abide by Cedent’s, GLIC’s or GLICNY’s, as
applicable, established procedures and rules governing reinstatements. Cedent
will pay Reinsurer the Reinsurer’s Share of amounts collected or charged for the
reinstatement of such policies, less any premiums payable by the Issuing Company
to reinsurers under Excess Reinsurance for such reinstated policies.

 

2.             Conversions. Any insurance policy which is issued upon the
contractually permitted conversion of a Reinsured Policy shall be treated as a
lapsed Reinsured Policy and shall be removed from coverage under this Agreement.
In the case of a partial policy conversion, that portion of the policy which is
converted shall be treated as a lapsed Reinsured Policy and shall be removed
from coverage under this Agreement. That portion which remains under the
original Reinsured Policy shall continue to be covered under this Agreement.
Cedent agrees not to, and to ensure its Affiliates do not, intentionally
solicit, or support any Person in soliciting, owners, beneficiaries or
policyholders under any Reinsured Policies through any “program of internal
replacement” without the prior written consent of Reinsurer. Cedent agrees not
to, and shall ensure that its Affiliates do not, provide any information
regarding the Reinsured Policies or any Personal Information to any Affiliate or
other Person that would enable such Person to implement any such program of
internal replacement. Upon a Change of Control of GLIC, if applicable, Cedent
shall (i) use commercially reasonable efforts not to permit GLIC to be in breach
of Section [ ]4 of the GLIC Reinsurance Agreements, (ii) seek to enforce
Section [ ] of the GLIC Reinsurance Agreements in the event of a breach thereof
by GLIC and (iii) not waive Section [ ] of the GLIC Reinsurance Agreements
without the prior written consent of Reinsurer. The term “program of internal
replacement” shall mean any Issuing Company- or Affiliate-sponsored or supported
program offered to a class of policy or contract owners with the intent that a
group of Reinsured Policies are exchanged for other policies written by the
Issuing Company or its Affiliates or any of their respective successors or
assigns and that are not reinsured hereunder.

 

3.             Risk Classification Changes. If a Policyholder requests a table
rating reduction or removal of a flat extra, before agreeing to any such
request, the change will be underwritten in all material respects is accordance
with Cedent’s, GLIC’s or GLICNY’s, as applicable, underwriting guidelines and
standards in effect with respect to similar business for its own account at such
time.

 

4.                                      Reductions.

 

(a)

 

--------------------------------------------------------------------------------

4 A provision will be added to the GLIC feeder treaty prior to closing, such
that GLIC will have corresponding obligations to Cedent.

 

19

--------------------------------------------------------------------------------


 

(i)            If the face amount of any in force insurance with Cedent, GLIC or
GLICNY on any particular standard or preferred (not impaired) class life is
reduced, a corresponding reduction will apply to reduce any in force reinsurance
on the life. Such reduction will be applied first to any Excess Reinsurance
(dollar for dollar with the reduction). If such reduction reduces Excess
Reinsurance coverage to zero, the Reinsurer’s Share of any remaining reduction
will be allocated to Reinsurer and the balance of such reduction shall be
allocated to Cedent.

 

(ii)           If the face amount of any in force insurance with Cedent, GLIC or
GLICNY on any particular impaired class life is reduced, such reduction shall be
allocated to Excess Reinsurance, Reinsurer and Cedent in proportion to the
percentages of the face amount covered by each of Excess Reinsurance, Reinsurer
(based on the Reinsurer’s Share) and Cedent (for all risks retained by the
Family) before such reduction occurred.

 

(b)           If a reduction is made to the face amount of any Reinsured Policy
which is not subject to coverage under Excess Reinsurance, the Reinsurer’s Share
of such reduction shall be allocated to Reinsurer and the balance of such
reduction shall be allocated to Cedent.

 

(c)           If there is more than one insurance policy on the life, the
reduction will apply first to any reinsurance on the policy being reduced, and
then on a chronological, FIFO basis to reinsurance on the other in force
policies, beginning with the policies preceding the policy being reduced.

 

Article VIII          Accounting and Reserves.

 

1.             Settlements.

 

(a)           During the term of this Agreement, a settlement amount between
Cedent and Reinsurer as of the last day of each Accounting Period (the “Net
Settlement”) shall be calculated by Cedent in accordance with clause (b) below.

 

(b)           (i)            Within fifteen (15) calendar days after the end of
each Accounting Period, Cedent shall deliver to Reinsurer a statement in the
form set forth in Exhibit V, setting forth the following information: in-force
counts and amounts, policy exhibit information, billing summaries and
transaction data (lapses, surrenders, deaths) similar to that shown in Exhibit V
and including details of the calculation of the Net Settlement (the “Settlement
Statement”).

 

(ii)           The Net Settlement with respect to any Accounting Period shall be
equal to (A) Recurring Reinsurance Premiums for such Accounting Period, minus
(B) Reinsured Benefits Settled during such Accounting Period, minus
(C) Recurring Reinsurance Allowances for such Accounting Period, minus
(D) Reinstatement Allowances for such Accounting Period, minus (E) Commissions
for such Accounting Period. If the Net Settlement is greater than zero, then
coincident with the delivery of the Settlement Statement, Cedent shall transmit
a payment to Reinsurer equal to the Net Settlement. If the Net Settlement is
less than zero, the absolute value of the Net Settlement shall be due from
Reinsurer to Cedent within five Business Days after delivery to Reinsurer of the
Settlement Statement.

 

(c)           The Settlement Statement for each Accounting Period shall include
in-force counts and amounts of Contestable Policies that reinstated in such
Accounting Period and Contestable Policies that had a one-year anniversary of
reinstatement in such Accounting Period.

 

(d)           For purposes of Section 1(b)(ii) of this Article, a payment will
be considered overdue on the date which is ten (10) Business Days after the date
such payment is due hereunder. If there is a delayed settlement of any payment
due hereunder, interest will accrue on such payment from the original due date
through the date of such payment at a rate equal to

 

20

--------------------------------------------------------------------------------


 

50 basis points plus the London Interbank Offered Rate (or any successor rate)
for deposits in United States dollars having a maturity of three (3) months that
appears on Bloomberg Page US0003M (or any successor page) as of 11:00 a.m.,
London, England time, on the original due date.

 

2.             Offset. Any undisputed debits or credits, matured or unmatured,
liquidated or unliquidated, in favor of or against either Cedent or Reinsurer
which arise solely under this Agreement will be deemed mutual debits or credits,
as the case may be, and will be set off, and only the balance may be allowed or
paid. The right of offset will not be affected or diminished because of the
insolvency of either party to the full extent permitted under the laws of the
state of domicile of the insolvent party.

 

3.             Currency. All financial data required to be provided pursuant to
the terms of this Agreement shall be expressed in United States dollars. All
settlements of account between Cedent and Reinsurer shall be in cash.

 

4.             Reserve Credit.

 

(a)           Intent of Parties. Reinsurer and Cedent intend that Cedent be able
to (i) take full statutory financial statement credit for the reinsurance
provided by this Agreement in all United States jurisdictions in which Cedent is
required by Applicable Law to file statutory financial statements other than New
York, (ii) for the entire term of this Agreement and (iii) in an amount, at all
times, at least equal to the Ceded Total Reserves ((i), (ii) and
(iii) collectively, “Credit For Reinsurance”). Reinsurer agrees to take all
commercially reasonable efforts to ensure that during the term of this Agreement
Cedent will be able to take Credit for Reinsurance without the need for
Reinsurer to provide Credit Collateral or other accommodation required below in
Section 4(b) of this Article VIII.

 

(b)           Collateral; Remedy.

 

(i)            In the event that Cedent would be unable to take Credit For
Reinsurance (a “Credit Event”), then Reinsurer, at its own expense, shall
provide collateral to ensure Cedent’s ability to take Credit For Reinsurance
(“Credit Collateral”) or otherwise provide an accommodation, either of which
must be reasonably acceptable to Cedent and under Applicable Law of Cedent’s
Domicile (the “Credit Laws”) to enable Cedent to take Credit For Reinsurance, in
each case, no later than the earlier of: (i) thirty (30) calendar days from the
occurrence of the Credit Event and (ii) the last day of the then current
Accounting Period. Such Credit Collateral or accommodations may, at the
Reinsurer’s option, take the form of: (A) a clean, unconditional, irrevocable
and qualifying letter of credit at Reinsurer’s sole expense for Cedent’s benefit
which complies with the Credit Laws for Cedent to take Credit For Reinsurance;
(B) the establishment of a trust complying with Credit Laws to permit Cedent to
take Credit For Reinsurance; (C) the provision of some other Credit Collateral
acceptable under the Credit Laws; (D) the amendment of this Agreement to provide
for the withholding of funds by Cedent and the transfer by Reinsurer of the
appropriate amount of cash and/or assets (such asset selection subject to
Cedent’s approval, not to be unreasonably withheld) with an aggregate fair
market value at the time of transfer equal to the amount necessary for Cedent to
take Credit For Reinsurance; (E) a novation, to be consented to by Cedent in its
sole discretion, to another reinsurer that would enable Cedent to take Credit
For Reinsurance under the Credit Laws; or (F) some other accommodation
acceptable to Cedent in its sole discretion for it to be able to take Credit For
Reinsurance under the Credit Laws. The remedy may be in the form of any one of
the aforementioned alternatives, or, with the consent of Cedent (not to be
unreasonably withheld), a combination of such alternatives, so long as Cedent is
able to take Credit For Reinsurance.

 

(ii)           In the event that Reinsurer fails to satisfy its obligations in
Section 4(b)(i) above and Cedent would not be able to take Credit for
Reinsurance under the Credit

 

21

--------------------------------------------------------------------------------


 

Laws, Cedent may recapture, by delivery of a Cedent Recapture Notice, all of the
reinsurance ceded hereunder. In lieu of a full recapture, Cedent may also
recapture, by delivery of a Cedent Recapture Notice, a pro rata share of each
Reinsured Policy such that, after giving effect to such recapture, Cedent would
be able to take Credit For Reinsurance under the Credit Laws for the portion of
the reinsurance hereunder that is not so recaptured. In consideration of a
recapture pursuant to this Section 4(b)(ii), Reinsurer shall pay to Cedent the
Reinsurance Credit Event Recapture Payment in accordance with Section 3 or
Section 4, as applicable, of Article XIV. Cedent’s right to recapture pursuant
to this Section of this Agreement shall not be in any way be limited or waived
by the passage of time from the event giving rise to such rights.

 

(iii)          Notwithstanding the remedies contemplated by Section 4(b)(ii) of
this Article VIII, Cedent may, in its sole discretion, require Reinsurer’s
compliance with the requirements of Sections 4(a) and 4(b)(i) of this
Article VIII in lieu of exercising the remedies in this Section 4(b)(ii) of this
Article VIII, and it shall be no defense to any such claim that Cedent might
have had other recourse.

 

5.             Representations and Warranties; Indemnification.

 

(a)                                 Representations and Warranties. Subject to
Section 5(b) of this Article VIII, Cedent represents and warrants to Reinsurer,
as of the date of this Agreement, that:

 

(i)                                     Prior to the date of the Master
Agreement, Cedent made available to Reinsurer a true, complete and correct copy
of the “Actuarial Appraisal of River Lake I and River Lake II Blocks of
Business” prepared by Milliman with respect to the Business dated April 20,
2015, and all supplements and addenda thereto (the “Actuarial Report”).

 

(ii)                                  Except as set forth in Section 3.12(b) of
Cedent Disclosure Schedule, to the Knowledge of Cedent, the factual data
furnished by Cedent and its Affiliates in writing to Milliman with respect to
the Business for its use in connection with the preparation of the Actuarial
Report (the “Cedent Factual Data”) was (x) derived from the Books and Records,
(y) generated from the same underlying systems that were utilized by Cedent or
its applicable Affiliates to prepare the Audited 2014 Financial Statements to
the extent applicable and (z) accurate in all material respects as of the date
such Cedent Factual Data was furnished to Milliman.

 

(iii)                               In the good faith judgment of Cedent and in
the context of industry practices for the preparation of third-party actuarial
reports to be used in the sale of a block of life insurance business, the Cedent
Factual Data was complete in all material respects as of the date furnished to
Milliman.

 

(iv)                              Except as set forth in Section 3.12(b) of the
Cedent Disclosure Schedule, as of the date of the Master Agreement, Milliman had
not issued to Cedent or its Affiliates any new or revised report with respect to
the Business or any errata with respect to the Actuarial Report nor had it
notified Cedent or any of its Affiliates that the Actuarial Report was
inaccurate in any material respect.

 

(v)                                 Except as set forth in Section 3.12(c) of
the Cedent Disclosure Schedule or included in the Cedent Factual Data, from
January 1, 2015 to the date of the Master Agreement, none of Cedent or any of
its Affiliates has received any written notice of any actual or proposed
increase in the reinsurance rates payable under any Excess Reinsurance, and no
such increase occurred.

 

22

--------------------------------------------------------------------------------


 

Capitalized terms used but not defined in this Section 5 of Article VIII have
the respective meanings set forth in the Master Agreement.

 

(b)           Limitations to Cedent Representations and Warranties.

 

(i)            Notwithstanding anything to the contrary contained in this
Agreement, the Master Agreement, the Cedent Disclosure Schedule, or any of the
Schedules, Appendices or Exhibits hereto or thereto, Reinsurer acknowledges and
agrees that neither Cedent nor any of its Affiliates, nor any Representative of
any of them, makes or has made, and Reinsurer has not relied on, any inducement,
promise, representation or warranty, oral or written, express or implied, other
than except as expressly made by Cedent in Section 5(a) of this Article VIII and
Article III of the Master Agreement. Without limiting the generality of the
foregoing, other than as expressly set forth in Section 5(a) of this
Article VIII and Article III of the Master Agreement, no Person has made any
representation or warranty to Reinsurer with respect to the Business or any
other matter, including with respect to (A) the probable success or
profitability of the Business after the Closing, or (B) any information,
documents, or material made available to Reinsurer, its Affiliates, or their
respective Representatives in any “data rooms,” information memoranda,
management presentations, functional “break-out” discussions, or in any other
form or forum in connection with the transactions contemplated by the Master
Agreement and this Agreement, including any estimation, valuation, appraisal,
projection, or forecast. With respect to any such estimation, valuation,
appraisal, projection, or forecast (including and confidential information
memoranda prepared by or on behalf of Cedent in connection with the transactions
contemplated by the Master Agreement and this Agreement), Reinsurer acknowledges
that: (A) there are uncertainties inherent in attempting to make such
estimations, valuations, appraisals, projections, and forecasts; (B) it is
familiar with such uncertainties; (C) except as expressly set forth in
Section 5(a) of this Article VIII and Section 3.12(b) of the Master Agreement,
it is not acting and has not acted in reliance on any such estimation valuation,
appraisal, projection, or forecast delivered by or on behalf of Cedent to
Reinsurer, its Affiliates or their respective Representatives; (D) such
estimations, valuations, appraisals, projections, and forecasts are not and
shall not be deemed to be representations or warranties of Cedent or any of its
Affiliates except as expressly set forth in Section 5(a) of this Article VIII
and Section 3.12(b) of the Master Agreement; and (E) it shall have no claim
against any Person with respect to any such valuation, appraisal, projection, or
forecast except with respect to representations and warranties expressly set
forth in Section 5(a) of this Article VIII and Section 3.12(b) of the Master
Agreement.

 

(ii)           Notwithstanding anything in this Agreement to the contrary,
Cedent makes no express or implied representation or warranty hereby or
otherwise under this Agreement as to the future experience, success or
profitability of the Business, whether or not conducted in a manner similar to
the manner in which such business was conducted prior to the Closing, that the
Insurance Reserves or the assets supporting such Insurance Reserves have been or
will be adequate or sufficient for the purposes for which they were established
or that the reinsurance recoverables taken into account in determining the
amount of such reserves will be collectible or whether such reserves were
calculated, established, or determined in accordance with any actuarial,
statutory or other standard.

 

(iii)          Reinsurer further acknowledges and agrees that it (A) has made
its own inquiry and investigation into and, based thereon, has formed an
independent judgment

 

23

--------------------------------------------------------------------------------


 

concerning the Business, (B) has been provided adequate access to such
information as it has deemed necessary to enable it to form such independent
judgment, (C) has had such time as it deems necessary and appropriate fully and
completely to review and analyze such information, documents, and other
materials, and (D) has been provided an opportunity to ask questions of Cedent
with respect to such information, documents, and other materials and has
received answers to such questions that it considers satisfactory.

 

(iv)          Under no circumstances does any of the content of this Agreement
or the Master Agreement constitute an express or implied representation or
warranty with respect to the future performance of the Reinsured Policies or of
the experience, success or profitability of the Reinsured Policies.

 

(v)           Notwithstanding anything in this Agreement or the Master Agreement
to the contrary, Cedent does not guarantee the projected results included in the
Actuarial Report, or make any representation or warranty (x) with respect to any
estimates, projections, predications, forecasts, assumptions, methodologies or
judgments in the Actuarial Report or the assumptions on the basis of which such
information or data was prepared (including, without limitation, as to future
mortality, policyholder behavior, expense, investment experience and other
actuarial factors with respect to the Business or its associated liabilities or
assets) or (y) to the effect that the projected profits set forth in the
Actuarial Report will be realized.

 

(c)                                  Survival. The representations and
warranties set forth in Section 5(a) of this Article VIII shall survive the date
hereof solely for purposes of Section 5(d) of this Article VIII and shall
terminate and expire on the date that is 24 months following the date hereof.
Any claim for indemnification in respect of any breach of the representations
and warranties set forth in Section 5(a) of this Article VIII that is not
asserted by notice given as required herein prior to the expiration of the
survival period specified above shall not be valid and any right to such
indemnification is hereby irrevocably waived after the expiration of such period
of survival. Any claim properly made for an Indemnifiable Loss in respect of
such a breach asserted within such period of survival as herein provided will be
timely made for purposes hereof.

 

(d)           Indemnification by Cedent.

 

(i)                                     Cedent agrees to indemnify, defend and
hold harmless Reinsurer and its Representatives from and against all losses,
liabilities, claims, expenses (including reasonable attorneys’ fees and
expenses) and damages incurred by Reinsurer and its Representatives to the
extent arising from (x) any breach of the covenants and agreements of Cedent
contained in this Agreement (other than any breach of the representations and
warranties set forth in Section 5(a) of this Article VIII), (y) all
Extra-Contractual Obligations other than Reinsurer Extra-Contractual Obligations
or (z) any successful enforcement of this indemnity.

 

(ii)                                  Cedent agrees to indemnify, defend and
hold harmless Reinsurer, its Affiliates and their respective directors,
officers, employees, successors and permitted assigns (such Persons, and the
indemnified Persons described in clause (i) of this Section 5(d) of this
Article VIII, as applicable, the “Reinsurer Indemnified Persons”) from and
against any and all Indemnifiable Losses resulting from or arising out of
(x) any Excluded Liabilities or (y) any breach of the representations and
warranties set forth in Section 5(a) of this Article VIII.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Indemnification by Reinsurer. Reinsurer
agrees to indemnify, defend and hold harmless Cedent and its Representatives
(the “Cedent Indemnified Persons”) from and against all losses, liabilities,
claims, expenses (including reasonable attorneys’ fees and expenses) and damages
incurred by Cedent and its Representatives to the extent arising from (i) any
breach of the covenants and agreements of Reinsurer contained in this Agreement,
(ii) all Reinsurer Extra-Contractual Obligations or (iii) any successful
enforcement of this indemnity.

 

6.             Certain Limitations.

 

(a)                                 Cedent shall not be obligated to indemnify
and hold harmless the Reinsurer Indemnified Parties under Section 5(d)(ii)(y) of
this Article VIII (i) with respect to any claim or claims based on substantially
similar facts, events or circumstances, unless such claim or claims involve
Indemnifiable Losses in excess of $50,000 (the “Threshold Amount”) (nor shall
any claim that does not exceed the Threshold Amount be applied to or considered
for purposes of calculating the amount of Indemnifiable Losses for which Cedent
is responsible under clause (ii) below), and (ii) unless and until the aggregate
amount of (x) all Indemnifiable Losses of the Reinsurer Indemnified Parties
under such Section 5(d)(ii)(y) plus (y) all Indemnifiable Losses of the
Reinsurer Indemnified Parties under Section 7.2(a)(i) of the Master Agreement
exceeds $1,050,000 for all Indemnifiable Losses (the “Deductible”), at which
point Cedent shall be liable to the Reinsurer Indemnified Parties for the value
of such claims under Section 5(d)(ii)(y) that is in excess of the Deductible,
subject to the limitations set forth in this section. The maximum aggregate
liability of Cedent to the Reinsurer Indemnified Parties for any and all
Indemnifiable Losses under Section 5(d)(ii)(y) shall be an amount equal to
$25,000,000.

 

(b)                                 No Reinsurer Indemnified Person shall be
entitled to indemnification with respect to any particular Indemnifiable Loss
under Section 5(d)(ii) to the extent the related damages, losses, liabilities,
obligations, costs, or expenses were included in the calculation of the Adjusted
Initial Ceded Total Reserves (as defined and finally calculated pursuant to the
Master Agreement).

 

(c)                                  In the event a claim or any Action for
indemnification under this Section 5 of Article VIII has been finally
determined, the amount of such final determination shall be paid (i) if the
indemnified party is a Reinsurer Indemnified Person, by Cedent to the Reinsurer
Indemnified Person and, (ii) if the indemnified party is a Cedent Indemnified
Person, by Reinsurer to the Cedent Indemnified Person, in each case on demand by
wire transfer of immediately available funds to an account designated by Cedent
or Reinsurer, as applicable. A claim or an Action, and the liability for and
amount of damages therefor, shall be deemed to be “finally determined” for
purposes of this Section 5 of Article VIII when the Parties have so determine by
mutual agreement or, if disputed, when a final order, judgment, or decree of any
Governmental Authority has been entered into with respect to such claim or
action or an award is rendered by an arbitral tribunal.

 

(d)                                 Notwithstanding anything contained in this
Agreement to the contrary, in the event that any fact, event, or circumstance
that results in an adjustment under Section 2.4 of the Master Agreement would
also constitute a breach of or inaccuracy in any of Cedent’s representations or
warranties made in Section 5(a) of this Article VIII of this Agreement, Cedent
shall have no obligation to indemnify any Reinsurer Indemnified Person with
respect to such breach or inaccuracy to the extent such indemnification would
result in a duplicate recovery.

 

25

--------------------------------------------------------------------------------


 

(e)                                  Reinsurer acknowledges and agrees that,
except with respect to causes of action arising out from actual fraud, its sole
and exclusive remedy at law or equity with respect to the matters subject to
indemnification pursuant to Section 5(d)(ii) of this Article VIII, regardless of
the legal theory under which the relevant liability or obligation may be sought
to be imposed, whether sounding in contract or in tort, whether at law or in
equity, or otherwise, shall be pursuant to the provisions set forth in this
Article VIII.

 

7.             Indemnification Procedures.

 

(a)           Third-Party Claims.

 

(i)                                     If any Reinsurer Indemnified Person or
Cedent Indemnified Person (an “Indemnitee”) receives notice of assertion or
commencement of any claim, action, suit, or proceeding made or brought by any
Person that is not a party to this Agreement or an Affiliate thereof against
such Indemnitee in respect of which an indemnifying Party (an “Indemnitor”) may
be obligated to provide indemnification under Section 5(d) of this Article VIII
(a “Third Party Claim”), the Indemnitee shall give such Indemnitor reasonably
prompt written notice (but in no event later than 30 calendar days after
becoming aware) thereof and such notice shall include a reasonable description
of the claim and any documents relating to the claim and an estimate of the
Indemnifiable Loss and shall reference the specific sections of this Agreement
that form the basis of such claim; provided that no delay on the part of the
Indemnitee in notifying any Indemnitor shall relieve the Indemnitor from any
obligation hereunder unless (and then solely to the extent) the Indemnitor is
actually prejudiced by such delay (except that the Indemnitor shall not be
liable for any expenses incurred during the period in which the Indemnitee
failed to give such notice). Thereafter, the Indemnitee shall deliver to the
Indemnitor, within five calendar days after the Indemnitee’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnitee relating to the Third Party Claim.

 

(ii)                                  The Indemnitor shall be entitled to
participate in the defense of any Third Party Claim and, if it so chooses, to
assume the defense thereof with counsel selected by the Indemnitor. Any election
by the Indemnitor to assume the defense of a Third Party Claim must be delivered
by the Indemnitor to the Indemnitee within fifteen Business Days after receipt
by the Indemnitor of the Indemnitee’s notice delivered pursuant to
Section 7(a)(i) of this Article VIII. Such assumption of defense shall not be
deemed to be an admission or assumption of liability by the Indemnitor. Should
the Indemnitor so elect to assume the defense of a Third Party Claim, the
Indemnitor shall not as long as it conducts such defense be liable to the
Indemnitee for legal expenses subsequently incurred by the Indemnitee in
connection with the defense thereof. If the Indemnitor assumes such defense, the
Indemnitee shall have the right to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by the
Indemnitor, it being understood that the Indemnitor shall control such defense.
The Indemnitor shall be liable for the reasonable fees and expenses of counsel
employed by the Indemnitee for any period during which the Indemnitor has not
assumed the defense thereof (other than during any period in which the
Indemnitee shall have not yet given notice of the Third Party Claim as provided
above). If the Indemnitor chooses to defend any Third Party Claim, the Parties
shall, and shall cause their respective Affiliates to, cooperate

 

26

--------------------------------------------------------------------------------


 

in the defense thereof. Such cooperation shall include the retention and (upon
the Indemnitor’s request at the Indemnitor’s expense) the provision to the
Indemnitor of records and information that are relevant to such Third Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the Indemnitor shall have assumed the defense of a Third Party
Claim, the Indemnitee shall not admit any liability with respect to, or pay,
settle, compromise, or discharge, such Third Party Claim without the
Indemnitor’s prior written consent, and any such admission, payment, settlement,
compromise, or discharge without the Indemnitor’s prior written consent shall be
deemed to be a waiver by the Indemnitee of any right to indemnity for all
Indemnifiable Losses related to such Third Party Claim. If the Indemnitor has
assumed the defense of a Third Party Claim, the Indemnitor may only pay, settle,
compromise, or discharge a Third Party Claim with the Indemnitee’s prior written
consent (which consent shall not be unreasonably withheld, conditioned, or
delayed); provided that the Indemnitor may pay, settle, compromise, or discharge
such a Third Party Claim without the written consent of the Indemnitee if such
settlement (i) includes a release of the Indemnitee from all liability in
respect of such Third Party Claim, (ii) does not subject the Indemnitee to any
injunctive relief or other equitable remedy, and (iii) does not include a
statement or admission of fault, culpability, or failure to act by or on behalf
of the Indemnitee. If the Indemnitor submits to the Indemnitee a bona fide
settlement offer that satisfies the requirements set forth in the proviso of the
immediately preceding sentence and the Indemnitee refuses to consent to such
settlement, then thereafter the Indemnitor’s liability to the Indemnitee with
respect to such Third Party Claim shall not exceed the Indemnitor’s portion of
the settlement amount included in such settlement offer, and the Indemnitee
shall either assume the defense of such Third Party Claim or pay the
Indemnitor’s attorney’s fees and other out-of-pocket costs incurred thereafter
in continuing the defense of such Third Party Claim.

 

(b)                                 Direct Claims. The Indemnitor will have a
period of 30 days within which to respond in writing to any claim by an
Indemnitee for indemnification under Section 5(d) of this Article VIII that does
not result from a Third Party Claim. If the Indemnitor does not so respond
within such 30-day period, the Indemnitor will be deemed to have rejected such
claim, in which event the Indemnitee will be entitled to pursue such remedies as
may be available to the Indemnitee.

 

(c)                                  Certain Other Matters. Upon making any
indemnity payment pursuant to Section 5(d) of Article VIII, Indemnitor will, to
the extent of such payment, be subrogated to all rights of Indemnitee against
any third Person (other than any Tax authority) in respect of the losses,
liabilities, claims, expenses and damages to which the payment related. Without
limiting the generality or effect of any other provision hereof, each such
Indemnitee and Indemnitor will duly execute upon request all instruments
reasonably necessary to evidence and perfect the above-described subrogation
rights.

 

Article IX             Errors and Omissions.

 

1.             Errors and Omissions. Errors and omissions on any statement or
reinsurance record shall not affect either party’s liability under this
Agreement. Any such error shall be rectified promptly after discovery.

 

2.             Unintentional Errors and Omissions. If the failure of either
party to comply with any

 

27

--------------------------------------------------------------------------------


 

provision of this Agreement is unintentional or the result of a misunderstanding
or oversight, then both parties shall be restored as closely as possible to the
positions they would have occupied if no such failure had occurred. Any such
error or omission shall be rectified promptly after discovery.

 

Article X               Inspection of Records.

 

Upon any reasonable request, each Party, at its own expense, shall have the
right to inspect all books, records, and documents of the other party relating
to the reinsurance under this Agreement at any reasonable time during normal
business hours at the office of the other party; provided, however, that neither
party shall be obligated to provide access to any such books, records or
documents if such party determines, in its reasonable judgment, that doing so
would violate Applicable Law or a contract, agreement or obligation of
confidentiality owing to a third party, jeopardize the protection of an
attorney-client privilege, or expose such party to liability for disclosure of
sensitive or personal information, it being understood that such party shall use
its commercially reasonable efforts to enable such information to be furnished
or made available to the other party without so jeopardizing privilege,
contravening such Applicable Law or obligation or exposing such party to such
liability. Each Party shall maintain its respective books and records relating
to the Reinsured Policies (A) in accordance with any and all Applicable Laws and
(B) with a degree of care and diligence similar to that used in the internal
record retention procedures and policies for its other businesses; provided that
the Cedent shall maintain such books and records until at least the sixth
anniversary of the Effective Date; provided that Cedent may destroy such records
in its discretion following the third anniversary of the Effective Date after
giving reasonable prior written notice to Reinsurer of its intent to destroy
such documents.

 

Article XI             Insolvency.

 

1.             Cedent. If Cedent is judged Insolvent, Reinsurer will pay all
reinsurance under this Agreement directly to Cedent, its liquidator, receiver or
statutory successor on the basis of Cedent’s liability under the Reinsured
Policies without diminution because of Cedent’s Insolvency. It is understood,
however, that in the event of Cedent’s Insolvency, the liquidator, receiver or
statutory successor will give Reinsurer written notice of a pending claim on a
Reinsured Policy within a reasonable time after the claim is filed in the
Insolvency proceedings. While the claim is pending, Reinsurer may investigate
and interpose, at its own expense in the proceedings where the claim is to be
adjudicated, any defense which Reinsurer may deem available to Cedent, its
liquidator, receiver or statutory successor. It is further understood that the
expense Reinsurer incurs will be chargeable, subject to court approval, against
Cedent as part of the expense of liquidation to the extent of a proportionate
share of the benefit which may accrue to Cedent solely as a result of the
defense Reinsurer has undertaken. Where two or more reinsurers are involved in
the same claim and a majority in interest elect to interpose defense to the
claim, the expenses will be apportioned in accordance with the terms of the
reinsurance agreement as though Cedent had incurred the expense.

 

2.             Reinsurer. If Reinsurer becomes Insolvent, Reinsurer shall
immediately notify, in writing, Cedent of its Insolvency. In such event, Cedent
may recapture all Reinsured Policies ceded under this Agreement on thirty (30)
calendar days’ notice with Reinsurer and Cedent effecting a Terminal Accounting
and Settlement under Section 3 of Article XIV.

 

Article XII           Dispute Resolution.

 

1.             General Provisions.

 

(a)           Any dispute, controversy or claim arising out of or relating to
this Agreement, including its formation, or the validity, interpretation, breach
or termination thereof (a “Dispute”) shall be resolved in accordance with the
procedures set forth in this Article, which

 

28

--------------------------------------------------------------------------------


 

shall be the sole and exclusive procedures for the resolution of any such
Dispute unless otherwise specified below; provided, however, that any disputes
of the kind described in Section 5 of Article XIV shall be resolved in the
manner described therein. Upon either party providing an initial written notice
to the other containing a statement of the Dispute and outlining the position of
each party (an “Initial Notice”), all communications between the parties or
their Representatives in connection with the attempted resolution of any Dispute
shall be deemed to have been delivered in furtherance of a Dispute settlement
and shall be exempt from discovery and production, and shall not be admissible
in evidence for any reason (whether as an admission or otherwise), in any
arbitral or other proceeding for the resolution of the Dispute.

 

(b)           The specific procedures set forth below, including but not limited
to the time limits referenced therein, may be modified by agreement of the
parties in writing.

 

(c)           All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this
Article are pending. The parties will take such action, if any, required to
effectuate such tolling.

 

(d)           Except as otherwise set forth in this Agreement, each party will
bear its own attorneys’ fees and costs incurred in connection with the
resolution of any Dispute in accordance with this Article.

 

2.             Arbitration.

 

(a)           Subject to Sections 3 and 4 of this Article XII, if a Dispute
other than a Litigated Dispute is not resolved by negotiation as provided in
Section 1 of this Article within thirty (30) calendar days from the delivery of
the Initial Notice, either party may submit such Dispute to be finally resolved
by arbitration pursuant to the CPR Institute for Dispute Resolution (the “CPR”)
Rules for Non-Administered Arbitration as then in effect (the “CPR Arbitration
Rules”) as modified by this Agreement. The parties consent to a single,
consolidated arbitration for all known Disputes other than Litigated Disputes
existing at the time of the arbitration and for which arbitration is permitted.

 

(b)           The neutral organization for purposes of the CPR Arbitration
Rules will be the CPR. The arbitral tribunal shall be composed of three
arbitrators who are each experienced in the U.S. reinsurance business, of whom
each party shall appoint one in accordance with the “screened” appointment
procedure provided in Rule 5.4 of the CPR Arbitration Rules. The non-party
appointed arbitrators must have prior U.S. reinsurance experience as a present
or former officer or management employee of an insurance company, but not of the
Issuing Company, or Reinsurer, or any of their respective Affiliates. The
arbitration shall be conducted in New York City. Each party shall be permitted
to present its case, witnesses and evidence, if any, in the presence of the
other party. A written transcript of the proceedings shall be made and furnished
to the parties. The arbitrators shall determine the Dispute in accordance with
the law of the Commonwealth of Virginia, without giving effect to any conflict
of law rules or other rules that might render such law inapplicable or
unavailable, and shall apply this Agreement according to its terms, provided
that the provisions relating to arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq. The arbitral tribunal shall endeavor to
render its award or order resulting from any arbitration within thirty (30)
calendar days following the termination of the arbitration proceedings.

 

(c)           The parties agree to be bound by any award or order resulting from
any arbitration conducted hereunder and further agree that judgment on any award
or order resulting from an arbitration conducted under this Section may be
entered and enforced in any court having jurisdiction thereof.

 

(d)           Except as expressly permitted by this Agreement, no party will
commence or

 

29

--------------------------------------------------------------------------------


 

voluntarily participate in any court action or proceeding concerning a Dispute,
except (i) for enforcement as contemplated by Section 2(c) of this Article,
(ii) to restrict or vacate an arbitral decision based on the grounds specified
under Applicable Law, or (iii) for interim relief as provided in Section 2(e) of
this Article. For purposes of the foregoing the parties hereto submit to the
non-exclusive jurisdiction of the New York Courts.

 

(e)           In addition to the authority otherwise conferred on the arbitral
tribunal, the tribunal shall have the authority to make such orders for interim
relief, including injunctive relief, as it may deem just and equitable. If the
tribunal shall not have been appointed, either party may seek interim relief
from a court having jurisdiction if the award to which the applicant may be
entitled may be rendered ineffectual without such interim relief. Upon
appointment of the tribunal following any grant of interim relief by a court,
the tribunal may affirm or disaffirm such relief, and the parties will seek
modification or rescission of the court action as necessary to accord with the
tribunal’s decision.

 

(f)            In case of any arbitration in respect of a claim for
indemnification pursuant to clause (y) of Section 5(d)(ii) of Article VIII, the
Parties shall be entitled to discovery as broad as that permitted under the US
Federal Rules of Civil Procedure. Nothing in this clause (f) shall be construed
to limit any discovery otherwise available under the CPR Arbitration Rules in
case of any other arbitration of a Dispute under this Agreement.

 

3.             Litigation.

 

(a)           Notwithstanding the foregoing, any claim by a Reinsurer
Indemnified Party for indemnification for Excluded Liabilities pursuant to
clause (x) of Section 5(c)(ii) of Article VIII (a “Litigated Dispute”) shall be
heard and determined by a New York Court pursuant to Section 3(b) of this of
this Article XII, provided, to the extent such Excluded Liabilities are
Extra-Contractual Obligations, and such Extra-Contractual Obligations relate to
a Disputed claim subject to arbitration pursuant to Section 2 of this
Article XII, then such claim for Excluded Liabilities shall be consolidated with
any such arbitral proceeding then pending and shall be heard and determined in
accordance with Section 2 of this Article XII, and shall not be a Litigated
Dispute hereunder.

 

(b)           The Parties hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State, City and County of New York (the “New York
Courts”) in any Litigated Dispute. The Parties irrevocably agree that such
jurisdiction of such courts with respect to Litigated Disputes shall be
exclusive, except solely to the extent that all such courts shall lawfully
decline to exercise such jurisdiction. Each Party hereby waives, and agrees not
to assert, as a defense in any Litigated Dispute, that it is not subject to such
jurisdiction. The Parties hereby waive, and agree not to assert, to the maximum
extent permitted by law, as a defense in any Litigated Dispute, that such
Litigated Dispute may not be brought or is not maintainable in such courts or
that the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts. The Parties hereby consent to and grant any such
court jurisdiction over the person of such parties and agrees that mailing of
process or other papers in connection with any such Litigated Dispute in the
manner provided in Section 6 of Article XV or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof. The Parties
agree that final judgment in any such Litigated Dispute shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

4.             Overlapping Matters. The Parties acknowledge that Litigated
Disputes and other Disputes under this Agreement may contain common issues of
fact or law and, in such event, any such common issues shall be heard and
determined in accordance with the procedures applicable to Litigated Disputes
set forth in Section 3 of this Article XII. In the event of any

 

30

--------------------------------------------------------------------------------


 

overlap between a Dispute under this Agreement and a dispute relating to the
Master Agreement, the dispute resolution procedures set forth in the Master
Agreement shall control.

 

Article XIII          Confidentiality; Privacy Requirements.

 

1.               Confidentiality. From and after the Closing Date, Reinsurer and
its Affiliates, on the one hand, and Cedent and its Affiliates, on the other
hand, shall, and shall cause their respective Representatives to, maintain in
confidence any written, oral or other information relating to or obtained from
the other party or its Affiliates, except that the foregoing requirements of
this Section shall not apply to the extent that (a) any such information is or
becomes generally available to the public, other than (i) in the case of
Reinsurer’s Confidential Information, as a result of disclosure by Cedent or its
Affiliates or any of their respective Representatives, and (ii) in the case of
Cedent’s Confidential Information, as a result of disclosure by Reinsurer or its
Affiliates or any of their respective Representatives, (b) any such information
is required by Applicable Law or a Governmental Authority to be disclosed after
prior notice has been given to the other party, if reasonably practicable
(including any report, statement, testimony or other submission to such
Governmental Authority), (c) any such information is reasonably necessary to be
disclosed in connection with any dispute with respect to this Agreement
(including in response to any summons, subpoena or other legal process or formal
or informal investigative demand issued to the disclosing party in the course of
any litigation, investigation or administrative proceeding), or (d) any such
information was or becomes available to such party on a non-confidential basis
and from a source (other than a party to this Agreement or its Affiliates or any
of their respective Representatives) that is not known to such party to be bound
by a confidentiality agreement with respect to such information. Each of the
parties hereto shall instruct its Representatives having access to such
information of such obligation of confidentiality, and each party shall be
liable to the other party for any violation of this Article by its
Representatives. Notwithstanding anything in this Agreement to the contrary, the
parties acknowledge and agree that each party may share any information relating
to or obtained from the other party with (i) any insurance regulatory authority
or (ii) the Internal Revenue Service or any other taxing authority as each party
deems necessary or advisable in its good faith judgment. Upon a Change of
Control of GLIC, if applicable, Cedent shall (i) use commercially reasonable
efforts not to permit GLIC to be in breach of Section [ ]5 of the GLIC
Reinsurance Agreements, (ii) seek to enforce Section [ ] of the GLIC Reinsurance
Agreements in the event of a breach thereof by GLIC and (iii) not waive
Section [ ] of the GLIC Reinsurance Agreements without the prior written consent
of Reinsurer. Except as would not impair Cedent’s rights under Section [ ] of
the GLIC Reinsurance Agreement, Cedent shall not amend, modify, supplement or
terminate Section [ ] of the GLIC Reinsurance Agreement without the prior
written consent of Reinsurer.

 

2.             Compliance. In connection with maintaining, administering,
handling and transferring the data of the Policyholders and other recipients of
benefits under the Reinsured Policies, Cedent and Reinsurer shall, and shall
cause their respective Affiliates to, comply with all confidentiality and
security obligations applicable to them in connection with the collection, use,
disclosure, maintenance and transmission of personal, private, health or
financial information about individual Policyholders or benefit recipients under
the Reinsured Policies (collectively, “Personal Information”), including the
provisions of privacy policies under which such information was gathered and
those Applicable Laws currently in place and which may become effective during
the term of this Agreement, including the Health Insurance Portability and
Accountability Act of 1996. Reinsurer and Cedent shall permit each other and
their

 

--------------------------------------------------------------------------------

5 A provision will be added to the GLIC feeder treaty prior to closing, such
that GLIC will have corresponding obligations to Cedent.

 

31

--------------------------------------------------------------------------------


 

respective agents and Representatives, as well as Governmental Authorities to
the extent required by Applicable Law, to audit Reinsurer’s and Cedent’s
compliance herewith, such audit not to be conditioned or delayed. Cedent shall
also permit and enable individual subjects of Personal Information, upon request
from such individuals, to review and correct such Personal Information
maintained by Cedent about them. Reinsurer and Cedent agree that Personal
Information shall be disclosed only (a) as required by Applicable Law or a
Governmental Authority, (b) as required or appropriate to perform their
respective duties and obligations hereunder, (c) as required to perform Cedent,
GLIC or GLICNY’s respective obligations, or enforce their respective rights,
under the Ceded Reinsurance Agreements, or (d) as otherwise agreed by the
Parties. Upon a Change of Control of GLIC, if applicable, Cedent shall (i) use
commercially reasonable efforts not to permit GLIC to be in breach of Section [
]6 of the GLIC Reinsurance Agreements, (ii) seek to enforce Section [ ] of the
GLIC Reinsurance Agreements in the event of a breach thereof by GLIC and
(iii) not waive Section [ ] of the GLIC Reinsurance Agreements without the prior
written consent of Reinsurer. Any costs and expenses incurred by Cedent in
enforcing Section [ ] of the GLIC Reinsurance Agreements shall be borne by
Reinsurer and Reinsurer shall promptly reimburse Cedent for all costs and
expenses incurred by Cedent in connection therewith. Except as would not impair
Cedent’s rights under Section [ ] of the GLIC Reinsurance Agreement, Cedent
shall not amend, modify, supplement or terminate Section [ ] of the GLIC
Reinsurance Agreement without the prior written consent of Reinsurer.

 

3.             Privacy Breach. If either Party discovers a security breach that
has resulted or may reasonably result in unauthorized access to or disclosure
of, or have a material adverse affect on, Personal Information or would require
a breach notification to a Policyholder under Applicable Law (a “Security
Incident”), such Party shall, at its own expense, (a) notify the other Party as
promptly as reasonably practicable, (b) promptly (and in any event within two
(2) Business Days) investigate such Security Incident, (c) promptly (and in any
event within two (2) Business Days) take commercially reasonable steps to
restore the security of such Personal Information, notifying the other Party
with respect to such measures, (d) deliver any required or requested
notifications or other communications to third parties (including Policyholders)
with respect to such Security Incident in a timely manner, and (e) cooperate
with the other Party and any Governmental Authority investigating such Security
Incident. The Parties shall in good faith seek to resolve disputes arising under
this Section on an expedited basis.

 

1.             Security Precautions. Reinsurer and Cedent shall take all
commercially reasonable steps to (a) maintain the confidentiality and security
of all Confidential Information of the other party and Personal Information,
(b) prevent unauthorized access to Confidential Information of the other party
and Personal Information and (c) protect the Confidential Information of the
other party and Personal Information from anticipated security threats or
hazards.

 

Article XIV          Duration of Agreement; Termination.

 

1.             Duration. This Agreement shall be indefinite as to its duration.
Each Reinsured Policy shall continue to be reinsured until the earliest of:
(a) such Reinsured Policy terminates in accordance with its contractual
provisions or, in the case of an Assumed Policy, ceases to be ceded to Cedent by
GLIC or GLICNY; (b) the date on which all Reinsured Benefits with respect to
such Reinsured Policy are fully satisfied; (c) termination of liability pursuant
to Section 2 of this Article; and (d) all Reinsured Benefits in respect of such
Reinsured Policy are recaptured by Cedent (i) for reason of a failure to provide
Credit Collateral as required by Section 4 of Article VIII or (ii) due to
Reinsurer’s Insolvency under Section 2 of Article XI. In

 

--------------------------------------------------------------------------------

6 A provision will be added to the GLIC feeder treaty prior to closing, such
that GLIC will have corresponding obligations to Cedent.

 

32

--------------------------------------------------------------------------------


 

the event that Reinsurer’s liability terminates with respect to all Reinsured
Policies, whether by recapture or otherwise, or there is a partial recapture
under Section 4 of Article VIII, the resulting termination of Reinsurer’s
liability is contingent upon the Parties effecting a Terminal Accounting and
Settlement or Partial Settlement in accordance with Section 3 of this
Article XIV or a Partial Settlement in accordance with Section 4 of this
Article XIV, as applicable. In no event shall the interpretation of this
Section imply a unilateral right of either Party to terminate any portion of
this Agreement.

 

2.             Termination by Reinsurer for Non-Payment of Premiums. In the
event that any material undisputed amounts that are included in the Net
Settlement calculation are due to Reinsurer hereunder (including any Recurring
Reinsurance Premiums) but not paid when due pursuant to the terms hereof,
Reinsurer may notify Cedent in writing of the failure to pay such amounts.
Cedent will have thirty (30) calendar days within which to pay any such amounts
that are in arrears. If all such amounts that are in arrears are not paid by the
end of the thirty (30) calendar day period, including any that came to be in
arrears during the thirty (30) calendar day period, Reinsurer will have the
right to terminate this Agreement by providing written notice to Cedent, which
termination shall be effective on the date specified in such notice, which date
shall be at least thirty (30) calendar days following Cedent’s receipt of such
notice.

 

3.             Payments on Full Termination or Recapture of this Agreement. If
this Agreement is terminated by Reinsurer pursuant to the foregoing Section 2,
or if Cedent recaptures all of the Reinsured Benefits ceded hereunder pursuant
to Section 4 of Article VIII or Section 2 of Article XI, the parties will effect
a Terminal Accounting and Settlement as of the Termination Date in accordance
with this Section 3. In connection with such Terminal Accounting and Settlement:

 

(a)                                 Cedent shall pay to Reinsurer all Recurring
Reinsurance Premiums for the Accounting Period in which the Termination Date
occurs; and

 

(b)                                 Reinsurer shall pay to Cedent an amount
equal to the sum of (i) all Recurring Reinsurance Allowances for the Accounting
Period in which the Termination Date occurs, (ii) all Reinsured Benefits Settled
but not yet paid by Reinsurer to Cedent, (iii) all Reinstatement Allowances
arising for the Accounting Period in which the Termination Date occurs, (iv) all
Commissions for the Accounting Period in which the Termination Date occurs,
(v) the IMR Recapture Amount, (vi) in the event of a termination under Section 2
of Article XIV, an amount equal to (A) the Economic Reserves as of the
Termination Date for all then in-force Reinsured Policies, minus (B) the
unamortized portion of the Base Ceding Commission, (vii) in the event of a
recapture under Section 4(b)(ii) of Article VIII, an amount equal to the
Reinsurance Credit Event Recapture Payment, and (viii) in the event of a
recapture under Section 2 of Article XI, an amount equal to the Economic
Reserves as of the Termination Date for all then in-force Reinsured Policies.
For purposes hereof, the “unamortized portion of the Base Ceding Commission”
means the product of (x) the Base Ceding Commission times (y) a fraction, the
numerator of which is the Ceded Total Reserves as of the Termination Date and
the denominator of which is the Ceded Total Reserves as of the Effective Time;
provided, in each case, that “Ceded Total Reserves” shall be determined without

 

33

--------------------------------------------------------------------------------


 

giving effect to any reduction in reserves attributable to Excess Reinsurance.

 

Cedent shall calculate the amounts set forth in (a) and (b) above and provide
them, with reasonable supporting information, to Reinsurer within thirty (30)
calendar days after the Termination Date. Cedent and Reinsurer shall settle all
undisputed amounts calculated under (a) and (b) above on a net basis. If the
amount calculated under (a) exceeds the amount calculated under (b), Cedent
shall pay such difference to Reinsurer with the delivery of such calculations.
Otherwise, Reinsurer shall remit such difference to Cedent within ten
(10) Business Days after Reinsurer’s receipt of Cedent’s calculations of (a) and
(b).

 

4.             Partial Recapture and Termination. If Cedent effects a partial
recapture under this Agreement of the Subject Risks under Section 4(b)(ii) of
Article VIII, Cedent and Reinsurer will effect a partial terminal settlement (a
“Partial Settlement”) of this Agreement with the effective date of such Partial
Settlement being the effective date of the partial recapture. Cedent shall
effect the Partial Settlement using the same mechanism set forth in Section 3 of
this Article except that the amounts called for under Sections 3(a), 3(b)(i),
3(b)(ii), 3(b)(iii) 3(b)(v) and 3(b)(vii) shall be multiplied (and thus reduced)
by the pro rata share of the Reinsured Policies to be recaptured under such
recapture and Sections 3(b)(vi) and 3(b)(viii) shall be disregarded. Following
such partial recapture, this Agreement shall remain in full force and effect for
the Reinsured Policies or portions of the Reinsured Policies, as applicable, not
recaptured.

 

5.             Terminal Accounting Disputes. Except with respect to the
calculation of the Reinsurance Credit Event Recapture Payment (which is subject
to the procedures set forth in Exhibit IV), in the event that Reinsurer
disagrees with Cedent’s calculation of the Terminal Accounting and Settlement,
Reinsurer shall, within ten (10) Business Days after its receipt of such
calculation, deliver written notice to Cedent of such disagreement and the
Parties shall attempt in good faith to resolve such disagreement. Any resolution
agreed to in writing by the Parties shall be final and binding upon the Parties.
If the Parties are unable to resolve any such disagreement within ten
(10) Business Days after Reinsurer delivers written notice of any such
disagreement to Cedent, the Parties shall jointly request the Recapture Actuary
to determine the Terminal Accounting and Settlement. The Recapture Actuary’s
determination of the Terminal Accounting and Settlement shall be final and
binding upon the Parties. The fees, costs and expenses associated with the
Recapture Actuary’s determination shall be allocated between Cedent and
Reinsurer in accordance with the Recapture Actuary’s judgment as to the relative
merits of the Parties’ proposals in respect of the dispute. After a final and
binding resolution of any dispute described in this Section 5 is reached, the
Parties agree to make any necessary adjustments under Section 3 of this
Article XIV.

 

6.             Survival. Notwithstanding the other provisions of this Article,
the terms and conditions of Articles I, V,XII, XIII, XIV and XV, and Section 7
of Article II, shall remain in full force and effect after termination of this
Agreement.

 

Article XV            Miscellaneous.

 

1.             Entire Agreement. This Agreement, together with the Master
Agreement, represent the entire agreement between Reinsurer and Cedent
concerning the subject matter hereof, including with respect to the business
reinsured hereunder, and supersede all prior agreements, written or oral, with
respect thereto.

 

2.             Amendments. This Agreement may be amended only by written
agreement of the parties. Any change or modification to this Agreement shall be
null and void unless made by amendment to this Agreement and signed by both
parties.

 

3.             Severability. If any provision of this Agreement is held to be
illegal, invalid or

 

34

--------------------------------------------------------------------------------


 

unenforceable under any present or future law or if determined by a court of
competent jurisdiction to be unenforceable, and if the rights or obligations of
Cedent or Reinsurer under this Agreement will not be materially and adversely
affected thereby, such provision shall be fully severable, and this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

 

4.             Waiver. Either party may choose not to enforce or insist upon the
strict adherence to any provision or right under this Agreement. If either party
so elects, it will not be considered to be a permanent waiver of such provision
nor in any way affect the validity of this Agreement. The applicable party will
still have the right to insist upon the strict adherence to that provision or
any other provision of this Agreement in the future. Any waiver of provisions by
a party under this Agreement must be in writing and signed by a duly authorized
representative of the party.

 

5.             Governing Law. This agreement shall be governed by the laws of
the Commonwealth of Virginia, without regard to its conflicts of law doctrine.

 

6.             Notices. (a)            Except as set forth in paragraph (b) of
this Section 6, notices and other communications required or permitted to be
given under this Agreement shall be effective if in writing and (i) mailed by
United States registered or certified mail, return receipt requested,
(ii) delivered by overnight express mail, (iii) e-mailed (with confirmation of
receipt) or (iv) sent by facsimile transmission (followed by a confirmation
mailed by first class or overnight mail) to:

 

If to Cedent:

 

If to Reinsurer:

 

 

 

Genworth Life and Annuity Insurance Company

 

Protective Life Insurance Company

6620 West Broad Street

 

2801 Highway 280 South

Richmond, VA 23230

 

Birmingham, AL 35233

Attn: General Counsel

 

Attention: General Counsel

 

 

Facsimile: 205-268-3597

 

 

Email: Debbie.Long@protective.com

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Genworth Life and Annuity Insurance Company

 

Debevoise & Plimpton LLP

3100 Albert Lankford Dr.

 

919 Third Avenue

Lynchburg, VA 24501

 

New York, NY 10022

Attn: [Reinsurance Operations]

 

Attention: Marilyn A. Lion

 

 

Facsimile: 212-909-6836

 

 

Email: malion@debevoise.com

 

Either party hereto may change the names and addresses where notice is to be
given pursuant to this Section 6(a) by providing notice to the other party of
such change in accordance with this Section.

 

(b)           The written notice required to be delivered by Cedent to Reinsurer
pursuant to Section 3 of Article VI in the event that Cedent intends to Contest
a claim shall be effective upon the later of (i) the date (A) mailed by United
States registered or certified mail, return receipt requested or (B) mailed by
overnight express mail, and (ii) the date e-mailed (with confirmation of
receipt), in each case, to the address of Reinsurer specified in Section 6(a) of
this Article XV and to:

 

35

--------------------------------------------------------------------------------


 

Protective Life Insurance Company

1620 Westgate Circle, Suite 200

Brentwood, TN 37027

Attention: AVP of Life Claims

Email: contestable.claims@protective.com

 

Reinsurer may change the name or address where notice is to be given pursuant to
this Section 6(b) by providing notice to the other party of such change in
accordance with this Section.

 

7.             Consent to Jurisdiction. Without limiting the parties’
obligations under Article VIII, the parties agree that in the event of any
action, suit or proceeding arising in connection with this Agreement, each of
the Parties submits to the jurisdiction of the state and federal courts sitting
in the State, City and County of New York. Each of the Parties shall comply with
all requirements necessary to give such courts jurisdiction, and shall abide by
the final decision of such court or of any appellate court in the event of an
appeal

 

8.             No Trial by Jury. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.             Assignment. The reinsurance under this Agreement may not be
novated, transferred, or assigned by either party without the non-transferring
party’s consent; provided, however, that the merger of Cedent with an entity
which was under common control with it before such merger, regardless of whether
Cedent is the survivor of such merger, shall not be deemed to be an assignment;
any such resulting merged entity shall be considered to be Cedent under this
Agreement. Upon assignment, this Agreement will be binding upon the respective
successors and assigns.

 

10.          Captions. The captions contained in this Agreement are for
reference only and are not part of the Agreement.

 

11.          Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Cedent and Reinsurer agree
that transmission of copies of original signatures via electronic means, either
by facsimile or as a “scanned” document attached to electronic mail, shall
constitute valid execution of this Agreement. In the event of an electronic
exchange of signatures for this Agreement, Cedent and Reinsurer agree to
subsequently exchange original, “wet” execution signatures of this Agreement
within a reasonable time following the electronic exchange of signatures;
provided, however, that the failure of any party to exchange original “wet”
execution signatures of this Agreement shall in no event affect the validity or
enforceability of this Agreement. Such “wet” execution signatures will reflect
the date of original execution and thus will be executed in counterpart.

 

12.          Conditions. The reinsurance hereunder is subject to the same
limitations and conditions specified in the policies issued by Cedent, GLIC or
GLICNY, as applicable, which are reinsured hereunder, except as otherwise
provided in this Agreement.

 

13.          No Third Party Beneficiaries. This Agreement is solely between
Reinsurer and Cedent. There is no third party beneficiary to this Agreement.
Reinsurance under this Agreement shall not create any right or legal
relationship between Reinsurer and any other Person, for example, GLIC, GLICNY,
any insured, Policyholder, agent, beneficiary, other cedent or other reinsurer.
Cedent or, as applicable, the Issuing Company shall be and remain directly
liable to any insured, Policyholder, agent, beneficiary and other cedent of the
Reinsured Policies.

 

36

--------------------------------------------------------------------------------


 

14.          Waiver of Duty of Utmost Good Faith. In recognition that the
consummation of the transactions among the Parties contemplated by this
Agreement and the Master Agreement was based on mutually negotiated
representations, warranties, covenants, remedies and other terms and conditions,
each of Cedent and Reinsurer hereby absolutely and irrevocably waives resort to
the duty of “utmost good faith” or any similar principle of disclosure in
connection with the negotiation and execution of this Agreement and the Master
Agreement; provided, however, that each Party reserves all of its rights and
remedies in respect of any such duty of utmost good faith or similar duty of
disclosure of the other Party arising after the Effective Time to the extent
information relating to the liabilities reinsured hereunder has not been
disclosed, or is not otherwise available to such Party.

 

15.          Construction.

 

(a)           Any reference herein to “days” (as opposed to “Business Days”)
shall be deemed to mean calendar days.

 

(b)           Any reference herein to a “consent” shall be deemed to mean prior
written consent.

 

(c)           Any reference herein to “notice” shall be deemed to mean prior
written notice.

 

(d)           Any reference herein to “including” and words of similar import
shall mean “including without limitation,” unless otherwise specified.

 

(remainder of page intentionally left blank)

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date(s) indicated below.

 

 

Genworth Life and Annuity Insurance Company

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date Signed:

 

7

 

 

 

 

 

Protective Life Insurance Company

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date Signed:

 

 

 

--------------------------------------------------------------------------------

7 Both Parties will cause this Agreement to be signed and dated the Closing
Date.

 

--------------------------------------------------------------------------------